EXHIBIT 10.1


HSBC Loan # 11-4004213



LOAN AGREEMENT
Dated as of July 1, 2015
Between
1334 YORK, LLC,
as Borrower
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Agent,
THE LENDERS NAMED HEREIN,
as Lenders,
and
HSBC BANK USA, NATIONAL ASSOCIATION
and
INDUSTRIAL AND COMMERCIAL BANK OF CHINA, LIMITED, NEW YORK BRANCH,
collectively, as Lead Arranger


Property: 1334 York Avenue, New York, New York 10021

USActive 32926859.13

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Definitions. 1
Section 1.2 Principles of Construction.
24

II.    THE LOAN
Section 2.1 The Loan. 25
2.1.1
Agreement to Lend and Borrow 25

2.1.2
Single Disbursement to Borrower/No Reborrowings 25

2.1.3
The Note 25

2.1.4
Use of Proceeds 25

2.1.5
Loan Term and Extension Options 25

Section 2.2
Interest Rate. 25

2.2.1
Interest. 25

2.2.2
One Loan Tranche. 26

2.2.3
Certain Notices 26

2.2.4
Additional Costs 26

2.2.5
LIBOR Base Rate or ICE LIBOR Daily Floating Rate 28

2.2.6
Illegality 29

2.2.7
Breakage Costs 29

2.2.8
Taxes 30

Section 2.3
Usury Savings. 34

Section 2.4
Loan Payments. 34

2.4.1
Payment Before Maturity Date 34

2.4.2
Payment on Maturity Date 34

2.4.3
Late Payment Charge 34

2.4.4
Interest Rate and Payment After Default 34

2.4.5
Method and Place of Payment 35

Section 2.5
Prepayment. 35

2.5.1
Voluntary Prepayments. 35

2.5.2
Mandatory Prepayments 36

2.5.3
Default Prepayment 36

2.5.4
Prepayment Waivers 37

Section 2.6
Payments Not Conditional. 37

III.    REPRESENTATIONS AND WARRANTIES
Section 3.1
Borrower Representations. 37

3.1.1
Organization 37

3.1.2
Proceedings 37

3.1.3
No Conflicts 37


-i-
USActive 32926859.13

--------------------------------------------------------------------------------



Page

3.1.4
Litigation 37

3.1.5
Governmental Orders 38

3.1.6
Consents 38

3.1.7
Title 38

3.1.8
ERISA Matters 39

3.1.9
Compliance 39

3.1.10
Financial and Other Information 39

3.1.11
Condemnation 40

3.1.12
Utilities and Public Access 40

3.1.13
Separate Lots 40

3.1.14
Assessments 40

3.1.15
Enforceability 40

3.1.16
Assignment of Leases 40

3.1.17
Insurance 40

3.1.18
Flood Zone 41

3.1.19
Physical Condition 41

3.1.20
Boundaries 41

3.1.21
Leases 41

3.1.22
Filing and Recording Taxes 41

3.1.23
Single Purpose 42

3.1.24
Taxes 49

3.1.25
Solvency 49

3.1.26
Federal Reserve Regulations 49

3.1.27
Affiliate Debt 49

3.1.28
Offices; Location of Books and Records 49

3.1.29
Trade Name; Other Intellectual Property 50

3.1.30
No Default 50

3.1.31
Zoning 50

3.1.32
Full and Accurate Disclosure 50

3.1.33
Foreign Person 50

3.1.34
Investment Company Act 50

3.1.35
Organizational Structure 50

3.1.36
Property Management 51

3.1.37
Indebtedness 51

3.1.38
Intentionally Omitted 51

3.1.39
Intentionally Omitted 51

3.1.40
USA Patriot Act Compliance. 51

3.1.41
Anti-Terrorism Compliance. 51

3.1.42
Sanctions Compliance. 51

3.1.43
Anti-Bribery Compliance. 52

3.1.44
Sotheby’s Revolving Credit Facility. 52

Section 3.2
Continuing Effectiveness and Survival of Representations 52

IV.    BORROWER COVENANTS

USActive 32926859.13    -ii-

--------------------------------------------------------------------------------



Page

Section 4.1
Borrower Affirmative Covenants. 52

4.1.1
Existence; Compliance with Legal Requirements 52

4.1.2
Property Taxes and Other Charges 52

4.1.3
Taxes. 53

4.1.4
Notifications 53

4.1.5
Access to Property 53

4.1.6
Further Assurances; Supplemental Mortgage Affidavits 53

4.1.7
Financial Reporting 54

4.1.8
Title to the Property 56

4.1.9
Estoppel Statement 56

4.1.10
Leases 56

4.1.11
Alterations 57

4.1.12
Financial Covenants 58

4.1.13
Updated Appraisal 59

4.1.14
Commitment Fee and Administrative Fee 60

4.1.15
Interest Rate Protection Agreement 60

4.1.16
Insurance 63

4.1.17
Fees 63

4.1.18
Books and Records 63

4.1.19
Indebtedness 64

4.1.20
Maintain Existence 64

4.1.21
Easements and Restrictions; Zoning 64

4.1.22
Ownership of Personalty 64

4.1.23
Comply with Other Loan Documents 64

4.1.24
Purchase of Material Under Conditional Sale Contract 65

4.1.25
Intentionally Omitted 65

4.1.26
USA Patriot Act Compliance 65

4.1.27
Anti-Terrorism Compliance 65

4.1.28
Customer Due Diligence Requirements. 65

4.1.29
Maintenance of Property 66

4.1.30
Sotheby’s Revolving Credit Facility 66

4.1.31
Required Repairs 66

Section 4.2
Borrower Negative Covenants. 66

4.2.1
Due on Sale and Encumbrance; Transfers of Interests 66

4.2.2
Indebtedness; Liens 66

4.2.3
Dissolution 66

4.2.4
Change in Business 66

4.2.5
Debt Cancellation 66

4.2.6
Affiliate Transactions 67

4.2.7
Zoning 67

4.2.8
Assets 67

4.2.9
No Joint Assessment 67

4.2.10
Principal Place of Business 67

4.2.11
ERISA 67

4.2.12
No Distributions 68


USActive 32926859.13    -iii-

--------------------------------------------------------------------------------



Page

4.2.13
Organizational Documents 68

4.2.14
Intentionally Omitted 68

4.2.15
Government Regulation 68

4.2.16
Sanctions Compliance 68

4.2.17
Anti-Bribery Compliance 69

V.    INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1
Insurance. 69

5.1.1
Insurance Policies 69

5.1.2
Insurance Carrier Ratings 74

5.1.3
Insurance Premiums; Insurance Policies and Certificates 74

Section 5.2
Casualty and Condemnation. 75

5.2.1
Casualty 75

5.2.2
Condemnation 75

Section 5.3
Delivery of Net Proceeds. 76

5.3.1
Minor Casualty or Condemnation 76

5.3.2
Major Casualty or Condemnation 77

5.3.3
Application of Net Proceeds 80

VI.    RESERVE FUNDS
Section 6.1
Intentionally Omitted 80

Section 6.2
Property Tax Funds 80

6.2.1
Deposits of Property Tax Funds 80

6.2.2
Release of Property Tax Funds 81

Section 6.3
Insurance Funds 81

6.3.1
Deposits of Insurance Funds 81

6.3.2
Release of Insurance Funds 81

Section 6.4
Security Interest in Funds. 82

6.4.1
Grant of Security Interest 82

6.4.2
Prohibition Against Further Encumbrance 82

6.4.3
Application of Funds 83

Section 6.5
Permitted Investments. 83

6.5.1
Permitted Investments 83

6.5.2
Earnings on Fund Collateral; Monthly Statements 83

6.5.3
Income Taxes 83

Section 6.6
Letters of Credit. 83

6.6.1
Delivery of Letters of Credit 83

6.6.2
Security for Debt 83

6.6.3
Additional Rights of Agent 84

Section 6.7
Lockbox Agreement 84

6.7.1
Lockbox Account 84

6.7.2
Instructions to Lockbox Bank 84

6.7.3
No Amendment 85


USActive 32926859.13    -iv-

--------------------------------------------------------------------------------



Page

6.7.4
Tenant Direction 85

Section 6.8
Cash Management 85

6.8.1
Accounts 85

6.8.2
Payments to Accounts and Reserves 86

6.8.3
Remedies 87

6.8.4
Reasonable Care 87

VII.    PROPERTY MANAGEMENT
Section 7.1
The Management Agreement. 88

Section 7.2
Prohibition Against Termination or Modification. 88

Section 7.3
Replacement of Manager. 88

VIII.    TRANSFERS
Section 8.1
Agent’s and Lenders’ Reliance. 89

Section 8.2
No Transfers. 89

Section 8.3
Permitted Transfers. 89

IX.    DEFAULTS
Section 9.1
Events of Default. 90

Section 9.2
Rights and Remedies of Agent and Lenders 93

Section 9.3
Power of Attorney 95

Section 9.4
Remedies Cumulative 95

Section 9.5
Annulment of Defaults 96

Section 9.6
Waivers 96

Section 9.7
Course of Dealing, Etc 96

X.    MISCELLANEOUS
Section 10.1
Successors and Assigns. 97

Section 10.2
Agent’s and Lenders’ Discretion. 97

Section 10.3
Governing Law, Jurisdiction and Agent for Service. 97

Section 10.4
Modification, Waiver in Writing. 99

Section 10.5
Delay Not a Waiver. 99

Section 10.6
Notices. 99

Section 10.7
Trial by Jury. 100

Section 10.8
Headings. 101

Section 10.9
Severability. 101

Section 10.10
Preferences. 101

Section 10.11
Waiver of Notice. 101

Section 10.12
Remedies of Borrower. 101

Section 10.13
Expenses; Indemnity. 102


USActive 32926859.13    -v-

--------------------------------------------------------------------------------



Page

Section 10.14
Schedules and Exhibits Incorporated. 104

Section 10.15
Offsets, Counterclaims and Defenses. 104

Section 10.16
No Joint Venture or Partnership; No Third Party Beneficiaries. 105

Section 10.17
Publicity. 105

Section 10.18
Approvals and Consents. 105

Section 10.19
Waiver of Offsets/Defenses/Counterclaims. 105

Section 10.20
Conflict; Construction of Documents; Reliance. 106

Section 10.21
Brokers and Financial Advisors. 106

Section 10.22
Intentionally Reserved. 106

Section 10.23
Prior Agreements. 106

Section 10.24
Joint and Several Liability. 106

Section 10.25
Assignments/Participations/Information Sharing. 107

Section 10.26
Cooperation. 110

Section 10.27
Adjustments; Set‑Off. 111

Section 10.28
Counterparts. 112

Section 10.29
WAIVER OF SPECIAL DAMAGES. 112

Section 10.30
USA Patriot Act Notification. 112

Section 10.31
Assignment/ Discharge Upon Payment. 112

Section 10.32
Confidentiality. 113

XI.    AGENT
Section 11.1
Performance by Agent. 114

Section 11.2
Actions. 114

Section 11.3
Nonliability of Agent and Lenders. 114

Section 11.4
Authorization and Action. 115

Section 11.5
Agent as a Lender. 115




USActive 32926859.13    -vi-

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.1(b)
‑    The Land

Schedule 1.1(c)
‑    Lenders’ Ratable Share

Schedule 2.4.1
‑    Amortization Schedule

Schedule 3.1.21(a)
‑    Rent Roll

Schedule 3.1.35
‑    Borrower’s Organizational Chart

Schedule 4.1.31
‑    Required Repairs



EXHIBITS
Exhibit 1.1
‑    Copy of Master Lease

Exhibit 2.2.8(1-4)
‑    Form of U.S. Tax Compliance Certificate

Exhibit 6.7.4
‑    Form of Tenant Direction and 291f Letter






‑vii‑
USActive 32926859.13

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS Loan Agreement, dated as of July 1, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
1334 YORK, LLC, a Delaware limited liability company, having its principal place
of business at 1334 York Avenue, New York, New York 10021 (“Borrower”), HSBC
BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the United
States of America (“HSBC”), having an address at 452 Fifth Avenue, New York, New
York 10018, as administrative agent (including any of its successors and
assigns, “Agent”) for itself and the other Lenders signatory hereto
(collectively, together with such other co‑lenders as may exist from time to
time, “Lenders”), and the Lenders;
All capitalized terms used herein shall have the respective meanings set forth
in Article I.
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain the Loan from Lenders; and
WHEREAS, each Lender is severally willing to make such Lender’s Ratable Share of
the Loan to Borrower, subject to and in accordance with the conditions and terms
of this Agreement and the other Loan Documents.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
I.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly provided:
“Accounts shall mean all accounts established hereunder, including the Cash
Management Account, the Debt Service Reserve Account and the Excess Cash Flow
Account.
“Accrual Period” shall mean the period commencing on and including the
first (1st) calendar day of each calendar month during the term of the Loan and
ending on and including the final calendar day of such calendar month; provided,
however, that the initial Accrual Period shall commence on and include the
Closing Date and shall end on and include the final calendar date of the
calendar month in which the Closing Date occurs.
“ADA” shall mean the Americans with Disabilities Act of 1992, as amended from
time to time.

USActive 32926859.13

--------------------------------------------------------------------------------




“Additional Costs” shall have the meaning as set forth in Section 2.2.4(a).
“Additional Interest” shall mean (a) any and all amounts which may become due
and payable by Borrower pursuant to Section 2.2.4, Section 2.2.7 or
Section 2.2.8 and (b) in the event that any Lender Interest Rate Protection
Agreement is then in effect, all sums which may become due and payable by
Borrower to the Lender Counterparty thereunder, in accordance with the terms and
provisions of the Lender Interest Rate Protection Agreement, including any sums
payable by Borrower to the Counterparty thereunder in connection with any
termination of a Lender Interest Rate Protection Agreement.
“Administrative Fee” shall have the meaning as set forth in the Loan Fee Letter.
“Affiliate” shall mean, as to any Person, any other Person that (a) directly or
indirectly, owns more than twenty percent (20%) of such Person, (b) is in
Control of, is Controlled by or is under common ownership or Control with such
Person or (c) is a director or officer of such Person or of an Affiliate of such
Person.
“Affiliate Debt” shall mean any and all Indebtedness owed by Borrower to an
Affiliate of Borrower.
“Agent” shall mean HSBC, together with its successors and assigns, acting in its
capacity as administrative agent to the Lenders hereunder and under the other
Loan Documents.
“Agent’s Register” shall have the meaning as set forth in Section 10.25(e).
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Alteration Threshold” shall mean Twenty-Five Million and No/100 Dollars
($25,000,000.00).
“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Borrower’s good faith estimate of Gross Revenue, Operating
Expenses, and Capital Expenditures for the applicable Fiscal Year.
“Applicable Interest Rate” shall mean (a) the LIBOR Fixed Rate, (b) the LIBOR
Floating Rate, or (c) the Reference Rate plus the Margin.
“Applicable Lending Office” shall mean the related “Lending Office” of each
Lender (or of an Affiliate of such Lender) designated for such Lender on the
signature page hereof or such other office of Lender (or of an Affiliate of
Lender) as each Lender may from time to time specify to Borrower as the office
by which the Loan is to be made and/or maintained by such Lender.
“Appraisal” means a written statement setting forth an opinion of the market
value of the Property that (a) has been independently and impartially prepared
by a member of the American Institute of Real Estate Appraisers directly engaged
by Agent, (b) meets the minimum appraisal standards for national banks
promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended

USActive 32926859.13    -2-

--------------------------------------------------------------------------------




(FIRREA), and (c) has been reviewed as to form and content and approved by Agent
in its sole discretion.
“Appraised Value” means the value of the Property, as determined by Agent based
upon the most current Appraisal.
“Approval”, “Approved”, “approval” or “approved” shall mean, as the context so
determines, an approval in writing given to the party seeking approval after
full disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
“Approved Accountant” shall mean either Deloitte or any other independent
certified public accounting firm of recognized standing reasonably approved by
Agent.
“Approved Annual Budget” shall mean an Annual Budget that has been approved by
Agent pursuant to the terms of Section 4.1.7(h).
“Assignee” shall have the meaning as set forth in Section 10.25(b).
“Assignment of Contracts” shall mean that certain Assignment of Contracts,
Licenses and Permits, dated as of the date hereof, from Borrower, as assignor,
to Agent, for the Ratable benefit of the Lenders, as assignee, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Assignment of Interest Rate Protection Agreement” shall mean, collectively,
those certain Assignments of Interest Rate Protection Agreements among Borrower,
Agent, for the Ratable benefit of the Lenders, and the Counterparty to the
Interest Rate Protection Agreement to be entered into pursuant to
Section 4.1.15(c), as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Agent, for the Ratable benefit of the Lenders, as assignee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Assignment of Management Agreement” shall mean, if Borrower retains a Manager,
the Assignment of Management Agreement and Subordination of Management Fees,
entered into among Borrower, Manager and Agent, for the Ratable benefit of the
Lenders, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, and any assignment of management agreement
and subordination of management fees hereafter entered into by Borrower pursuant
to Section 7.2.
“Available Amount” shall have the meaning as set forth in Section 10.25(e)(a).
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

USActive 32926859.13    -3-

--------------------------------------------------------------------------------




“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable state laws relating to bankruptcy, insolvency or creditors’
rights.
“Basel Accord” shall have the meaning as set forth in Section 2.2.4.
“Basic Carrying Costs” shall mean, the sum of the following costs associated
with the Property for the relevant Fiscal Year or payment period: (a) Property
Taxes, (b) Other Charges and (c) Insurance Premiums.
“Benefited Lender” shall have the meaning as set forth in Section 10.27(a).
“Borrower” shall mean 1334 York LLC, a Delaware limited liability company.
“Borrower’s Account” shall mean Borrower’s operating account, Account Number
1499924155 at Bank of America (ABA# 026-009-593) or such other account as
Borrower may specify from time to time by notice to Agent.
“Business Day” shall mean any day that is not a Saturday or Sunday or other day
on which commercial banks in New York City, are authorized or required by law to
remain closed; provided that, when used in the following defined terms:
“Interest Determination Date”, “LIBOR Base Rate”, “ICE LIBOR Daily Floating
Rate”, and “Interest Period”, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property and required to be capitalized
according to GAAP.
“Cash” shall mean the legal tender of the United States of America.
“Cash or Cash Equivalents” shall mean any one or a combination of the following:
(a) Cash, and/or (b) U.S. Government Obligations.
“Cash Management Account” shall mean an account held by Agent for the Ratable
benefit of the Lenders for the purpose of collecting all Funds disbursed from
the Lockbox Account during a Trigger Period.
“Cash Management Collateral” shall have the meaning as set forth in Section
6.4.1.
“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.
“Casualty Consultant” shall have the meaning as set forth in Section 5.3.2(c).
“Casualty Retainage” shall have the meaning as set forth in Section 5.3.2(d).

USActive 32926859.13    -4-

--------------------------------------------------------------------------------




“Claim” shall have the meaning as set forth in Section 10.13(c).
“Closing Date” shall mean the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Co-Lender Agreement” shall mean that certain Agency and Co-Lender Agreement,
dated as of the date hereof, between Agent and the Lenders, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Counterparty” shall mean each counterparty to, or issuer of, any Interest Rate
Protection Agreement other than Borrower or an Affiliate of Borrower.
“Counterparty Opinion” shall have the meaning as set forth in Section 4.1.15(f).
“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including, without
limitation, any amounts payable to Lenders pursuant to Section 2.2) due to
Lenders (or, in the case of any Lender Interest Rate Protection Agreements, the
Lender Counterparties thereto) in respect of the Loan under this Agreement, the
Mortgage, the Environmental Indemnity or any other Loan Document (including any
Lender Interest Rate Protection Agreement).
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments under the Note for
such period.
“Debt Service Reserve Account” shall have the meaning as set forth in
Section 6.2.1(a)(ii).
“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing (a) (i) during the first year of the Term, the annualized
NOI and (ii) thereafter, the NOI for a trailing twelve (12) month period, by
(b)  the then principal balance of the Loan (or the Loan

USActive 32926859.13    -5-

--------------------------------------------------------------------------------




Amount where specified). The Debt Yield shall be calculated on a cash basis by
Borrower and subject to verification by Agent and, as so verified, shall be
final absent manifest error.
“Debt Yield Collateral” shall have the meaning as set forth in Section 4.12(b).
“Debt Yield Letter of Credit” shall have the meaning as set forth in Section
4.12(b).
“Debt Yield Maintenance Amount” shall have the meaning as set forth in Section
4.12(b).
“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of  any deemed
approval), (ii) Borrower shall have sent Agent a written request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Initial Notice”), which such Initial Notice shall have
been (A) accompanied by any and all required information and documentation
relating thereto as may be reasonably required in order to approve or disapprove
such matter (the “Approval Information”) and (B) marked in bold lettering with
the following language:  “AGENT’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED, AGENT AND LENDERS” and the envelope containing the Initial
Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Agent
shall have failed to respond to the Initial Notice within the aforesaid
time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language:  “AGENT’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED, AGENT AND LENDERS” and the envelope
containing the Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL
MAY APPLY”; and (v) Agent shall have failed to respond to the Second Notice or
request any additional information reasonably necessary to make its decision
within the aforesaid time-frame.  For purposes of clarification, Agent
requesting additional and/or clarified information, in addition to approving or
denying any request (in whole or in part), shall be deemed a response by Agent
for purposes of the foregoing.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Prepayment” shall mean a prepayment of the principal amount of the Loan
made prior to the expiration of the Lockout Period and after the occurrence of
any Event of Default or an acceleration of the Maturity Date under any
circumstances, including, without limitation, a prepayment occurring in
connection with reinstatement of the Mortgage provided by statute under
foreclosure proceedings or exercise of a power of sale, any statutory right of
redemption exercised by Borrower or any other party having a statutory right of
redemption exercised by Borrower or

USActive 32926859.13    -6-

--------------------------------------------------------------------------------




any other party having a statutory right to redeem or prevent foreclosure, any
sale in foreclosure or under exercise of a power of sale or otherwise.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) three percent (3%) above the
then effective Applicable Interest Rate; provided, however, that upon the
Maturity Date, the Default Rate shall mean, with respect to the Loan, a rate per
annum equal to the lesser of (a) the Maximum Legal Rate, or (b) three percent
(3%) above the Reference Rate plus the Margin.
“Disbursement and Rate Management Agreement” shall mean that certain
Disbursement and Rate Management Agreement, dated of even date herewith, by
Borrower, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Eligible Assignee” shall mean any of (a) a commercial bank organized under the
laws of the United States, or any State thereof, who has  (i) total assets in
excess of $10,000,000,000 and (ii) a combined capital and surplus of at least
$2,500,000,000; (b) a commercial bank organized under the laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, who has
 (i) total assets in excess of $10,000,000,000  and (ii) a combined capital and
surplus of at least $2,500,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (c) a life insurance company organized
under the laws of any State of the United States, or organized under the laws of
any country and licensed as a life insurer by any State within the United States
and having (i) total assets of at least $10,000,000,000 and (ii) a combined
capital and surplus of at least $2,500,000,000; (d) a nationally recognized
investment banking company in the business of making loans  organized under the
laws of any State of the United States, and licensed or qualified to conduct
such business under the laws of any such State who has  (i) total assets of at
least $10,000,000,000 and (ii) a net worth of at least $2,500,000,000; (e) a
Lender or an Affiliate of a Lender (provided that such Lender shall not be
released from its continuing obligations hereunder after such assignment to its
Affiliate unless such Affiliate is otherwise an Eligible Assignee hereunder); or
(f) any other Person reasonably approved by Agent and so long as no Event of
Default exists, with the prior consent of Borrower, which consent shall not be
unreasonably withheld, conditioned, or delayed. Notwithstanding anything
contained in this definition of “Eligible Assignee” to the contrary, under no
circumstances shall any Person be an Eligible Assignee if (1) such Person or an
Affiliate of such Person is then actively engaged in any suit, action or other
proceeding as a party adverse to Agent or an Affiliate of Agent or (2) such
Person is the Borrower, Guarantor or an Affiliate of Borrower or Guarantor.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A‑1 by S&P, P‑1
by Moody’s, and F‑1+ by Fitch, Inc. in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A-” by Fitch and S&P and
“A3” by Moody’s.

USActive 32926859.13    -7-

--------------------------------------------------------------------------------




“Employee Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA, including any employee welfare benefit plan (as defined
in section 3(1) of ERISA), any employee pension benefit plan (as defined in
Section 3(2) of ERISA), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Loan
Party or any ERISA Affiliate is (or, if such Employee Benefit Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an "employer" as defined in Section 3(5) of ERISA.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor for
the benefit of Agent, for the Ratable benefit of the Lenders, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated, and case law,
thereunder.
“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s or Guarantor’s controlled group, or under common
control with the Borrower or Guarantor, within the meaning of Section 414 of the
Code.
“Event of Default” shall have the meaning as set forth in Section 9.1.
“Excess Cash Flow Account” shall have the meaning as set forth in
Section 6.2.1(a)(iii).
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to any Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of a Lender with respect to an applicable interest in the
Loan pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan or (ii) such Lender changes its Applicable Lending
Office (in each case, other than pursuant to Section 2.2.8(h)), except in each
case to the extent that, pursuant to Section 2.2.8, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Applicable Lending Office, (c) Taxes attributable to such Lender’s failure to
comply with Section 2.2.8(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Lease” shall have the meaning given to such defined term in the
definition of “Permitted Sublease” in this Section 1.1.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially

USActive 32926859.13    -8-

--------------------------------------------------------------------------------




more onerous to comply with) and any current or future regulations or official
interpretations thereof and any applicable intergovernmental agreement and local
implementing law, regulation or official guidance with respect to the foregoing.
“FCPA” shall have the meaning as set forth in Section 10.25(j).
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Borrower, a Lender
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code, and (b) if the Borrower is not a U.S. Borrower, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.
“Funds” shall have the meaning as set forth in Section 6.4.1.
“GAAP” shall mean generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such Person as may be in general use by significant segments
of the U.S. accounting profession.
“Government Lists” shall have the meaning as set forth in Section 3.1.40.
“Governmental Authority” shall mean any court, board, agency, commission,
office, authority, department, bureau or instrumentality of any nature
whatsoever or any governmental unit (federal, state, county, district,
municipal, city or otherwise) whether now or hereafter in existence.
“Gross Revenue” shall mean all revenue received by Borrower, derived from the
ownership and operation of the Property from whatever source, including, but not
limited to, Rents, but excluding sales, use and occupancy or other Taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
non‑recurring revenues as reasonably determined by Agent, payments received by
Borrower under the Interest Rate Protection Agreement, security deposits (except
to the extent reasonably determined by Agent to be properly utilized to offset a
loss of Rent), refunds and uncollectible accounts, proceeds of casualty
insurance, Awards (other than business interruption or other loss of income
insurance related to business interruption or loss of income for the period in
question) and any disbursements to Borrower of any funds established by the Loan
Documents. Gross Revenue shall be calculated on a cash basis.
“Guarantor” shall mean Sotheby’s, a Delaware corporation, with an address of
1334 York Avenue, New York, New York 10021.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations from
Guarantor in favor of Agent, for the Ratable benefit of the Lenders, dated as of
the date hereof, as

USActive 32926859.13    -9-

--------------------------------------------------------------------------------




the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Hazardous Substances” shall have the meaning as set forth in the Environmental
Indemnity.
“HSBC” shall mean HSBC Bank USA, National Association.
“ICE LIBOR” shall have the meaning set forth in the definition of “ICE LIBOR
Daily Floating Rate”.
“ICE LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per
annum equal to the ICE Benchmark Administration LIBOR Rate (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBOR Rate
available) (“ICE LIBOR”) as published by Reuters (or other commercially
available source providing quotations of ICE LIBOR as selected by Agent from
time to time) as determined for each Business Day at approximately 11:00 a.m.
London time two (2) London Banking Days prior to the date in question, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Agent's sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs.  If such rate is not available at such time for any reason, then the rate
will be determined by such alternate method as reasonably selected by Agent.
 Interest shall be computed for the actual number of days which have elapsed, on
the basis of a 360-day year. Notwithstanding the foregoing, Borrower and the
Lenders hereby agree that at such time, as applicable, that any other Person
becomes the administrator or owner of the ICE LIBOR Daily Floating Rate and/or
performs the equivalent role of the ICE Benchmark Administration at present with
respect to the ICE LIBOR Daily Floating Rate, Agent shall have the right,
without the consent of Borrower or any Lender, to amend the foregoing definition
of “ICE LIBOR Daily Floating Rate” solely to reflect any amendments to the same
which are necessitated by such change, including, without limitation, by
amending the relevant location, place and time of any quote of the ICE LIBOR
Daily Floating Rate.
“Improvements” shall have the meaning set forth in the Granting Clauses of the
Mortgage.
“Indebtedness” shall mean, for any Person, without duplication: (a) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (b) all unfunded amounts under a loan agreement, letter
of credit, or other credit facility for which such Person would be liable if
such amounts were advanced thereunder, (c) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (d) all
indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person is
liable, and (f) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss.

USActive 32926859.13    -10-

--------------------------------------------------------------------------------




“Indemnified Liabilities” shall have the meaning as set forth in
Section 10.13(b).
“Indemnified Party” shall have the meaning as set forth in Section 10.13(b).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Director” shall have the meaning as set forth in Section 3.1.23(e).
“Initial Interest Period” shall have the meaning as set forth in the definition
of “Interest Period”.
“Insurance Funds” shall have the meaning as set forth in Section 6.3.1.
“Insurance Premiums” shall have the meaning as set forth in Section 5.1.1(b).
“Interest Determination Date” shall mean, with respect to each Interest Period,
the date that is two (2) Business Days immediately prior to the commencement
date of each Interest Period hereunder.
“Interest Period” shall mean:
(a)    initially, the period commencing on the Closing Date and through and
including the last day of the calendar month in which the Closing Date occurs
(the “Initial Interest Period”); and
(b)    thereafter, each period commencing on the first day of the calendar month
immediately following the expiring Interest Period and through and including the
last day of such calendar month;
provided that, the foregoing provisions (a) and (b) relating to Interest Periods
are subject to the following:
(i)    if any Interest Period would otherwise begin or end on a day that is not
a Business Day, such Interest Period shall begin or end, as applicable, on the
next succeeding Business Day;
(ii)    any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date; and
(iii)    if the Interest Period ends less than one (1) calendar month prior to
the Maturity Date, that portion of the Loan with respect to the outstanding
principal balance for such period shall be a LIBOR Floating Rate Loan, at
Agent’s election.

USActive 32926859.13    -11-

--------------------------------------------------------------------------------




“Interest Rate Protection Agreement” shall mean one or more interest rate
products (together with the schedules relating thereto) and/or Lender Interest
Rate Protection Agreements, each in form and substance reasonably satisfactory
to Agent, with a confirmation from the Counterparty thereto, between Borrower
and, subject to the Loan Agreement, a Counterparty reasonably acceptable to
Agent with a Minimum Counterparty Rating (except that any Counterparty which is
a Lender or an Affiliate of a Lender shall not be required to have the Minimum
Counterparty Rating), and all amendments, restatements, replacements,
supplements and modifications thereto.
“IRS” shall mean the United States Internal Revenue Service.
“Land” shall mean the land more particularly described on Schedule 1.1(b) and
includes all rights appurtenant thereto, including, without limitation, all
development rights, if any, acquired by Borrower pursuant to any air rights
agreements pertaining thereto, and any and all beneficial easements or use
agreements for the use of or rights to common facilities or amenities.
“Lease” shall have the meaning as set forth in the Assignment of Leases.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, treaties, rules, orders, regulations, ordinances,
judgments, decrees, injunctions, permits or requirements of Governmental
Authorities affecting Borrower or the Property or any part thereof or the use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, the ADA, the Prescribed
Laws, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
“Lender Counterparty” shall mean any Lender or Affiliate of a Lender that is a
Counterparty to a Lender Interest Rate Protection Agreement.
“Lender Interest Rate Protection Agreement” shall mean, collectively, each
Interest Rate Protection Agreement (if any) which relates to the Loan and in
which any Lender or any Affiliate thereof is the Counterparty, and only for so
long as such Counterparty remains a Lender (or any Affiliate thereof). If any
Lender or an Affiliate of a Lender provides a Lender Interest Rate Protection
Agreement to Borrower, each other Lender (or an Affiliate thereof) shall have
the right to participate in such Interest Rate Protection Agreement.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Agent (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Maturity Date) in favor of Agent for the Ratable benefit of the
Lenders and entitling Agent to draw thereon in New York, New York, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Agent shall have the right upon ten (10)
days’ prior notice to Borrower to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions hereof unless
within

USActive 32926859.13    -12-

--------------------------------------------------------------------------------




such ten (10) day period Borrower has delivered a replacement Letter of Credit
meeting the requirements set forth herein issued by an Eligible Institution.
Borrower shall not have or be permitted to have any liability or other
obligations under any reimbursement agreement with respect to any Letter of
Credit or otherwise in connection with any reimbursement to the Eligible
Institution for draws on such Letter of Credit.
“LIBOR Base Rate” shall mean, with respect to each Interest Period, the rate for
deposits in U.S. dollars (with respect to the period equal or comparable to the
applicable Interest Period) that appears on Reuters Screen LIBOR01 Page (or the
successor thereto) as of 11:00 a.m., London time, on the related Interest
Determination Date. If such rate does not appear on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on such Interest Determination Date, LIBOR shall
be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars (with respect to the period equal or
comparable to the applicable Interest Period) that appear on the Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Interest Determination Date,
if at least two (2) such offered rates so appear. If fewer than two (2) such
offered rates appear on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London
time, on such Interest Determination Date, Agent shall request the principal
London Office of any four (4) major reference banks in the London interbank
market selected by Agent to provide such bank’s offered quotation (expressed as
a percentage per annum) to prime banks in the London interbank market for
deposits in U.S. dollars (with respect to the period equal or comparable to the
applicable Interest Period) as of 11:00 a.m., London time, on such Interest
Determination Date for the then outstanding principal amount of the Loan. If at
least two (2) such offered quotations are so provided, LIBOR shall be the
arithmetic mean of such quotations. If fewer than two (2) such quotations are so
provided, Agent shall request any three (3) major banks in New York City
selected by Agent to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time, on the applicable
Interest Determination Date for the then outstanding principal amount of the
Loan. If at least two (2) such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined by Agent and at
Borrower’s request, Agent shall provide Borrower with the basis for its
determination. Notwithstanding the foregoing, Borrower and the Lenders hereby
agree that at such time, as applicable, that any other Person becomes the
administrator or owner of the LIBOR Base Rate and/or performs the equivalent
role of the ICE Benchmark Administration at present with respect to the LIBOR
Base Rate, Agent shall have the right, without the consent of Borrower or any
Lender, to amend the foregoing definition of “LIBOR Base Rate” solely to reflect
any amendments to the same which are necessitated by such change, including,
without limitation, by amending the relevant location, place and time of any
quote of the LIBOR Base Rate.
“LIBOR Fixed Rate” shall mean, for any Interest Period, a rate per annum
determined by Agent to be equal to the LIBOR Base Rate divided by (1 minus the
Reserve Requirement) for such Interest Period plus the Margin.
“LIBOR Fixed Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate for the Loan is calculated with reference to the LIBOR Fixed Rate
in accordance with the provisions of Article II.

USActive 32926859.13    -13-

--------------------------------------------------------------------------------




“LIBOR Floating Rate” shall mean, for the applicable period, a rate per annum
determined by Agent to be equal to the ICE LIBOR Daily Floating Rate divided by
(1 minus the Reserve Requirement) for such period plus the Margin.
“LIBOR Floating Rate Loan” shall mean the Loan at any time in which the
Applicable Interest Rate for the Loan is calculated with reference to the LIBOR
Floating Rate.
“LIBOR Loan” shall mean the Loan at any time in which the Applicable Interest
Rate thereon is calculated at a LIBOR Fixed Rate or a LIBOR Floating Rate.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting the Property, or any portion thereof, or Borrower, or any
interest in Borrower, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances against the Property or any portion thereof or Borrower or any
interest in Borrower.
“Loan” shall mean the loan in the original principal amount of the Loan Amount
made by Lenders to Borrower pursuant to this Agreement.
“Loan Agreement” shall mean this Agreement.
“Loan Amount” shall mean $325,000,000.00.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Assignment of Contracts, the
Environmental Indemnity, any Assignment of Management Agreement, the
Disbursement and Rate Management Agreement, the Lockbox Agreement, the Guaranty,
the Lender Interest Rate Protection Agreement, the Assignment of Interest Rate
Protection Agreement, as well as all other documents and instruments now or
hereafter executed and/or delivered by Borrower or a Guarantor with respect to
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Loan Fee Letter” shall mean that certain letter agreement, dated as of the date
hereof, between Agent and Borrower pertaining to the fees payable by Borrower to
Agent and/or Lenders, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Loan Parties” shall mean, collectively, Borrower and any and all Guarantors.
“Loan‑to‑Value Ratio” shall mean, as of any date, the ratio of (a) the
outstanding principal balance of the Loan on such date to (b) the Appraised
Value of the Property evidenced by an Appraisal satisfactory to Agent in all
respects, as of such date. The Appraised Value shall be subject to review and
confirmation as to valuation by Agent’s internal appraisal staff, whose decision
shall be final absent manifest error.

USActive 32926859.13    -14-

--------------------------------------------------------------------------------




“Lockbox Agreement” shall mean that certain Lockbox Agreement, dated as of the
date hereof, among Agent, Borrower and HSBC, as the lockbox bank, or any
successor Eligible Institution, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Lockbox Bank” shall mean HSBC, or any successor Eligible Institution, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Lockout Period” shall mean (a) with respect to a prepayment of Loan in
connection with the sale of the Property to a bona fide third party on arm’s
length terms and conditions, the period from the date hereof through and
including July 1, 2016, and (b) with respect to a prepayment of Loan for any
other reason, the period from the date hereof through and including January 1,
2017.
“Losses” shall have the meaning as set forth in Section 10.13(b).
“LTV Collateral” shall have the meaning as set forth in Section 4.1.12(a).
“LTV Letter of Credit” shall have the meaning as set forth in Section 4.1.12(a).
“LTV Ratio Maintenance Amount” shall have the meaning as set forth in
Section 4.1.12(a).
“Major Lease” shall mean the Master Lease and any other Lease at the Property
that demises more than one full floor of the Property and/or is not any
Permitted Sublease.
“Major Lease Modification” shall have the meaning as set forth in
Section 4.1.10(b)
“Management Agreement” shall mean any management agreement entered into by
Borrower in accordance with Section 7.1 with a manager approved by Agent in its
reasonable discretion), pursuant to which such Manager is to provide management
and other services with respect to the Property.
“Manager” shall mean any property manager that shall have been retained by
Borrower and approved by Agent in its reasonable discretion, in accordance with
Section 7.1.
“Margin” shall mean two hundred twenty-five (225) basis points.
“Master Lease” shall mean, collectively, that certain Amended and Restated Lease
dated as of the date hereof between Borrower and Sotheby’s, Inc. a New York
corporation, as the same may be amended, modified or extended pursuant to the
terms hereof, the Master Lease Guaranty, and any other documents or agreements
securing or relating to such Master Lease. A copy of the Master Lease is
attached hereto as Exhibit 1.1.
“Master Lease Guaranty” shall mean that certain Guaranty of Lease dated February
2003, 2007 made by Sotheby’s Holding, Inc. a Michigan corporation to which
Guarantor is a successor by merger, in favor of Borrower’s predecessor in
interest, as assigned to Borrower by

USActive 32926859.13    -15-

--------------------------------------------------------------------------------




that certain Assignment and Assumption of Sotheby’s Lease, Sotheby’s Lease
Guaranty and Sotheby’s SNDA from 1334 York Avenue L.P., a Delaware limited
partnership, to Borrower, and as amended by that certain Amendment to Guaranty
of Lease, dated as of the date hereof, by and between Guarantor and Borrower,
guarantying the payment of all obligations of Master Tenant pursuant to the
Master Lease, as the same may be amended, modified or extended pursuant to the
terms hereof.
“Master Tenant” shall mean the tenant under the Master Lease.
“Material Action” shall have the meaning as set forth in Section 3.1.23(f).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
ability of Borrower to perform its payment obligations under the Loan Documents
to which it is a party, maintenance of the Property or the maintenance of
insurance or the payment of Property Taxes and Other Charges in respect of the
Property, (b) the validity or enforceability of any of the Loan Documents, the
Lien of the Mortgage or the rights and remedies of Agent and/or Lenders under
any of the Loan Documents (except to the extent caused solely by an act or
omission of Agent or the Lenders, respectively), (c) the ability of Guarantor to
perform its obligations under the Guaranty or (d) the Property or any other
collateral for the Loan (taken as a whole).
“Maturity Date” shall mean July 1, 2022, or such earlier date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.
“Maximum Commitment” shall mean, for each Lender, an amount equal to each
Lender’s Ratable Share of the Loan.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Minimum Counterparty Rating” shall mean a credit rating from S&P and Fitch of
at least “A-” and from Moody’s of at least “A3”.
“Minimum Disbursement Amount” shall mean Ten Thousand and No/100 Dollars
($10,000.00).
“Mortgage” shall mean that certain Consolidated, Amended, and Restated Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed and delivered by Borrower to Agent, for the Ratable benefit of
the Lenders, as security for the Loan and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

USActive 32926859.13    -16-

--------------------------------------------------------------------------------




“Net Proceeds” shall mean all Proceeds payable as a result of a Casualty or a
Condemnation to the Property or any portion thereof, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees and disbursements), if any, in collecting such Proceeds.
“Net Proceeds Deficiency” shall have the meaning as set forth in
Section 5.3.2(f).
“Net Worth” shall mean the excess of total assets over total liabilities, each
determined in accordance with GAAP provided that depreciation and amortization
of equipment and goodwill shall not be deducted from total assets.
“NOI” shall mean the excess of Gross Revenue over Operating Expenses. NOI shall
be calculated by Borrower and subject to verification and final determination by
Agent based on Agent’s usual method of calculation for similar projects, which
determination shall be final absent manifest error.
“Note” shall have the meaning as set forth in Section 2.1.3.
“Notice” shall have the meaning as set forth in Section 10.6.
“Obligations” shall mean the unpaid principal amount of, and interest
(including, without limitation, interest accruing after the maturity of the Loan
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post‑filing or post‑petition interest
is allowed in such proceeding) on the Loan, and all other obligations and
liabilities of the Loan Parties to Agent and the Lenders, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, or out of or in connection with this
Agreement, the Note, the Guaranties and any other Loan Documents and any other
document made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to Agent or to the Lenders that are required to be paid by a Loan Party
pursuant to the terms of the Loan Documents) or otherwise.
“OECD” shall have the meaning as set forth in the definition of “Eligible
Assignee”.
“OFAC” shall have the meaning as set forth in Section 3.1.40.
“Officer’s Certificate” shall mean a certificate delivered to Agent by Borrower
or Guarantor, as applicable, which is signed by an authorized senior officer of
Borrower or Guarantor, as applicable.
“Operating Expenses” shall mean all costs and expenses relating to the
operation, maintenance and management of the Property payable by Borrower,
including, without limitation, utilities, repairs and maintenance, Insurance
Premiums, Property Taxes and Other Charges, advertising expenses, professional
fees, payroll and related Taxes, equipment lease payments, and a management fee
equal to actual management fee, if any, but excluding Debt Service, actual
Capital

USActive 32926859.13    -17-

--------------------------------------------------------------------------------




Expenditures, depreciation, amortization, deposits made to the reserve funds
pursuant to Article VI and other non‑cash items.
“Organizational Documents” shall mean, as to any Person, its certificate of
formation and operating agreement, its partnership agreement and certificate of
limited partnership or doing business certificate, as applicable, its articles
or certificate of incorporation and by‑laws, and/or the other organizational or
governing documents of such Person. Organizational Documents of a Person shall
include, to the extent applicable, incumbency certificates, resolutions,
certificates of good standing and consents of members, partners or shareholders,
as applicable.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or any Loan
Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.2.8(h)).
“Participant” shall have the meaning as set forth in Section 10.25(j).
“Participant Register” shall have the meaning as set forth in
Section 10.25(j)(iii).
“Patriot Act Offense” shall have the meaning as set forth in Section 3.1.40.
“Payment Date” shall mean the first (1st) day of each calendar month (unless
such first (1st) calendar day is not a Business Day, in which case Borrower
shall not be obligated to make payment until the first (1st) succeeding Business
Day), being the date on which, pursuant to Sections 2.2.1 and 2.4.1, Borrower is
obligated to make an interest and, if applicable, principal payment hereunder.
“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents or otherwise permitted by the Loan
Documents (including Liens during the period in which they are being contested
in compliance with Section 3.1.7 hereof), (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Property
Taxes imposed by any Governmental Authority not yet due or delinquent and with

USActive 32926859.13    -18-

--------------------------------------------------------------------------------




respect to which the applicable Loan Party has set aside on its books adequate
reserves in accordance with GAAP, and (d) such other title and survey exceptions
as Agent has approved or may approve in writing in Agent’s sole discretion.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par payable on
demand or having a maturity date not later than the Business Day immediately
prior to the first Payment Date following the date of acquiring such investment
and meeting one of the appropriate standards set forth below:
(a)    obligations of, or obligations directly and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(b)    federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than
90 days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (i) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (A) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (ii) in one of the following Moody’s rating
categories: (A) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (B) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (C) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (D) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1”;
(c)    deposits that are fully insured by the Federal Deposit Insurance Corp.;
(d)    commercial paper rated (i) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days and (ii) in one of the following Moody’s
rating categories: (A) for maturities less than one month, a long-term rating of
“A2” or a short-term rating of “P-1”, (B) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (C) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (D) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1”; and
(e)    any money market fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a)
above, (ii) has net assets of not less than $5,000,000,000, and (iii) has the
highest rating obtainable from S&P and Moody’s.
Notwithstanding the foregoing, “Permitted Investments” (A) shall exclude any
security with S&P’s “r” symbol attached to the rating (indicating high
volatility or dramatic fluctuations in their expected

USActive 32926859.13    -19-

--------------------------------------------------------------------------------




returns because of market risk), as well as any mortgage-backed securities and
any security of the type commonly known as “strips”; (B) shall be limited to
those instruments that have a predetermined fixed dollar of principal due at
maturity that cannot vary or change; (C) shall only include instruments that
qualify as “cash flow investments” (within the meaning of Section 860G(a)(6) of
the Code or any treasury regulations thereunder); and (D) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.
“Permitted Sublease” shall mean (a) a sublease of up to one (1) full floor of
the Property (approximately 48,950 square feet), which may be entered into
without Agent’s consent or approval so long as such sublease shall (i) be on
terms substantially similar to the Master Lease as confirmed by the Appraisal
obtained by Agent prior to the Closing Date or on then current market terms
provided that the rents under such sublease shall not be more than 10% less than
current rents under the Master Lease (calculated as if the Master Lease was paid
on a gross basis rather than a triple net basis and based on the current
Appraisal) and which terms do not cause any material adverse change to the
valuation of the Property and (ii) not in any way affect the validity,
enforceability or scope of the Lease Guaranty, and (b) each sublease, lease,
license agreement, space sharing agreement or any other similar agreement or
arrangement (whether or not subject to a written agreement) set forth on the
Rent Roll which demises space at the Property entered into by Master Tenant
(i) on or prior to the date hereof and/or (ii) to RM Sotheby’s that may be
entered into with such subtenant by Master Tenant after the date hereof (“RMS
Sublease”) (each such agreement and/or arrangement described in this clause (b),
an “Existing Lease”).
“Permitted Transfers” shall have the meaning set forth in Section 8.3.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Policies” shall have the meaning as set forth in Section 5.1.1(b)(i).
“Prepayment Revocation and Modification Right” shall have the meaning as set
forth in Section 2.5.1(e).

USActive 32926859.13    -20-

--------------------------------------------------------------------------------




“Prescribed Laws” shall mean, collectively, (a) the USA Patriot Act,
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) the
International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all
other Legal Requirements relating to money laundering or terrorism.
“Proceeds” shall mean (a) the amount of all insurance proceeds payable as a
result of a Casualty to the Property or any portion thereof, or (b) the amount
of the Award payable as a result of a Condemnation to the Property or any
portion thereof.
“Property” shall mean the Land, the Improvements now or hereafter erected
thereon and all Personal Property owned by Borrower and encumbered by the
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the Granting Clauses of the Mortgage.
“Property Taxes” shall mean all real estate and personal property Taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against the Property or part thereof, together with all interest and
penalties thereon.
“Property Tax Funds” shall have the meaning as set forth in Section 6.2.1.
“Ratable Share”, “Ratable” or “ratably” shall mean, with respect to any Lender,
the percentage that such Lender’s Maximum Commitment then constitutes of the
Loan Amount. The Ratable Share of each Lender on the date of this Agreement is
set forth on Schedule 1.1(c).
“Rating Agencies” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw‑Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc. (“Fitch”), and any other nationally‑recognized
statistical rating agency which has been designated by Agent.
“Recipient” shall mean (a) Agent and (b) any Lender.
“Reference Rate” shall mean, for any day, the rate of interest for such day from
time to time announced by HSBC at its New York City main branch as its prime
rate (being a base rate for calculating interest on certain loans), each change
in any interest rate hereunder based on the Reference Rate to take effect at the
time of such change in the prime rate. The Reference Rate is not necessarily the
lowest rate for commercial or other types of loans and Lenders have not
committed to charge interest hereunder at any lower or lowest rate at which HSBC
may now or in the future make loans to Borrower or other borrowers.
“Reference Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate for the Loan is calculated with reference to the Reference Rate
plus the Margin in accordance with the provisions of Article II.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official

USActive 32926859.13    -21-

--------------------------------------------------------------------------------




interpretation of said Board of Governors relating to Reserve Requirements
applicable to member banks of the Federal Reserve System.
“Regulatory Change” shall mean any change after the date of this Agreement in
Federal, state or foreign law or regulations (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
of or under any Federal, state or foreign law or regulations (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) by any court or government or monetary authority charged with the
interpretation or administration thereof.
“Related Party” or “Related Parties” shall have the meaning set forth in Section
3.1.23(b)(i).
“Rents” shall have the meaning as set forth in the Assignment of Leases.
“Reporting Failure” shall have the meaning as set forth in Section 4.1.7(k).
“Required Financial Item” shall have the meaning as set forth in
Section 4.1.7(k).
“Required Repairs” shall have the meaning as set forth in Section 4.1.31.
“Required Repair Funds” shall have the meaning as set forth in Section 4.1.31.
“Reserve Requirement(s)” shall mean, for any day as applied to a LIBOR Fixed
Rate Loan or a LIBOR Floating Rate Loan, the aggregate (without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
such day, if any, (including, without limitation, any supplemental, marginal,
supplemental and emergency reserves) under any regulations of the Board of
Governors of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D) required to be maintained by the applicable Lender or its Loan
Participants, if any. Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by any
Lender or any Lender’s respective Loan Participants, if any, by reason of any
Regulatory Change against (a) any category of liabilities that includes deposits
by reference to which the LIBOR Base Rate or ICE LIBOR Daily Floating Rate is to
be determined as provided in this Agreement or (b) any category of extensions of
credit or other assets that includes the loans the interest rate on which is
determined on the basis of rates used in determining the LIBOR Base Rate or ICE
LIBOR Daily Floating Rate.
“Restoration” shall have the meaning as set forth in Section 5.2.1.
“Restoration Threshold” shall mean Five Million and No/100 Dollars
($5,000,000.00).
“RMS Sublease” shall have the meaning as set forth in the definition of
Permitted Sublease.

USActive 32926859.13    -22-

--------------------------------------------------------------------------------




“Sanctions” shall have the meaning as set forth in Section 10.25(j).
“Secondary Market Transaction” shall have the meaning as set forth
Section 10.26.
“Severed Loan Documents” shall have the meaning as set forth in Section 9.2(c).
“Sotheby’s Revolving Credit Facility” shall mean, collectively, (a) that certain
Amended and Restated Credit Agreement, dated August 22, 2014, between Guarantor
and such other borrowers party thereto, the other credit parties signatory
thereto, the lenders party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent, as amended from time to time and (b)
that certain Amended and Restated Credit Agreement, dated August 22, 2014,
between Sotheby’s, Inc., a New York corporation, and such other borrowers party
thereto, the other credit parties signatory thereto, the lenders party thereto
and General Electric Capital Corporation, as administrative agent and collateral
agent, as amended from time to time.
“SPC Party” shall have the meaning as set forth in Section 3.1.23(d).
“Spread Maintenance Premium” means the amount equal to (a) the principal amount
of any prepayment, multiplied by (b) an interest rate equal to the Margin
divided by 365 multiplied by (c) the number of calendar days from the date of
any prepayment through and including the last day of the Lockout Period, all as
determined by Agent.
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Survey” shall mean an ALTA survey of the Property prepared by a surveyor
licensed in the State and satisfactory to Agent and the Title Company issuing
the Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Agent and the Title Company issuing the Title Insurance Policy.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Title Company” shall mean First American Title Insurance Company, which is
insuring the Lien of the Mortgage.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy
issued by the Title Company in the form acceptable to Agent issued with respect
to the Property and insuring the Lien of the Mortgage.
“Transfer” shall have the meaning as set forth in the Mortgage.

USActive 32926859.13    -23-

--------------------------------------------------------------------------------




“Transferee” shall have the meaning as set forth in Section 10.25(h).
“Trigger Event” shall mean any downgrade in Guarantor’s corporate credit rating
from S&P from “BB”, which is the Guarantor’s corporate credit rating as of the
Closing Date.
“Trigger Event Cure” shall mean Guarantor obtaining a corporate credit rating
from S&P of “BB”.
“Trigger Period” shall mean a period commencing upon a Trigger Event and ending
upon the occurrence of a Trigger Event Cure provided that no Event of Default
shall then be continuing.
“TRIPRA” shall have the meaning as set forth in Section 5.1.1(a)(ii)(E).
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State from time to time.
“UK Bribery Act” shall have the meaning as set forth in Section 10.25(j).
“Upfront Fee” shall have the meaning set forth in the Loan Fee Letter.
“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107‑56) (The USA PATRIOT Act).
“U.S. Borrower” shall mean a Borrower that is a “United States person” as
defined in Section 7701(a)(30) of the Code.
“U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States. Any
such obligation must be limited to instruments that have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change. If any
such obligation is rated by S&P, it shall not have an “r” highlighter affixed to
its rating. Interest must be fixed or tied to a single interest rate index plus
a single fixed spread (if any), and move proportionately with such index. U.S.
Government Obligations include, but are not limited to: U.S. Treasury direct or
fully guaranteed obligations, Farmers Home Administration certificates of
beneficial ownership, General Services Administration participation
certificates, U.S. Maritime Administration guaranteed Title XI financing, Small
Business Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of
365 days.
“U.S. Tax Compliance Certificate” has the meaning as set forth in Section
2.2.8(f).
“Withholding Agent” shall mean any Loan Party and Agent.

USActive 32926859.13    -24-

--------------------------------------------------------------------------------




Section 1.2    Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. Any reference in this Agreement or in
any other Loan Document to any Loan Document shall be deemed to include
references to such documents as the same may hereafter be amended, modified,
supplemented, extended, replaced and/or restated from time to time (and, in the
case of any note or other instrument, to any instrument issued in substitution
therefor). Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
II.
THE LOAN

Section 2.1    The Loan.
2.1.1    Agreement to Lend and Borrow. (a) Subject to and upon the terms and
conditions set forth herein, on the Closing Date each Lender shall make its
Ratable Share of the Loan to Borrower and Borrower shall accept the Loan from
Lenders.
(b)    No Lender is obligated to fund amounts in excess of the amount of its
Maximum Commitment set forth on Schedule 1.1(c).
2.1.2    Single Disbursement to Borrower/No Reborrowings. Borrower shall receive
only one borrowing hereunder in respect of the Loan and any amount repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3    The Note. The Loan shall be evidenced by one or more consolidated,
amended and restated notes, made by Borrower to each Lender in the respective
principal amounts of the related Lender’s Ratable Share of the Loan, and all of
which notes shall collectively be in the aggregate principal amount of THREE
HUNDRED TWENTY-FIVE MILLION AND 00/100 DOLLARS ($325,000,000.00) (collectively,
as the same may be amended, supplemented, restated, increased, extended and
consolidated, substituted or replaced from time to time, the “Note”) and shall
be repaid in accordance with the terms of this Agreement and the Note.
2.1.4    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) pay and
discharge any existing loans relating to the Property, (b) pay all past‑due
Basic Carrying Costs, if any, in respect of the Property, (c) deposit any
reserve funds pursuant to Article VI hereof, (d) pay costs and expenses incurred
in connection with the closing of the Loan, (e) fund any working capital
requirements of the Property and (f) retain the balance, if any.
2.1.5    Loan Term and Extension Options. The term of the Loan shall commence on
the Closing Date and shall end on the Maturity Date.
Section 2.2    Interest Rate.

USActive 32926859.13    -25-

--------------------------------------------------------------------------------




2.2.1    Interest.
(a)    Applicable Interest Rate. The outstanding principal amount of the Loan
shall bear interest, as provided below, based upon the LIBOR Fixed Rate unless
Agent determines, pursuant to the terms and provisions of this Agreement, that
the Applicable Interest Rate shall be based on the LIBOR Floating Rate or the
Reference Rate plus the Margin.
(b)    Computation of Interest and Fees. Accrued interest and fees on the Loan
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed during the applicable Accrual Period in accordance with
Section 2.4.1. Any change in the ICE LIBOR Daily Floating Rate or the Reference
Rate shall be effective as of the day on which such change in rate occurs. Each
determination of an interest rate by Agent pursuant to any provision of this
Agreement shall be conclusive and binding on Borrower in the absence of manifest
error. Notwithstanding the foregoing, interest payable at the Default Rate
following an Event of Default shall be payable from the date of the occurrence
of such Event of Default. In any event, upon the payment or prepayment of any
principal of any portion of the Loan, accrued, unpaid interest on the principal
amount so paid or prepaid shall be due and payable.
2.2.2    One Loan Tranche. There shall be no more than one (1) interest rate and
one (1) Interest Period for the entire outstanding balance of the Loan at any
time.
2.2.3    Certain Notices. Notices by Borrower to Agent of optional prepayments
of the Loan, shall be irrevocable and shall be effective only if received by
Agent in writing or telephonically not later than 11:00 a.m., New York time (and
if telephonically, also confirmed in writing by 5:00 p.m., New York time), on
the number of days prior to the date of the relevant occurrence specified below:
Notice
Prior Notice Requirements
Optional Prepayment during the Lockout Period
30 days
Optional Prepayment after the expiration of the Lockout Period
5 Business Days

Each notice of optional prepayment shall specify the amount of the Loan to be
prepaid, the date of prepayment (which shall be a Business Day) and such other
details as Agent may reasonably request. Notwithstanding the foregoing or
anything else to the contrary contained herein or any contrary designation by
Borrower, Agent and Lenders shall have the right to apply any prepayment of the
Loan, regardless of how specified by Borrower, in such order and priority as
Agent shall designate in its sole discretion.
2.2.4    Additional Costs. (a)  Borrower shall pay to Agent, for Agent and the
Ratable benefit of the Lenders, from time to time, as applicable, within
ten (10) days after demand therefor by Agent, such amounts as each Recipient may
reasonably determine to be sufficient to compensate such Recipient for any costs
that such Recipient reasonably determines are attributable to its making or
maintaining of any portion of the Loan or its obligation to make any portion of
the

USActive 32926859.13    -26-

--------------------------------------------------------------------------------




Loan hereunder or, with respect to Agent, its obligation to administer the Loan
hereunder, or any reduction in any amount receivable by such Recipient hereunder
or such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), in each case resulting from and limited
to the amounts necessary to compensate each Recipient for any Regulatory Change
(i) which affects similarly situated banks or financial institutions generally
and is not applicable to such Recipient primarily by reason of such Recipient’s
particular conduct or condition and (ii) which:
(A)    subjects any Recipient to any Taxes (other than (1) Indemnified Taxes,
(2) Excluded Taxes and (3) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations or its deposits,
reserves, other liabilities or capital attributable thereto; or
(B)    imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the LIBOR
Base Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Recipient (including, without
limitation, any such deposits referred to in the definition of “LIBOR Base
Rate”), or any commitment of such Recipient (including, without limitation, the
commitment of such Recipient hereunder); or
(C)    imposes any other condition affecting this Agreement or the Note (or any
of such extensions of credit or liabilities referred to in subdivision (B)
above).
(b)    Without limiting the effect of the provisions of clause (a) of this
Section 2.2.4 (but without duplication), in the event that, by reason of any
Regulatory Change which affects similarly situated banks or financial
institutions generally and is not applicable to a Lender primarily by reason of
such Lender’s particular conduct or condition, any Lender incurs Additional
Costs based on or measured by the excess above a specified level of the amount
of a category of deposits or other liabilities of such Lender that includes
deposits by reference to which the LIBOR Base Rate is determined as provided in
this Agreement or a category of extensions of credit or other assets of such
Lender that includes the portion of the Loan evidenced by such Lender’s Note,
then, if such Lender so elects by notice to Agent and Borrower, the obligation
of such Lender to make or continue such portion of the Loan based on the LIBOR
Base Rate hereunder shall be suspended effective on the last day of the then
current Interest Period, until such Regulatory Change ceases to be in effect and
the portion of the Loan evidenced by such Lender’s Note shall, during such
suspension, bear interest at the Reference Rate plus the Margin.
(c)    Without limiting the effect of the foregoing provisions of this
Section 2.2.4 (but without duplication), Borrower shall pay to each Lender from
time to time on request such amounts as such Lender may reasonably determine to
be necessary to compensate such Lender (or, without duplication, the bank or
bank holding company of which such Lender is a subsidiary) for any costs that it
determines are attributable to the maintenance by such Lender (or any Applicable
Lending Office or such parent bank or bank holding company of such Lender),
pursuant to any law or regulation or any interpretation, directive or request
(whether or not having the force of law) of any Governmental Authority
(i) following any Regulatory Change or (ii) implementing any capital

USActive 32926859.13    -27-

--------------------------------------------------------------------------------




guideline or other requirement (whether or not having the force of law) applying
to a class of banks including such Lender, hereafter issued by any government or
governmental or supervisory authority implementing at the national level the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and/or the Basel Accord (including, without limitation, the various capital
guidelines of the Board of Governors of the Federal Reserve System (12 C.F.R.
Part 208, Appendices 12 C.F.R. Part 225, Appendices), the various capital
guidelines of the office of the Comptroller of the Currency (12 C.F.R. Part 3,
Appendices), and the Prompt Corrective Action provisions (12 C.F.R. Part 303)),
of capital in respect of the commitment to lend or the Ratable Share of the Loan
of such Lender (such compensation to include, without limitation, an amount
equal to any reduction of the rate of return on assets or equity of such Lender
(or any Applicable Lending Office or such parent bank or bank holding company of
such Lender) to a level below that which such Lender (or any Applicable Lending
Office or such parent bank or bank holding company of such Lender) could have
achieved but for such law, regulation, interpretation, directive or request).
For purposes of this Section 2.2.4(c), “Basel Accord” shall mean the various
recommendations for capital and liquidity standards issued by the Bank for
International Settlement’s Basel Committee on Banking Supervision, including,
without limitation, those recommendations known informally as “Basel I,”
“Basel II,” and “Basel III,” as amended, modified and supplemented and in effect
from time to time or any replacement thereof.
(d)    Each Lender shall notify Agent and Borrower of any event occurring after
the date of this Agreement entitling Lender to compensation under clause (a) or
(c) of this Section 2.2.4 as promptly as practicable, and shall use commercially
reasonable efforts to designate a different Applicable Lending Office for the
Loan if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the opinion of such Lender, subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Such Lender shall furnish to Borrower an accounting setting forth
the basis and amount of each request by such Lender for compensation under
clause (a) or (c) of this Section 2.2.4. Determinations and allocations by each
Lender for purposes of this Section 2.2.4 of the effect of any Regulatory Change
pursuant to clause (a) or (b) of this Section 2.2.4, or of the effect of capital
maintained pursuant to clause (c) of this Section 2.2.4, on its costs or rate of
return of maintaining its Ratable Share of the Loan or its obligation to make
such Loan, or on amounts receivable by it in respect of the Loan, and of the
amounts required to compensate each Lender under this Section 2.2.4, shall
constitute prima facie evidence thereof. Each Lender shall confirm to Borrower
at the time it makes any claim under this Section 2.2.4 that the methods of
determination and allocation used by it in determining the amount of such claim
are reasonably consistent with such Lender’s treatment of customers similar to
Borrower (as reasonably determined by such Lender). In the event any Lender
makes a request for compensation under clause (a) or (c) of this Section 2.2.4
and Section 2.2.8 for any such compensation applicable to the period of time
prior to the prepayment of the Loan as permitted in this Section, Borrower
shall, upon payment of the amount of compensation so requested, have the right
to prepay the Loan in full without any Spread Maintenance Premium or other
prepayment penalty or premium on the last day of any then current Interest
Period with respect to which such compensation has been requested.

USActive 32926859.13    -28-

--------------------------------------------------------------------------------




2.2.5    LIBOR Base Rate or ICE LIBOR Daily Floating Rate. Anything herein to
the contrary notwithstanding, if, on or prior to the determination of any LIBOR
Base Rate or ICE LIBOR Daily Floating Rate for any Interest Period:
(a)    any Lender reasonably determines that quotations of interest rates for
the relevant deposits referred to in the definition of “LIBOR Base Rate” or “ICE
LIBOR Daily Floating Rate” are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for any
LIBOR Fixed Rate Loan or LIBOR Floating Rate Loan as provided herein; or
(b)    any Lender reasonably determines that by reason of circumstances
affecting the London interbank market the relevant rates of interest referred to
in the definition of “LIBOR Base Rate” upon the basis of which the rate of
interest for the LIBOR Loan for such Interest Period is to be determined are not
likely to adequately to cover the cost to such Lender of making or maintaining a
LIBOR Loan for such Interest Period;
then such Lender shall give Borrower and Agent prompt notice thereof and, so
long as such condition remains in effect, such Lender shall be under no
obligation to make its Ratable Share of any such LIBOR Loan but shall remain
obligated to make its Ratable Share of a Reference Rate Loan for a corresponding
amount, or if any portion of the Loan is already outstanding as a LIBOR Loan,
such portion shall, commencing immediately after the end of the then current
Interest Period, bear interest at the Reference Rate plus the Margin.
2.2.6    Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to honor its obligation to make or maintain its Ratable Share of the
Loan, then such Lender shall promptly notify Borrower and Agent thereof and such
Lender’s obligation to make its Ratable Share of the Loan shall be suspended
(provided that, if requested by Borrower, such Lender’s Ratable Share of the
Loan shall automatically be converted to a Reference Rate Loan if doing so would
enable such Lender to lawfully honor its obligation to make or maintain its
Ratable Share of the Loan) until such time as such Lender may again make its
Ratable Share of the Loan and Borrower shall, if required by applicable law,
upon the request of such Lender, prepay a portion of the Loan equal to the
Ratable Share of such Lender together with accrued interest thereon, but without
compensation or any payment of any Spread Maintenance Premium or other
prepayment penalty or premium to such Lender pursuant to Section 2.2.7.
Notwithstanding the foregoing, such Lender shall, as promptly as practicable,
designate a different Applicable Lending Office for the Loan if doing so would
enable it to lawfully honor its obligation to make or maintain its Ratable Share
of the Loan.
2.2.7    Breakage Costs. (a) Borrower agrees to compensate each Lender for any
loss, cost or expense incurred by it as a result of (i) a default by Borrower in
making a borrowing of, conversion into or continuation of a LIBOR Loan after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (ii) a default by Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (iii) the making of a prepayment (mandatory or
optional) of a LIBOR Loan for any reason (including, without limitation, the
acceleration of the maturity of the Loan pursuant to Section 9.2) on a day that
is not the last day of an Interest Period with respect thereto,

USActive 32926859.13    -29-

--------------------------------------------------------------------------------




or (iv) the early termination of any swap or other interest rate hedging
arrangements, including, without limitation, any such loss, cost or expense
arising from the reemployment of funds obtained by it, from fees payable to
terminate the deposits from which such funds were obtained or from reversing any
swap or other interest rate hedging arrangements. In no event shall the
compensation to be paid by Borrower under Section 2.2.7(a) be less than Five
Hundred and 00/100 Dollars ($500.00) on each such occurrence.
(b)    Each such Lender will furnish to Borrower a certificate setting forth the
basis and amount of each request by Lender for compensation under this
Section 2.2.7, which certificate shall provide reasonable detail as to the
calculation of such loss, cost or expense. Such certificate shall constitute
prima facie evidence of the amount of such loss, cost or expense, which shall be
calculated by such Lender on a reasonable and customary basis, consistent with
the basis on which such calculations are then being made by similarly situated
banks or financial institutions generally.
2.2.8    Taxes. (a) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.2.8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify each Recipient
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.2.8) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.25(j)(iii) relating to the maintenance of a

USActive 32926859.13    -30-

--------------------------------------------------------------------------------




Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Agent to the Lender from any other source against any
amount due to Agent under this Section 2.2.8(d).
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.2.8, such Loan Party shall
deliver to Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and Agent, at the time or times reasonably requested by
the Borrower or Agent, such properly completed and executed documentation
reasonably requested by the Borrower or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or Agent as will enable the Borrower or Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.2.8(f)(ii)(A),
Section 2.2.8(f)(ii)(B) and Section 2.2.8(f)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:
(A)    any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or Agent)
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Agent) whichever of the following is
applicable:

USActive 32926859.13    -31-

--------------------------------------------------------------------------------




(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.2.8 -1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.2.8-2 or Exhibit 2.2.8-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.2.8-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Agent) executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or Agent to determine the withholding or deduction required to be made;
and

USActive 32926859.13    -32-

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Agent as may be necessary for the
Borrower and Agent to (x) comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or (y) determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Agent in writing of
its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.2.8 (including by the payment of additional amounts
pursuant to this Section 2.2.8), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.2.8 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.2.8(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.2.8(g)), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.2.8(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.2.8(g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    If any Lender requests compensation under Section 2.2.4 or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to this
Section 2.2.8, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking the Loan or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment

USActive 32926859.13    -33-

--------------------------------------------------------------------------------




(i) would eliminate or reduce amounts payable pursuant to Section 2.2.4 or, as
the case may be, Section 2.2.8 in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(i)    If any Lender requests compensation under Section 2.2.4, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.2.8 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.1), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.2.4 or Section 2.2.8) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that any assignment and delegation pursuant to this
Section 2.2.4(i) resulting from a claim for compensation under Section 2.2.4 or
payments required to be made pursuant to Section 2.2.8, may only be effected if
such assignment will result in a reduction in such compensation or payments
thereafter.
(j)    Each party’s obligations under this Section 2.2.8 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
obligations under any Loan Document.
Section 2.3    Usury Savings.
This Agreement and the other Loan Documents are subject to the express condition
that at no time shall Borrower be required to pay interest on the principal
balance of the Loan at a rate which could subject Lenders to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If
by the terms of this Agreement or the other Loan Documents, Borrower is at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Applicable Interest
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Agent or Lenders for the use, forbearance, or detention of
the sums due under the Loan, shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.
Section 2.4    Loan Payments.
2.4.1    Payment Before Maturity Date. On the Payment Date occurring in August,
2015 and on each Payment Date thereafter to and including the Maturity Date
Borrower shall make a payment to Agent, for the Ratable benefit of the Lenders,
of interest only at the

USActive 32926859.13    -34-

--------------------------------------------------------------------------------




Applicable Interest Rate; each payment to be calculated in the manner set forth
in Section 2.2.1. In addition, commencing on the Payment Date in August, 2015,
Borrower shall make a payment to Agent of principal on each Payment Date based
on a twenty-five (25) year mortgage style amortization schedule and an assumed
interest rate equal to a 7-year swap rate equal to two and five hundredths
percent (2.050%). The initial amortization schedule for the Loan is set forth on
Schedule 2.4.1.
2.4.2    Payment on Maturity Date. Borrower shall pay to Agent the outstanding
principal balance of the Loan, all accrued and unpaid interest and all other
amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents on the Maturity Date.
2.4.3    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents is not paid by Borrower within ten (10) days of the
date on which it is due (except with respect to any payment due on the Maturity
Date), Borrower shall pay to Agent, for the Ratable benefit of the Lenders, upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the maximum amount permitted by applicable law in order to defray the expense
incurred by Agent in handling and processing such delinquent payment and to
compensate Lenders for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents.
2.4.4    Interest Rate and Payment After Default. In the event that, and for so
long as, any Event of Default shall have occurred and be continuing, the
outstanding principal balance of the Loan and all other amounts due pursuant to
the Loan Documents shall accrue interest at the Default Rate, calculated from
the date the Default occurred which led to such an Event of Default to the date
of payment to Agent, and will be payable within ten (10) days after demand of
Agent.
2.4.5    Method and Place of Payment.  (a)  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Agent not later than 1:00 p.m., New York City time, on the date
when due and shall be made in lawful money of the United States of America in
immediately available funds at Agent’s office, and any funds received by Agent
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.
(c)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the Applicable
Interest Rate or the Default Rate, as the case may be, during such extension.
Section 2.5    Prepayment.
2.5.1    Voluntary Prepayments. (e)  Agent, for the Ratable benefit and account
of the Lenders, will accept a prepayment in whole or in part of the Loan during
the Lockout Period if Borrower gives to Agent not less than thirty (30) days’
prior notice, which notice shall be irrevocable subject to Borrower’s Prepayment
Revocation and Modification Right, and concurrently

USActive 32926859.13    -35-

--------------------------------------------------------------------------------




with, and as a condition to such prepayment, Borrower pays to Agent, for the
Ratable benefit and account of the Lenders, (i) the Spread Maintenance Premium
unless such Prepayment was made to cure a breach of (A) the Debt Yield covenant
set forth in Section 4.1.12(b), (B) the Loan to Value Ratio Covenant set forth
in Section 4.1.12(a)and/or (C) the minimum ratings of Guarantor provisions set
forth in Section 4.1.12(c), (ii) all accrued and unpaid interest to and
including the date of such prepayment; (iii) any amounts payable pursuant to
Section 2.2.7 and Section 2.4.3 (if applicable), (iv) any sums payable by
Borrower to the Counterparty in connection with the early termination or partial
termination of the Interest Rate Protection Agreement, and (v) all fees and
expenses reasonably incurred by Agent in connection with the Loan and/or with
the prepayment, including, without limitation, attorney’s fees and
disbursements.
(f)    From and after the expiration of the Lockout Period, Borrower may prepay
the Loan in whole or in part without premium or penalty, provided that Borrower
gives to Agent not less than five (5) Business Days’ prior notice, which notice
shall be irrevocable, and concurrently with, and as a condition to such
prepayment, Borrower pays to Agent, for the Ratable benefit and account of the
Lenders (i) all accrued and unpaid interest to and including the date of such
prepayment, (ii) any amounts payable pursuant to Section 2.2.7 and
Section 2.4.3, (iii) any sums payable by Borrower to the Counterparty in
connection with the early termination or partial termination of the Interest
Rate Protection Agreement, and (iv) all reasonable fees and expenses incurred by
Agent in connection with the Loan and/or with the prepayment, including, without
limitation, reasonable attorney’s fees and disbursements.
(g)    In each instance of prepayment permitted under this Section 2.5.1,
Borrower shall be required to pay all other sums due hereunder (including under
Section 2.2.7) including, without limitation, any expenses incurred as a result
of any termination of any Lender Interest Rate Protection Agreement, and no
principal amount repaid may be reborrowed.
(h)    Except as otherwise expressly permitted herein, the principal balance of
the Note may not be prepaid in whole or in part.
(i)    Notwithstanding anything to the contrary contained herein, Borrower shall
have the right from time to time to revoke or modify any notice of prepayment;
provided, that (i) Borrower provides notice to Agent of any such revocation or
any modification which changes the amount to be prepaid at least two (2)
Business Days prior to the proposed prepayment date and notice to Agent of any
modification (other than with respect to the amount being prepaid) at any time
prior to the proposed prepayment and (ii) Borrower pays to Agent, for the
Ratable benefit of the Lenders, all out-of-pocket costs and expenses actually
incurred by Agent and the Lenders, including without limitation, expenses
pursuant to Section 2.2.7 and reasonable attorney’s fees and disbursements, as a
result of any such modification or revocation, regardless of when such notice
was provided to Agent (the “Prepayment Revocation and Modification Right”).
2.5.2    Mandatory Prepayments. (c) On each date on which Agent actually
receives a distribution of Net Proceeds and if Agent is not required to make
such Net Proceeds available to Borrower for the Restoration of the Property
pursuant to Section 5.3, Agent may, in its sole and absolute discretion, elect
to either make the Net Proceeds available for Restoration pursuant to
Section 5.3 or use the Net Proceeds to prepay, without premium or penalty,
including, without

USActive 32926859.13    -36-

--------------------------------------------------------------------------------




limitation, the Spread Maintenance Premium, the outstanding principal balance of
the Note in an amount equal to one hundred percent (100%) of such Net Proceeds.
Any prepayment received by Agent, for the Ratable benefit of the Lenders,
pursuant to this Section 2.5.2 on a date other than a Payment Date shall be held
by Agent as collateral security for the Loan in a non-interest bearing account
and shall be applied by Agent on the next Payment Date.
(d)    In addition, Borrower shall, at Agent’s option, prepay without premium or
penalty, the principal balance of the Note in an amount equal to the amount
required by Agent due to the enactment, adoption or amendment to applicable
Legal Requirements in accordance with Section 5.3 of the Mortgage or if Borrower
prepays a portion of the Loan in order to comply with the Debt Yield covenant
and/or the Loan-to-Value Ratio requirements under Section 4.1.12.
(e)    In each instance of prepayment under this Section 2.5.2, Borrower shall
be required to pay all other sums due hereunder (including under Section 2.2.7
and Section 2.4.3), and no principal amount repaid may be reborrowed.
2.5.3    Default Prepayment. If a Default Prepayment occurs, Borrower shall pay
to Agent for the Ratable benefit of Lenders, the entire Debt, including, without
limitation, an amount equal to the greater of (a) one percent (1%) of the
Default Prepayment and (b) the Spread Maintenance Premium.
2.5.4    Prepayment Waivers. Borrower acknowledges that the inclusion of the
waiver of prepayment rights and agreement to pay the Default Prepayment and the
Spread Maintenance Premium was separately negotiated with Agent, that the
economic value of the various elements of this waiver and agreement were
discussed and that the consideration given by Borrower for the Loan was adjusted
to reflect the specific waiver and agreement negotiated between Borrower, Agent
and Lenders and contained herein.
Section 2.6    Payments Not Conditional.
All payments required to be made by Borrower hereunder or under the Note or the
other Loan Documents shall be made irrespective of, and without deduction for,
any setoff, claim or counterclaim and shall be made irrespective of any defense
thereto.
III.
REPRESENTATIONS AND WARRANTIES

Section 3.1    Borrower Representations.
Borrower represents and warrants that:
3.1.9    Organization. Borrower is duly organized, validly existing and in good
standing with full power and authority to own its assets and conduct its
business of owning and operating the Property and is duly qualified in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification. Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the

USActive 32926859.13    -37-

--------------------------------------------------------------------------------




other Loan Documents by it, and has the power and authority to execute, deliver
and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby.
3.1.10    Proceedings. This Agreement and the other Loan Documents have been
duly authorized, executed and delivered by Borrower and constitute a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
3.1.11    No Conflicts. The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its Obligations
hereunder and thereunder will not conflict with any provision of any law or
regulation to which Borrower is subject, or conflict with, result in a breach
of, or constitute a default under, any of the terms, conditions or provisions of
any of Borrower’s organizational documents or any agreement or instrument to
which Borrower is a party or by which it is bound, or any order or decree
applicable to Borrower, or result in the creation or imposition of any lien on
any of Borrower’s assets or property (other than pursuant to the Loan
Documents).
3.1.12    Litigation. There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened against Borrower and/or
Guarantor and/or the Property in any court or by or before any other
Governmental Authority, or to Borrower’s knowledge, labor controversy affecting
Borrower, Guarantor or either of their respective properties, businesses, assets
or revenues, individually or in the aggregate, that, if adversely determined
against Borrower or Guarantor, would be reasonably likely to have a Material
Adverse Effect.
3.1.13    Governmental Orders. Borrower is not in default with respect to any
order or decree of any court or any order, regulation or demand of any
Governmental Authority, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of Borrower or the Property or might have consequences that would materially and
adversely affect its performance hereunder.
3.1.14    Consents. No consent, approval, authorization or order of any court or
Governmental Authority or other Person is required for the execution, delivery
and performance by Borrower of, or compliance by Borrower with, this Agreement
or the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by Borrower.
3.1.15    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the Personal
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Mortgage, when properly recorded in the appropriate records
and any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create (a) a valid, first priority, perfected Lien on
the Property, subject only to Permitted Encumbrances and (b) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases) in which a security interest can be

USActive 32926859.13    -38-

--------------------------------------------------------------------------------




perfected by the filing of Uniform Commercial Code financing statements, and any
Leases, all in accordance with the terms thereof, in each case subject only to
any Permitted Encumbrances. There are no mechanics’, materialmen’s or other
similar Liens, claims or unpaid bills which have been filed for work, labor or
materials affecting the Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Mortgage. After prior notice to Agent,
Borrower, at its own expense, shall have the right to contest (or permit Master
Tenant to contest) by appropriate legal proceeding, conducted in good faith and
with due diligence, the amount or validity of any Liens, provided that (a) no
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (c) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (d) Borrower shall promptly upon final determination thereof pay the
amount of any such Lien, together with all costs, interest and penalties which
may be payable in connection therewith; (e) such proceeding shall suspend the
collection of such Lien from the Property; and (f) unless as a condition to
maintaining such proceeding Borrower is required to pay the amount of any such
Lien, Borrower shall deposit with Agent Cash, or other security as may be
approved by Agent, in an amount equal to one hundred twenty‑five percent (125%)
of the contested amount, to insure the payment of any such Lien, together with
all interest and penalties thereon. None of the Permitted Encumbrances,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Mortgage, this Agreement and the other
Loan Documents, materially and adversely affect the value of the Property,
materially impair the use or operations of the Property or materially impair
Borrower’s ability to perform its Obligations under the Loan Documents in a
timely manner.
3.1.16    ERISA Matters. (a) As of the date hereof and throughout the term of
the Loan (i) Borrower is not and will not be an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA or a plan subject
to Section 4975 of the Code, (ii) none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such employee benefit plans or
plans within the meaning of 29 C.F.R. Section 2510.3-101, (as modified by
Section 3(42) of ERISA, (iii) (c) Borrower is not and will not be a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(iv) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans.
(a)    Each Loan Party and each of their respective ERISA Affiliates has not in
the past six (6) years maintained or contributed to, or had any obligation to
contribute to, any Employee Benefit Plan subject to Title IV of ERISA and, as of
the date hereof and throughout the term of the Loan, does not and will not
maintain or contribute to, and is not and will not be obligated to contribute
to, any Employee Benefit Plan subject to Tile IV of ERISA.
3.1.17    Compliance. Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, the ADA and building and zoning ordinances and codes. Borrower is
not in default or violation of any order, writ, injunction, decree or demand of
any Governmental Authority, the violation of which might materially adversely
affect the condition (financial or otherwise) or business of Borrower. Borrower
has not committed any act which may give any Governmental Authority the right to
cause Borrower

USActive 32926859.13    -39-

--------------------------------------------------------------------------------




to forfeit the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower has no
knowledge of any violations or notices of violations of any Legal Requirements
relating to Borrower, Guarantor and/or the Property that would be reasonably
likely to have a Material Adverse Effect. All easements, restrictions, covenants
or operating agreements which benefit or burden the Property are in full force
and effect, and to the best of Borrower’s knowledge there are no defaults
thereunder by any party thereto.
3.1.18    Financial and Other Information. All financial data, including,
without limitation, the statements of cash flow and income and operating
expense, if any, that have been delivered to Agent and/or Lenders in respect of
the Property (a) are true, complete and correct in all material respects,
(b) accurately represent the financial condition of the Property as of the date
of such reports, and (c) have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for Taxes, unusual forward or long‑term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in any condition, fact,
circumstance or event that would make the financial statements, reports,
certificates or other documents submitted in connection with the Loan
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely, or is reasonably likely to materially and
adversely affect, the Property, Borrower or its business, operations or
condition (financial or otherwise). All documents furnished to Agent by or on
behalf of Borrower, as part of or in support of the Loan application or pursuant
to this Agreement or any of the other Loan Documents, are true, correct,
complete in all material respects and accurately represent the matters to which
they pertain as of the dates made in all material respects and there have been
no materially adverse changes with respect to such matters since the respective
dates thereof. In addition, there is no fact or circumstance presently known to
Borrower which has not been disclosed to Agent and which materially adversely
affects, or is reasonably likely to materially adversely affect, the Property,
Borrower or its business, operations or condition (financial or otherwise).
3.1.19    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is contemplated with respect to all
or any portion of the Property or for the relocation of roadways providing
access to the Property.
3.1.20    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate for the development and operation of the Property for its
intended uses. All roads and streets necessary for the full utilization of the
Improvements for their intended purpose have been completed and with respect to
all roads and streets, the necessary rights of way therefor have either been
acquired by the appropriate Governmental Authority or have been dedicated to
public use and accepted by said Governmental Authority allowing for the use and
operation of, and access to the Improvements.

USActive 32926859.13    -40-

--------------------------------------------------------------------------------




3.1.21    Separate Lots. The Property is comprised of one (1) or more parcels
that constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.
3.1.22    Assessments. To Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.
3.1.23    Enforceability. The Loan Documents are not subject to any right of
rescission, set‑off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set‑off, counterclaim or
defense with respect thereto.
3.1.24    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the related
Leases, to the extent that any Leases exist, subject only to a license granted
to Borrower to exercise certain rights and to perform certain obligations of the
lessor under such Leases, including the right to operate the Property. No Person
other than Agent (on behalf of Lenders) has any interest in or assignment of the
Leases or any portion of the Rents due and payable or to become due and payable
thereunder.
3.1.25    Insurance. Borrower has obtained and has delivered to Agent original
or certified copies of all of the Policies carried by Master Tenant for the
Property (or Acord 25, Acord 27 and Acord 28 certificates, as applicable,
satisfactory to Agent evidencing the existence of the same), with all premiums
for the current Policies prepaid thereunder, reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. No claims have been
made under any of the Policies, and, to Borrower’s knowledge, no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any of the Policies.
3.1.26    Flood Zone. None of the Improvements on the Property are located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area.
3.1.27    Physical Condition. Neither the Property nor any portion thereof is
now damaged or injured as result of any fire, explosion, accident, flood or
other casualty. There are no proceedings pending that Borrower has received
written notice of, or, to the best of Borrower’s knowledge, threatened, to
acquire by power of condemnation or eminent domain, the Property, or any
interest therein, or to enjoin or similarly prevent the use of the Improvements.
Borrower has not received written notice from any insurance company or bonding
company of any defects or inadequacies in the Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
3.1.28    Boundaries. All of the Improvements which are located on the Property
lie wholly within the boundaries and building restriction lines of the Property,
and no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances

USActive 32926859.13    -41-

--------------------------------------------------------------------------------




affecting the Property encroach upon any of the Improvements, so as to
materially and adversely affect the value or marketability of the Property
except those which are insured against by title insurance.
3.1.29    Leases. With respect to any existing Leases that: (a) the rent roll
attached hereto as Schedule 3.1.21(a) is true, complete and correct and the
Property is not subject to any Leases other than the Leases described in
Schedule 3.1.21(a); (b) except with respect to the Existing Leases identified as
month to month leases on the Rent Roll, the Leases identified on
Schedule 3.1.21(a) are in full force and effect and to Borrower’s knowledge
there are no defaults thereunder by either party, (c) except with respect to the
Existing Leases, the copies of any Leases delivered to Agent are true and
complete, and there are no oral agreements with respect thereto (except as
otherwise set forth on the Rent Roll); (d) except with respect to the Existing
Leases, no Rent (including security deposits) has been paid more than one (1)
month in advance of its due date; (e) all work to be performed by Borrower under
each Lease, if applicable, has been performed as required as of the date that
this representation is being made (or deemed remade pursuant to Section 3.2 and
all such work has been accepted by the applicable Tenant; and (f) except with
respect to the Existing Leases, any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any Tenant as of the date that this representation is being made
(or deemed remade pursuant to Section 3.2) has already been received by such
Tenant.
3.1.30    Filing and Recording Taxes. All transfer Taxes, deed stamps,
intangible Taxes, personal property Taxes or other amounts in the nature of
transfer or debt Taxes required to be paid under applicable Legal Requirements
in connection with the transfer of or debt on the Property to Borrower have been
paid or will be paid when due. All mortgage, mortgage recording, stamp,
intangible, personal property or other similar Taxes required to be paid under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Mortgage, have been paid or will
be paid when due. All Taxes and governmental assessments due and owing in
respect of the Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established hereunder or are insured
against by the Title Insurance Policy to be issued in connection with the
Mortgage.
3.1.31    Single Purpose.
(a)    Borrower hereby represents with respect to Borrower that it:
(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no judgments or liens of any nature against it except for Tax liens
not yet delinquent or the validity or amount of which is being contested in good
faith by appropriate proceedings in accordance with the terms hereof;

USActive 32926859.13    -42-

--------------------------------------------------------------------------------




(iii)    is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed in this Agreement, has received all
permits necessary for it to operate;
(iv)    is not involved in any dispute with any taxing authority;
(v)    has paid all Taxes and Property Taxes due and owing;
(vi)    has never owned any real property other than the Property and Personal
Property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property;
(vii)    is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending or that resulted in a
judgment against it that has not been paid in full;
(viii)    has provided Agent with complete financial statements that reflect a
fair and accurate view of the entity's financial condition;
(ix)    has been informed by Agent that Agent has obtained a current Phase I
environmental site assessment (or, if applicable, a current Phase II
environmental assessment) (ESA) for the Property prepared consistent with ASTM
Practice E 1527 and the ESA has not identified any recognized environmental
conditions that require further investigation or remediation; and
(x)    has no material contingent or actual obligations not related to the
Property.
(b)    Borrower hereby represents from the date of such entity’s formation on
January 27, 2009 to the date of this Agreement that it:
(i)    has not entered into any contract or agreement with any of its
Affiliates, constituents, or owners, or any guarantors of any of its obligations
or any Affiliate of any of the foregoing (individually, a “Related Party” and
collectively, the “Related Parties”), except upon terms and conditions that are
commercially reasonable and substantially similar to those available in an
arm’s-length transaction with an unrelated party;
(ii)    has paid all of its debts and liabilities from its assets to the extent
of available cash flow from the Property paid to Borrower as rent under the
Master Lease and without any obligation of any direct or indirect equity owner
of Borrower to make any payment or capital contribution in connection therewith;
(iii)    has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence;
(iv)    has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person;

USActive 32926859.13    -43-

--------------------------------------------------------------------------------




(v)    has not had its assets listed as assets on the financial statement of any
other Person;
(vi)    has been treated as an entity disregarded as separate from its owner for
U.S. federal income tax purposes and has not filed any U.S. federal income Tax
returns;
(vii)    has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party);
(viii)    has corrected any known misunderstanding regarding its status as a
separate entity;
(ix)    has conducted all of its business and held all of its assets in its own
name;
(x)    has not identified itself or any of its affiliates as a division or part
of the other;
(xi)    has maintained and utilized separate stationery, invoices and checks, if
any, bearing its own name;
(xii)    has not commingled its assets with those of any other Person and has
held all of its assets in its own name;
(xiii)    has not guaranteed or become obligated for the debts of any other
Person;
(xiv)    has not held itself out as being responsible for the debts or
obligations of any other Person;
(xv)    has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party;
(xvi)    has not pledged its assets to secure the obligations of any other
Person and no such pledge remains outstanding except in connection with the
Loan;
(xvii)    has maintained adequate capital in light of its contemplated business
operations to the extent of available cash flow from the Property paid to
Borrower as rent under the Master Lease and without any obligation of any direct
or indirect equity owner of Borrower to make any payment or capital contribution
in connection therewith;
(xviii)    has maintained a sufficient number of employees, if any, in light of
its contemplated business operations and has paid the salaries of its own
employees from its own funds, if applicable, to the extent of available cash
flow from the Property paid to Borrower as rent under the Master Lease and
without any obligation of any direct or indirect equity owner of Borrower to
make any payment or capital contribution in connection therewith;

USActive 32926859.13    -44-

--------------------------------------------------------------------------------




(xix)    has not owned any subsidiary or any equity interest in any other
entity;
(xx)    has not incurred any indebtedness that is still outstanding other than
indebtedness that is permitted under the Loan Documents; and
(xxi)    has not had any of its obligations guaranteed by an Affiliate, except
for guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents.
(c)    Borrower hereby represents and warrants to, and covenants that as of the
date hereof and until such time as the Debt shall be paid in full:
(i)    Borrower does not own and will not own any asset or property other than
(A) the Property and (B) incidental Personal Property necessary for the
ownership or operation of the Property;
(ii)    Borrower does not and will not engage in any business other than the
ownership, management and operation of the Property and Borrower will conduct
and operate its business as presently conducted and operated;
(iii)    Except for capital contributions or capital distributions permitted
under the terms and conditions of its organizational documents and properly
reflected on its books and records, Borrower will not enter into any contract or
agreement with any Affiliate of Borrower, any constituent party of Borrower or
any Affiliate of any constituent party, except upon terms and conditions that
are intrinsically fair and substantially similar to those that would be
available on an arm’s-length basis with third parties;
(iv)    Borrower will not incur any Indebtedness, secured or unsecured, direct
or indirect, absolute or contingent (including guaranteeing any obligation)
other than (A) the Debt, (B) unsecured trade payables and operational debt not
evidenced by a note and in an aggregate amount not exceeding $5,000,000.00 at
any one time, (C) Indebtedness incurred in the financing of equipment and other
Personal Property used on the Property with annual payments not exceeding
$5,000,000.00 in the aggregate and (D) any intercompany debt resulting from the
issuance of bonds or similar debt securities by Guarantor.; provided that any
Indebtedness incurred pursuant to subclauses (B) and (C) shall be (1) not more
than sixty (60) days’ past due and (2) incurred in the ordinary course of
business. No Indebtedness other than the Debt may be secured (subordinate, pari
passu or otherwise) by the Property;
(v)    Borrower will not make any loans to any third party (including any
Affiliate or constituent party), and shall not acquire obligations or securities
of its Affiliates;
(vi)    Borrower will pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets as the same shall become
due to the extent of available cash flow from the Property paid to Borrower as
rent under the Master Lease

USActive 32926859.13    -45-

--------------------------------------------------------------------------------




and without any obligation of any direct or indirect equity owner of Borrower to
make any payment or capital contribution in connection therewith;
(vii)    Borrower will do all things necessary to observe organizational
formalities and preserve its separate existence, and Borrower will not, nor will
Borrower permit any constituent party to, amend, modify or otherwise change the
partnership certificate, partnership agreement, articles of incorporation and
bylaws, operating agreement, trust or other organizational documents of Borrower
in any material respect without the prior consent of Agent not to be
unreasonably withheld, conditioned or delayed in any manner that (A) violates
the single purpose covenants set forth in this Section 3.1.23 or (B) amends,
modifies or otherwise changes any provision thereof that by its terms cannot be
modified at any time when the Loan is outstanding or by its terms cannot be
modified without Agent or Lenders’ consent to the extent such modification shall
have a Material Adverse Effect;
(viii)    Borrower will maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates and any constituent
party; provided, however, that Borrower’s financial statements are prepared
within Sotheby’s consolidated accounting software system. Borrower’s assets will
not be listed as assets on the financial statement of any other Person,
provided, however, that Borrower’s assets may be included in a consolidated
financial statement of its Affiliates provided that (A) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliates or any other Person and (B) such assets shall be listed on
Borrower’s own separate balance sheet Borrower shall maintain its books,
records, resolutions and agreements as official records;
(ix)    Borrower will be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate of Borrower or any constituent party of Borrower), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its Affiliates as
a division or part of the other and shall maintain and utilize a separate
telephone number and separate stationery, invoices and checks bearing its own
name;
(x)    Borrower will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, to the extent of available cash flow from
the Property paid to Borrower as rent under the Master Lease provided that the
direct and indirect beneficial owners of Borrower shall not be required to make
any capital contributions to Borrower in order to satisfy this requirement;
(xi)    Borrower will not seek or effect the liquidation, dissolution, winding
up, liquidation, consolidation or merger, in whole or in part, of Borrower or
transfer, sell or otherwise dispose of all or substantially all of its assets
(except to the extent permitted pursuant to the Loan Documents);

USActive 32926859.13    -46-

--------------------------------------------------------------------------------




(xii)    Borrower will not commingle the funds and other assets of Borrower with
those of any Affiliate or constituent party or any other Person, and will hold
all of its assets in its own name;
(xiii)    Borrower has and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person;
(xiv)    Borrower will not guarantee or become obligated for the debts of any
other Person and does not and will not hold itself out to be responsible for or
have its credit available to satisfy the debts or obligations of any other
Person;
(xv)    Borrower will not permit any Affiliate or constituent party independent
access to its bank accounts;
(xvi)    Borrower will pay the salaries of its own employees (if any) from its
own funds and maintain a sufficient number of employees (if any) in light of its
contemplated business operations, to the extent of available cash flow from the
Property provided that the direct and indirect beneficial owners of Borrower
shall not be required to make any capital contributions to Borrower in order to
satisfy this requirement;
(xvii)    Borrower will compensate each of its consultants and agents from its
funds for services provided to it and pay from its own assets all obligations of
any kind incurred (which funds and assets may include proceeds from the Loan and
capital contributions made by its members);
(xviii)    Borrower will file its own Tax returns separate from those of any
other Person, except to the extent that Borrower is treated as an entity
disregarded as separate from its owner for tax purposes and is not required to
file Tax returns under applicable law, and pay any Taxes required to be paid
under applicable law (unless Agent is paying the same pursuant to the terms of
this Agreement);
(xix)    Borrower will allocate fairly and reasonably any overhead expenses that
are shared with an affiliate, including for shared office space and for services
performed by an employee of an affiliate, if any;
(xx)    Borrower will not pledge its assets to secure the obligations of any
other Person;
(xxi)    Borrower will not buy or hold evidence of Indebtedness issued by any
other Person (other than cash or investment-grade securities); and
(xxii)    Borrower will not form, acquire or hold any subsidiary (whether
corporate, partnership, limited liability company or other) or own any equity
interest in any other entity.

USActive 32926859.13    -47-

--------------------------------------------------------------------------------




(d)    (i) If Borrower is a limited partnership or a limited liability company,
(other than a single member limited liability company), each general partner or
managing member (each, an “SPC Party”) shall be a corporation owning at least a
0.5% general partnership or membership interest, as applicable, whose sole asset
is its interest in Borrower and each such SPC Party will at all times comply,
and will cause Borrower to comply, with each of the representations, warranties,
and covenants contained in this Section 3.1.23 as if such representation,
warranty or covenant was made directly by such SPC Party. Upon the withdrawal or
the disassociation of an SPC Party from Borrower, Borrower shall immediately
appoint a new SPC Party whose articles of incorporation are substantially
similar to those of such SPC Party.
(ii)    If Borrower is a single member limited liability company, Borrower shall
have at least two springing members, one of which, upon the dissolution of such
sole member or the withdrawal or the disassociation of the sole member from
Borrower, shall immediately become the sole member of Borrower, and the other of
which shall become the sole member of Borrower if the first such springing
member no longer is available to serve as such sole member.
(e)    Borrower shall at all times cause there to be at least two (2) duly
appointed Independent Directors of each SPC Party or Borrower, as applicable.
The term “Independent Director” means an individual who has prior experience as
an independent director, independent manager or independent member with at least
three (3) years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Agent, in each case that is
not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:
(i)    a member, partner, equityholder, manager, director, officer or employee
of Borrower or SPC Party, as applicable, or any of their respective
equityholders or Affiliates (other than as an Independent Director of the
Borrower or SPC Party, as applicable, or an Affiliate of Borrower or SPC Party,
as applicable, that is not in the direct chain of ownership of Borrower and SPC
Party and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided that such Independent Director is employed by a company
that routinely provides professional Independent Directors or managers in the
ordinary course of its business);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or SPC Party, as applicable, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Directors and other
corporate services to Borrower or SPC Party, as applicable or any of its
Affiliates in the ordinary course of its business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

USActive 32926859.13    -48-

--------------------------------------------------------------------------------




(iv)    a Person that Controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower or SPC Party, as applicable, shall be
qualified to serve as an Independent Director of Borrower or SPC Party, as
applicable, provided that the fees that such individual earns from serving as an
Independent Director of affiliates of the Borrower or SPC Party, as applicable,
in any given year constitute in the aggregate less than five percent (5%) of
such individual’s annual income for that year. For purposes of this paragraph, a
“special purpose entity” is an entity, whose organizational documents contain
restrictions on its activities and impose requirements intended to preserve such
entity’s separateness that are substantially similar to the single purpose
covenants set forth in Section 3.1.23(c) through (d).
(f)    Borrower or SPC Party, as applicable, shall not, without the prior
unanimous written consent of all Independent Directors, take any Material
Action, provided, however, that the Borrower’s or SPC Party’s, as applicable,
board of directors may not vote on, or authorize the taking of, any Material
Action, unless there are at least two (2) Independent Directors then serving in
such capacity. The term “Material Action” means to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have Borrower or
SPC Party be adjudicated bankrupt or insolvent, to institute proceedings under
any applicable insolvency law, to seek any relief under any law relating to
relief from debts or the protection of debtors, to consent to the filing or
institution of bankruptcy or insolvency proceedings against Borrower or SPC
Party, to file a petition seeking, or consent to, reorganization or relief with
respect to Borrower or SPC Party under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for Borrower or SPC Party or a substantial part of its property,
to make any assignment for the benefit of creditors of Borrower or SPC Party, to
admit in writing Borrower's or SPC Party’s inability to pay its debts generally
as they become due, or to take action in furtherance of any of the foregoing.
3.1.32    Taxes. The Borrower is treated as an entity disregarded as separate
from its owner for U.S. federal income tax purposes. Each Loan Party has timely
filed or caused to be filed all federal income and other material Tax returns
and reports required to have been filed by it and has paid or caused to be paid
all federal income and other material Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Loan Party has set aside on its books adequate reserves in
accordance with GAAP. There are no Liens for Taxes and no claim is being
asserted with respect to Taxes, except for statutory Liens for Taxes not yet due
and payable or for Taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and, in each case, with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower.
3.1.33    Solvency. Borrower (a) has not entered into the transaction or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor
and (b) received reasonably equivalent value in exchange for its Obligations
under the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the

USActive 32926859.13    -49-

--------------------------------------------------------------------------------




making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Indebtedness and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).
3.1.34    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
3.1.35    Affiliate Debt. There is no Affiliate Debt owed or outstanding.
3.1.36    Offices; Location of Books and Records. The chief executive office or
chief place of business of Borrower is 1334 York Avenue, New York, New York
10021. The jurisdiction of organization (as such terms are used in Revised
Article 9 of the UCC as in effect in the state in which the Property is located
from time to time) of Borrower is Delaware and Borrower’s federal employer
identification number is 38-2478406. Borrower is duly organized, validly
existing and in good standing in the State of Delaware and is authorized to do
business in the State of New York. Borrower’s books of accounts and records are
located at its chief executive office or the chief place of business.
3.1.37    Trade Name; Other Intellectual Property. Borrower owns and possesses
or licenses (as the case may be) all such patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as Borrower considers necessary for the conduct of its
business as now conducted without, individually or in the aggregate, any
infringement upon rights of other Persons, in each case except as could not
reasonably be expected to (a) materially and adversely affect the value of the
Property, (b) impair the use and operation of the Property or (c) impair
Borrower’s ability to pay its obligations in a timely manner, and there is no
individual patent, patent right, trademark, trademark right, trade name, trade
name right, service mark, service mark right or copyright the loss of which
would (x) materially and adversely affect the value of the Property, (y) impair
the use and operation of the Property or (z) impair Borrower’s ability to pay
its obligations in a timely manner.
3.1.38    No Default. No Default or Event of Default exists.

USActive 32926859.13    -50-

--------------------------------------------------------------------------------




3.1.39    Zoning. To Borrower’s knowledge, all easements, restrictions,
covenants or operating agreements which benefit or burden the Property are in
full force and effect, and to the best of Borrower’s knowledge there are no
defaults thereunder by any party thereto.
3.1.40    Full and Accurate Disclosure. To the best of Borrower’s knowledge, no
information contained in this Agreement, the other Loan Documents, or any
written statement furnished by or on behalf of Borrower or Guarantor pursuant to
the terms of this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made. To the best of Borrower’s knowledge, there has been no material adverse
change in any condition, fact, circumstance or event that would make the
financial statements, rent rolls, reports, certificates or other documents
submitted by Borrower or any Affiliate of Borrower in connection with the Loan
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely, or is reasonably likely to materially and
adversely affect, the Property, Borrower or Guarantor or their respective
business, operations or condition (financial or otherwise). In addition, there
is no fact or circumstance presently known to Borrower which has not been
disclosed to Agent and which materially adversely affects, or is reasonably
likely to materially adversely affect, the Property, Borrower or Guarantor or
their respective business, operations or condition (financial or otherwise).
3.1.41    Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.
3.1.42    Investment Company Act. Borrower is not (a) an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended; or (b) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
3.1.43    Organizational Structure. Borrower’s organizational structure is
accurately reflected on its organizational chart, which is annexed hereto as
Schedule 3.1.35.
3.1.44    Property Management . The Borrower self-manages the Property, and the
Property is not subject to any property management agreement.
3.1.45    Indebtedness. Borrower has not incurred any Indebtedness, other than
Indebtedness permitted pursuant to Section 3.1.23(c)(iv).
3.1.46    Intentionally Omitted.
3.1.47    Intentionally Omitted.
3.1.48    USA Patriot Act Compliance. Neither Borrower, Guarantor nor any of
their respective Affiliates (a) is listed on any Government Lists, (b) is a
Person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC (as defined below) or in any enabling legislation or other Presidential

USActive 32926859.13    -51-

--------------------------------------------------------------------------------




Executive Orders in respect thereof, or (c) has been previously indicted for or
convicted of any Patriot Act Offense (as defined below). For purposes hereof,
the term “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (i) the criminal laws against
terrorism, (ii) the criminal laws against money laundering, (iii) the Bank
Secrecy Act, as amended, (iv) the Money Laundering Control Act of 1986, as
amended, or (v) the USA Patriot Act. “Patriot Act Offense” also includes the
crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(A) the Specially Designated Nationals and Blocked Persons Lists maintained by
Office of Foreign Assets Control (“OFAC”), (B) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Agent notified Borrower in writing is now
included in “Governmental Lists”, or (C) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other government authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Governmental Lists”.
3.1.49    Anti-Terrorism Compliance. No portion of the proceeds of the Loan will
be used, are needed, or will be invested by the Borrower or any Affiliate of
Borrower in order to support international terrorism or activities that may
contravene U.S. federal, state or other Governmental Authority’s anti-money
laundering laws, rules and regulations.
3.1.50    Sanctions Compliance. None of Borrower, any director or officer, or
any employee, agent, or Affiliate, of Borrower is a Person that is, or is owned
or controlled by Persons that are, (i) the subject of any sanctions administered
or enforced by OFAC, the US Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or the Hong Kong Monetary
Authority (collectively, “Sanctions”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of
Sanctions, including, without limitation, currently, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.
3.1.51    Anti-Bribery Compliance. None of Borrower, nor to the knowledge of
Borrower, any director, officer, agent, employee, Affiliate or other person
acting on behalf of Borrower is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of any applicable
anti-bribery law, including but not limited to, the United Kingdom Bribery Act
2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices Act of 1977
(the “FCPA”). Furthermore, Borrower and, to the knowledge of Borrower, its
Affiliates have conducted their businesses in compliance with the UK Bribery
Act, the FCPA and similar laws, rules or regulations and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
3.1.52    Sotheby’s Revolving Credit Facility. The Sotheby’s Revolving Credit
Facility and the documents related thereto are in full force and effect. There
are no outstanding defaults under the Sotheby’s Revolving Credit Facility and,
to Borrower’s knowledge, there are no

USActive 32926859.13    -52-

--------------------------------------------------------------------------------




facts or circumstances that, upon the passage of time or giving of notice or
both, could become defaults under the Sotheby’s Revolving Credit Facility.
Section 3.2    Continuing Effectiveness and Survival of Representations. All
representations and warranties contained in any documents furnished to Agent
and/or Lenders by or at the direction of Borrower or Guarantor as part of or in
support of the Loan application or pursuant to this Agreement or any of the
other Loan Documents shall be deemed continuing and in effect at all times while
Borrower remains indebted to Lenders but have only been made by Borrower as of
the date hereof and as of the date that the same are specifically required to be
re-made pursuant to this Agreement, as applicable. Any covenants contained in
Section 3.1 shall continue, for so long as any amount remains payable to Agent
and/or Lenders under this Agreement or any of the other Loan Documents.
IV.
BORROWER COVENANTS

Section 4.1    Borrower Affirmative Covenants.
Borrower hereby covenants and agrees that:
4.1.1    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply in
all material respects with all Legal Requirements applicable to it and the
Property, including, without limitation, the ADA and Prescribed Laws. Borrower
shall, at its sole cost and expense, comply with any legally applicable
directive from any Governmental Authority relating to ADA compliance. Until a
permanent certificate of occupancy is issued for the Property, Borrower shall at
all times maintain a temporary certificate of occupancy for the Property and use
diligent efforts to obtain a permanent certificate of occupancy.
4.1.2    Property Taxes and Other Charges. Borrower shall pay (or cause Master
Tenant to pay) all Property Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable and Borrower shall furnish to Agent receipts for the payment of
the Property Taxes and the Other Charges prior to the date the same shall become
delinquent. Borrower shall not permit or suffer and shall promptly discharge any
Lien (other than Permitted Encumbrances) against the Property, by payment,
bonding or otherwise; provided that Borrower shall only be permitted to bond the
Lien for a period of sixty (60) days, after which the Lien is to be discharged
by payment. After prior notice to Agent, Borrower, at its own expense, may
contest (or permit Master Tenant to contest) by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Property Taxes or Other Charges, provided that (a) no Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under and
be conducted in accordance with all applicable statutes, laws and ordinances;
(c) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost; (d) Borrower
shall promptly upon final determination thereof pay the amount of any such
Property Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (e) such

USActive 32926859.13    -53-

--------------------------------------------------------------------------------




proceeding shall suspend the collection of Property Taxes or Other Charges from
the Property; and (f) unless as a condition to maintaining such proceeding
Borrower is required to pay the amount of any such Property Taxes or Other
Charges, Borrower shall deposit with Agent Cash, or other security as may be
approved by Agent, in an amount equal to one hundred twenty‑five percent (125%)
of the contested amount, to insure the payment of any such Property Taxes or
Other Charges, together with all interest and penalties thereon. Agent may pay
over any such Cash or other security held by Agent to the claimant entitled
thereto at any time when, in the judgment of Agent, the entitlement of such
claimant is established.
4.1.3    Taxes. The Borrower will be treated as a partnership or a disregarded
entity for U.S. federal income tax purposes. Each Loan Party will timely file or
cause to be filed all federal income and other material Tax returns and reports
required to be filed by it and will pay or cause to be paid all federal income
and other material Taxes required to be paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which the Loan Party
sets aside on its books adequate reserves in accordance with GAAP.
4.1.4    Notifications. Borrower shall give prompt notice to Agent of: (a) any
litigation or governmental proceedings pending or threatened in writing against
Borrower or pending or threatened in writing against Guarantor to the extent
that the same may have a Material Adverse Effect; (b) the occurrence of any
Default or Event of Default and Borrower’s proposed actions to remedy such
Default or Event of Default; (c)  any non-compliance with the ADA related in any
way to the Property and any written or oral notice or other communication of
which Borrower becomes aware from any source whatsoever (including but not
limited to a governmental entity) relating in any way to the ADA or compliance
therewith, possible liability of any Person pursuant to the ADA, or any actual
administrative or judicial proceedings in connection with the ADA; and (d) any
action threatened or pending against Borrower or Guarantor under ERISA in
writing of which Borrower or Guarantor has received written notice from the
applicable Governmental Authority.
4.1.5    Access to Property. Borrower shall permit agents, representatives and
employees of Agent to inspect the Property or any part thereof at regular
business hours upon reasonable advance notice.
4.1.6    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall,
at Borrower’s sole cost and expense:
(d)    execute and deliver to Agent such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary or
desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations of Borrower under the Loan
Documents, as Agent may reasonably require;
(e)    subject to the limitations in this Section 4.1.6, do and execute all and
such further lawful and reasonable acts, conveyances and assurances for the
better and more effective carrying out of the intents and purposes of this
Agreement and the other Loan Documents, as Agent shall reasonably require from
time to time; and

USActive 32926859.13    -54-

--------------------------------------------------------------------------------




(f)    furnish to Agent all instruments, documents, certificates, plans and
specifications, appraisals, title and other insurance, reports and agreements
and each and every other document and instrument required to be furnished by the
terms of this Agreement or the other Loan Documents, all at Borrower’s
reasonable expense.
Nothing in this Section 4.1.6 shall require Borrower to deliver any document,
instrument, certificate, assignment or other writing or perform any act that
increases the principal balance of the Loan, or materially increases Borrower’s
liabilities or obligations from those existing pursuant to the terms of this
Agreement and the other Loan Documents (other than to a de minimis extent), nor
shall anything in this Section 4.1.6 affect Borrower’s obligation to deliver any
document, instrument, certificate, assignment or other writing or perform any
act required by any other provision of the Loan Documents, the Permitted
Encumbrances or Legal Requirements.
4.1.7    Financial Reporting. (k) Borrower shall keep and maintain or will cause
to be kept and maintained proper and accurate books and records, in accordance
with GAAP, reflecting the financial affairs of Borrower. Agent shall have the
right from time to time during normal business hours upon reasonable notice to
Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Agent shall desire.
(l)    Borrower shall furnish Agent annually, within one hundred twenty (120)
days following the end of each Fiscal Year, a complete copy of Borrower’s and
Guarantor’s annual financial statements audited by the Approved Accountant or
other independent certified public accountant acceptable to Agent prepared in
accordance with GAAP, including, without limitation, (i) a balance sheet,
(ii) an income statement and (iii) a cash flow statement for Borrower,.
(m)    Borrower will furnish Agent on or before the forty‑fifth (45th) day after
the end of each fiscal quarter (based on a Fiscal Year), the following items:
(i)    quarterly unaudited and year‑to‑date (A) balance sheet, (B) income
statements and (C) cash flow statement prepared for such quarter with respect to
the Borrower and Guarantor; and
(ii)    an Officer’s Certificate confirming that Borrower is, in all material
respects, in compliance with Borrower’s covenants in the Loan Documents and an
Officer’s Certificate from Guarantor confirming that Guarantor is in compliance
with Guarantor’s covenants in the Guaranty and Environmental Indemnity;
(n)    Intentionally omitted.
(o)    Borrowers’ financial statements delivered pursuant to Section 4.1.7(b)
and (c) shall be accompanied by an Officer’s Certificate, (i) stating that , to
Borrower’s knowledge, such financial statements present fairly the financial
condition and the results of operations of Borrower and (ii) certifying as of
the date thereof whether to the best of such Borrower’s knowledge there exists
an event or circumstance which constitutes a Default or Event of Default by
Borrower

USActive 32926859.13    -55-

--------------------------------------------------------------------------------




under the Loan Documents and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.
(p)    Guarantor’s financial statements delivered pursuant to Section 4.1.7(b)
and (c) shall be accompanied by an Officer’s Certificate stating that such
financial statements present fairly the financial condition and the results of
operations of the applicable Guarantor and certifying as of the date thereof
whether to the best of such Guarantor’s knowledge there exists an event or
circumstance which constitutes a Default or Event of Default by Guarantor under
the Loan Documents, as applicable and if such Default or Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same. In addition, such Officer’s Certificate
shall include a certification as to the then current Net Worth and S&P credit
rating of Guarantor.
(q)    With respect to commercial Tenants of any Major Lease, Borrower shall
promptly provide Agent with a copy of any written notice received from such
Tenant threatening non‑payment of Rent or other default, alleging or
acknowledging a default by landlord, requesting a termination of a Lease or a
material modification of any Lease or notifying Borrower of the exercise or
non‑exercise of any option provided for in such Tenant’s Lease, or any other
similar material correspondence received by Borrower from such Tenants.
(r)    Borrower shall submit the Annual Budget to Agent not later than sixty
(60) days prior the commencement of each Fiscal Year, which Annual Budget shall
be subject to Agent’s approval at any time during a Trigger Period; provided,
however, that immediately upon the occurrence of a Trigger Event, Agent shall
have the right to approve the then-current Annual Budget.
(s)    Borrower shall furnish to Agent a complete copy of Guarantor’s federal
income Tax returns within sixty (60) days after the filing of the same.
(t)    Borrower shall furnish to Agent, within five (5) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Agent.
(u)    Borrower acknowledges the importance to Agent and Lenders of the timely
delivery of each of the items required by this Section 4.1.7 (each, a “Required
Financial Item” and collectively, the “Required Financial Items”). In the event
Borrower fails to deliver to Agent any of the Required Financial Items within
the time frame specified herein (each such event, a “Reporting Failure”), upon
the expiration of 20 days after notice by Lender to Borrower of such failure, in
addition to constituting an Event of Default hereunder and without limiting
Agent’s other rights and remedies with respect to the occurrence of such an
Event of Default, Borrower shall pay to Agent upon demand the sum of $1,000.00
per occurrence for each Reporting Failure after the second occurrence of such
Reporting Failure within any calendar year period. It shall constitute a further
Event of Default hereunder if any such payment is not received by Agent within
thirty (30) days of the date on which such payment is due, and Agent shall be
entitled to the exercise of all of its rights and remedies provided hereunder.

USActive 32926859.13    -56-

--------------------------------------------------------------------------------




4.1.8    Title to the Property. Borrower will warrant and defend the validity
and priority of the Liens of the Mortgage, the Assignment of Leases on the
Property, and the Lien created pursuant to Section 6.4 against the claims of all
Persons whomsoever, subject with respect to the Property only to Permitted
Encumbrances.
4.1.9    Estoppel Statement. (a) After request by Agent, Borrower shall within
ten  (10) Business Days furnish Agent with a statement, duly acknowledged and
certified, stating (i) the unpaid principal amount of the Note, (ii) the
Applicable Interest Rate of the Note, (iii) the date installments of interest
and/or principal were last paid on the Note, (iv) to Borrower’s knowledge, any
offsets or defenses to the payment of the Debt, if any, and (v) that this
Agreement and the other Loan Documents have not been modified in any material
respect or if so modified, giving particulars of such modification.
(b)    Borrower shall deliver to Agent, upon request, an estoppel certificate
from Master Tenant and use commercially reasonable efforts to obtain from each
other Tenant under any Lease; provided that such certificate may be in the form
required under such Lease; provided, further, that Borrower shall not be
required to deliver or attempt to deliver such certificates more frequently than
two (2) times in any calendar year.
4.1.10    Leases. (a) Except with respect to any specific requirements of an
Existing Lease, all Leases and all renewals of Leases executed after the date
hereof shall (i) provide for rental rates comparable to existing local market
rates for similar properties, (ii) be on commercially reasonable terms,
(iii) provide that such Lease is subordinate to the Mortgage and that, upon the
foreclosure of the Mortgage, sale by power of sale thereunder or deed‑in‑lieu of
foreclosure, the Tenant will attorn to the transferee of the Property, (iv) be
prepared on the standard form of lease for the Property used by Borrower, which
shall have been approved by Agent in its reasonable discretion, with such
modifications as are consistent with the market and that result from arms‑length
negotiations that Borrower conducts in good faith and (v) not contain any terms
which would materially adversely affect Agent’s and/or Lenders’ rights under the
Loan Documents.
(b)    All Major Leases and all renewals, amendments, extensions, restatements,
expansions and modifications thereof (“Major Lease Modification”) executed after
the date hereof shall, prior to execution, be subject to Agent’s reasonable
approval. Borrower shall not permit or consent to the assignment of any Major
Lease without Agent’s prior reasonable consent unless and except to the extent
the right to assign without Borrower’s consent is already reserved to the Tenant
thereunder in any Major Lease in existence on the date of this Agreement and
there has been no material amendment to such Major Lease during the term of this
Loan which was entered into without the reasonable consent of Agent as required
pursuant to the provisions hereof.
(c)    Borrower (i) shall observe and perform the obligations imposed upon the
lessor under the Leases in a commercially reasonable manner; (ii) shall enforce
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner; provided, however, Borrower shall not terminate or accept a surrender of
any Lease without Agent’s prior approval not to be unreasonably withheld,
conditioned or delayed; (iii) shall not collect any of the Rents more than
one (1) month in advance (other than security deposits and the first month’s
rent upon signing); and (iv) shall not execute any

USActive 32926859.13    -57-

--------------------------------------------------------------------------------




assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents). Notwithstanding the foregoing, in the case
of a bona fide breach or default by a Tenant of a material obligation under its
Lease which breach has continued beyond the expiration of any applicable notice,
grace or cure period, Borrower may pursue termination of such Lease through all
of Borrower’s legal rights and remedies as lessor thereunder.
(d)    Upon request Borrower shall furnish Agent with executed copies of all
Leases in Borrower’s possession, certified as true and complete by Borrower
within five (5) Business Days of such request.
(e)    Upon request, to the extent permitted by applicable law, Borrower will
cause any and all Tenant security deposits, whether Cash or Cash equivalents or
letters of credit to be maintained with or held in an account maintained and
controlled by Agent.
(f)    Borrower shall not consent to any sublease or assignment of any Lease at
the Property or permit Master Tenant to enter into any sublease or assignment of
the Master Lease at the Property, other than the Permitted Sublease, without
Agent’s consent in its reasonable discretion. Agent’s consent shall be deemed to
have been given for any sublease or assignment that satisfies the following
requirements (i) be prepared on the form of sublease delivered to Agent after
the Closing Date and approved by Agent, in Agent’s reasonable discretion, (ii)
be on terms similar to the Master Lease as confirmed by the Appraisal obtained
by Agent prior to the Closing Date, including, without limitation, with respect
to subordination and attornment provisions, and which terms do not cause any
material adverse change to the valuation of the Property and (iii) not in any
way affect the validity, enforceability or scope of the Lease Guaranty.
(g)    To the extent that the Deemed Approval Requirements are fully satisfied
in connection with any Borrower request for Agent consent under this Section and
Agent thereafter fails to respond, Agent’s approval shall be deemed given with
respect to the matter for which approval was requested.
4.1.11    Alterations. Agent’s prior reasonable approval shall be required in
connection with any alterations to any Improvements which, in the aggregate with
all alterations during the term of the Loan which have not been approved or
consented to by Agent, exceed the Alteration Threshold or that may (a) be
reasonably expected to have or do have a Material Adverse Effect, (b) result in
a material reduction of the square footage of the Improvements, (c) materially
and adversely affect any building system, including, without limitation,
heating, ventilation, air conditioning, plumbing, electrical or vertical
transportation, (d) materially and adversely affect any structural component or
the exterior of the Improvements, and/or (e) materially and adversely affect the
use or operation of the Improvements. If the total unpaid amounts incurred and
to be incurred with respect to any alterations to the Improvements shall at any
time exceed the Alteration Threshold, Borrower shall promptly deliver to Agent
as security for the payment of such amounts and security for Borrower’s
Obligations under the Loan Documents at Borrower’s option, either (a) Cash or
Cash Equivalents or (b) a guaranty from Guarantor or another credit-worthy
entity acceptable to Agent in its reasonable discretion guaranteeing the
lien-free completion of such alterations. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to alterations to the Improvements (other than such amounts to be paid
or

USActive 32926859.13    -58-

--------------------------------------------------------------------------------




reimbursed by Tenants under the Leases) over the Alteration Threshold. The
provisions of this Section 4.1.11 shall not pertain to a Restoration for which
the provisions of Article V are intended to govern. To the extent that the
Deemed Approval Requirements are fully satisfied in connection with any Borrower
request for Agent consent under this Section and Agent thereafter fails to
respond, Agent’s approval shall be deemed given with respect to the matter for
which approval was requested.
4.1.12    Financial Covenants.
(a)    As of the Payment Date in July 2020, the Loan‑to‑Value Ratio shall not
exceed sixty-five percent (65.0%) based on the then-outstanding principal
balance of the Loan and the as-is appraised value of the Property as determined
by Agent pursuant to an Appraisal ordered and engaged by Agent at such time and
paid for by Borrower. Notwithstanding the foregoing, the failure to maintain the
Loan‑to‑Value Ratio required hereunder shall not constitute a Default or an
Event of Default provided that within thirty (30) days after Agent notifies
Borrower in writing that the Loan‑to‑Value Ratio exceeds sixty-five
percent (65.0%), Borrower shall, at its option, either individually or in
combination, (i) deposit with Agent (to be held as cash collateral pursuant to
Article VI) an amount in Cash (such amount, as determined from time to time
pursuant to this Section 4.1.12, the then applicable “LTV Ratio Maintenance
Amount”) that, when applied in reduction of the principal amount of the Loan
outstanding, would cause the Loan‑to‑Value Ratio to equal no more than
sixty-five percent (65.0%), or (ii) post and thereafter maintain an irrevocable
standby Letter of Credit for the LTV Ratio Maintenance Amount (any such Letter
of Credit, as the same may be renewed or amended in accordance with the
provisions hereof, an “LTV Letter of Credit”; the LTV Letter of Credit and/or
any Cash collateral deposited with Agent pursuant to clause (i), being herein
collectively referred to as the “LTV Collateral”), and/or (iii) prepay the Loan
by an amount equal to the LTV Ratio Maintenance Amount, which prepayment shall
not in any event require the payment of the Spread Maintenance Premium. The
provisions of Section 6.6 shall apply with respect to any LTV Letter of Credit.
(b)    At all times during the term of the Loan, the Debt Yield shall not be
less than eight and one-half percent (8.50%). Agent shall test the Debt Yield
for the Property as of the end of each fiscal quarter of Borrower. In the event
that the Property does not maintain the required Debt Yield set forth herein,
Borrower shall, at its option, either individually or in combination,
(i) deposit with Agent (to be held as cash collateral pursuant to Article VI) an
amount in Cash (such amount, as determined from time to time pursuant to this
Section 4.1.12, the then applicable “Debt Yield Maintenance Amount”) that, when
applied in reduction of the principal amount of the Loan outstanding, would
cause the Debt Yield to equal or exceed eight and one-half percent (8.50%), or
(ii) post and thereafter maintain an irrevocable standby Letter of Credit for
the Debt Yield Maintenance Amount (any such Letter of Credit, as the same may be
renewed or amended in accordance with the provisions hereof, an “Debt Yield
Letter of Credit”; the Debt Yield Letter of Credit and any cash collateral
deposited with Agent pursuant to clause (i), being herein collectively referred
to as the “Debt Yield Collateral”), and/or (iii) prepay the Loan by an amount
equal to the Debt Yield Maintenance Amount, which prepayment shall not in any
event require the payment of the Spread Maintenance Premium. The provisions of
Section 6.6 shall apply with respect to any Debt Yield Letter of Credit.

USActive 32926859.13    -59-

--------------------------------------------------------------------------------




(c)    As of the Closing Date, the Guarantor maintains a corporate credit rating
of “BB” from S&P. If at any time, (i) Guarantor’s corporate credit rating from
S&P is downgraded such that the rating is “BB-”, then a Trigger Period will
commence, (ii) Guarantor’s corporate credit rating from S&P is downgraded such
that the rating is “B+”, then a Trigger Period will commence or continue (as
applicable) and Borrower shall be required to deposit into the Debt Service
Reserve Account a sum equal to six (6) months of Debt Service payments
anticipated to be payable under the Loan at the “capped” interest rate of six
percent (6.0%) per annum as determined by Agent, (iii) Guarantor’s corporate
credit rating from S&P is downgraded such that the rating is “B”, then a Trigger
Period will commence or continue (as applicable) and Borrower shall be required
to make a deposit into the Debt Service Reserve Account such that the Debt
Service Reserve Account shall have a balance equal to twelve (12) months of Debt
Service payments anticipated to be payable under the Loan at the “capped”
interest rate of six percent (6.0%) per annum as determined by Agent, and/or
(iv) Guarantor’s corporate credit rating from S&P is downgraded such that the
rating is lower than “B”, then a Trigger Period will commence or continue (as
applicable), Agent shall obtain a new Appraisal (at the cost of Borrower), and
Borrower shall be required to make a prepayment of the Loan such that the
Loan-to-Value Ratio shall be no greater than 65% based on the “as-is” appraised
value determined by Agent pursuant to such Appraisal (which prepayment of the
Loan shall be required only if and to the extent the Loan-to-Value Ratio on such
determination date shall be greater than 65% based on the “as-is” appraised
value of the Property determined by Agent pursuant to such Appraisal).
(d)    At all times during the term of the Loan, Guarantor shall, subject to the
cure period set forth herein and in the Guaranty, maintain a Net Worth of at
least $425,000,000.00, which Net Worth shall be tested annually by Agent.
4.1.13    Updated Appraisal. Agent shall have the right to order new Appraisals
of the Property from time to time. Borrower hereby agrees, upon demand, to pay
to Agent the actual cost and expense for such Appraisals and Agent’s customary
fee for Agent’s review of each Appraisal; provided, however, that Borrower’s
obligation to pay such cost and expense shall be limited to one Appraisal of the
Property every two (2) years, unless the Appraisal (a) is ordered after the
occurrence of an Event of Default, (b) is ordered at such time as the Loan is
being administered by the special credits unit of Agent, (c) is required by any
Legal Requirement or (d) is required to be ordered pursuant to the terms of
Section 4.1.12(a) or Section 4.1.12(c).
4.1.14    Commitment Fee and Administrative Fee. Borrower shall pay to Agent the
Upfront Fee and the Administrative Fee in accordance with the Loan Fee Letter.
4.1.15    Interest Rate Protection Agreement.
(b)    Prior to or contemporaneously with the Closing Date, Borrower shall have
entered into one or more interest rate protection products (each, together with
all schedules and confirmations thereof, an “Interest Rate Protection
Agreement”) with one (1) or more Lenders or Affiliates thereof or such other
financial Institution reasonably acceptable to Agent, in form and substance
satisfactory to Agent in its reasonable discretion (which Interest Rate
Protection Agreements may be so‑called “swaps”, “caps” or “collars” or such
other form of interest rate protection as may be available, or any combination
of the foregoing) which shall have a notional

USActive 32926859.13    -60-

--------------------------------------------------------------------------------




amount equal to the Loan Amount and with a Counterparty reasonably acceptable to
Agent or a counterparty having a Minimum Counterparty Rating (except that any
Counterparty which is a Lender or an Affiliate of a Lender shall not be required
to have the Minimum Counterparty Rating), which shall effectively hedge the
LIBOR Base Rate on the entire outstanding principal balance of the Loan until
the Maturity Date at a rate less than or equal to 3.75% per annum, calculated on
an annual basis. The obligations of Borrower under any Interest Rate Protection
Agreements (other than any Lender Interest Rate Protection Agreements) shall not
be secured by or encumber any of the collateral securing Borrower’s obligations
under the Loan Documents. The obligations of Borrower under any Lender Interest
Rate Protection Agreement shall be secured pari passu by the Mortgage and other
collateral for the Loan and all sums which may become due and payable by
Borrower to the Lender Counterparty thereunder, in accordance with the terms and
provisions of such Lender Interest Rate Protection Agreement, including in
connection with any termination thereof, shall be payable pursuant to this
Agreement and as defined by the Note as Additional Interest. To the extent that
there is a Lender Interest Rate Protection Agreement, the applicable Lender
shall not be permitted to transfer its entire interest in the Loan prior to the
occurrence of an Event of Default unless such Lender (or its affiliate that
serves as the Counterparty) also transfers its interest in the Interest Rate
Protection Agreement to the same transferee or an affiliate thereof. Promptly
upon obtaining any Interest Rate Protection Agreement, Borrower shall deliver
the same to Agent.
(c)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Protection Agreement. Borrower shall take all
action reasonably requested by Agent to enforce Agent’s rights under the
Interest Rate Protection Agreements in the event of a default by Counterparty
and shall not waive, amend or otherwise modify any of its rights thereunder.
Borrower shall not (i) without the prior written consent of Agent, modify, amend
or supplement the terms of the Interest Rate Protection Agreement, (ii) without
the prior written consent of Agent, cause the termination of the Interest Rate
Protection Agreement prior to its stated maturity date or any prior prepayment
date of the Loan, (iii)  without the prior written consent of Agent, waive or
release any obligation of the Counterparty (or any successor or substitute party
to the Interest Rate Protection Agreement) under the Interest Rate Protection
Agreement, (iv) without the prior written consent of Agent, consent or agree to
any act or omission to act on the part of the Counterparty (or any successor or
substitute party to the Interest Rate Protection Agreement) which, without such
consent or agreement, would constitute a default under the Interest Rate
Protection Agreement, (v) fail to exercise promptly and diligently each and
every material right which it may have under the Interest Rate Protection
Agreement, (vi) take or omit to take any action or suffer or permit any action
to be omitted or taken, the taking or omission of which would result in any
right of offset against sums payable under the Interest Rate Protection
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Protection Agreement) to payment or (vii) fail to
give prompt notice to Agent of any notice of default given by or to Borrower
under or with respect to the Interest Rate Protection Agreement, together with a
complete copy of such notice.
(d)    Borrower shall collaterally assign to Agent, pursuant to Agent’s then
current form of Assignment of Interest Rate Protection Agreement, all of its
right, title and interest to receive any and all payments under the Interest
Rate Protection Agreement (and any related guarantee, if

USActive 32926859.13    -61-

--------------------------------------------------------------------------------




any) and shall deliver to Agent an executed counterpart of such Interest Rate
Protection Agreement, notify the Counterparty of such collateral assignment and
obtain the agreement (either in such Interest Rate Protection Agreement or by
separate instrument) of such Counterparty to make any payments to become payable
under or pursuant to the Agreement directly to Agent until such time as the
Assignment of Interest Rate Protection Agreement is terminated or otherwise
canceled. At such time as the Loan is repaid in full, all of Agent’s right,
title and interest in the Interest Rate Protection Agreement shall terminate and
Agent shall execute and deliver at Borrower’s sole cost and expense, such
documents as may be required to evidence Agent’s release of the Interest Rate
Protection Agreements and to notify the Counterparty of such release. If Agent
receives any payments under the Interest Rate Protection Agreement (other than a
payment by reason of a termination event or any other payment during the
existence of an Event of Default), Agent shall apply the same to Debt Service
payable on the next succeeding Payment Date. If Agent receives any payments
under the Interest Rate Protection Agreement during the existence of an Event of
Default or by reason of a termination event under the Interest Rate Protection
Agreement, Agent shall have the right to hold the same, to deposit the same in a
cash collateral account as additional security for the Loan or to apply same to
any portion of the Debt in any order it desires or, if the Interest Rate
Protection Agreement has been partially or wholly terminated, to apply same to
the cost of acquiring another interest rate protection agreement in form and
substance, and from a counterparty, satisfactory to Agent in all respects.
(e)    If for any reason the Counterparty’s rating shall fall below the Minimum
Counterparty Rating, Borrower shall within ten (10) Business Days following
receipt of notice thereof from Agent or any other Person, procure a new interest
rate protection product from a counterparty having a rating equal to the Minimum
Counterparty Rating in the form of the Interest Rate Protection Agreements and
shall pledge same to Agent pursuant to an assignment of interest rate protection
agreement in the form of the Assignment of Interest Rate Protection Agreement or
such other assignment form as is then generally utilized by Agent and
accompanied by an opinion letter from counsel to such new Counterparty in form
and substance reasonably satisfactory to Agent. The provisions of this
subsection (d) shall not be applicable if the Counterparty is a Lender or an
Affiliate of a Lender.
(f)    In the event that Borrower fails to purchase and deliver to Agent the
Interest Rate Protection Agreement as and when required hereunder, Agent may
purchase the Interest Rate Protection Agreements and the cost incurred by Agent
in purchasing the Interest Rate Protection Agreements shall be paid by Borrower
to Agent with interest thereon at the Default Rate from the date such cost was
incurred by Agent until such cost is paid to Agent.
(g)    In connection with an Interest Rate Protection Agreement, unless Agent,
any Lender or any Affiliate of Agent or any Lender is the Counterparty
thereunder, Borrower shall obtain and deliver to Agent an opinion of counsel
from counsel for the Counterparty thereunder (upon which Agent and Lenders and
their respective successors and assigns may rely) (the “Counterparty Opinion”),
under New York law and, if the Counterparty is a non-U.S. entity, the applicable
foreign law, substantially in compliance with the requirements set forth below:

USActive 32926859.13    -62-

--------------------------------------------------------------------------------




(i)    The Counterparty Opinion shall be addressed to Agent, for itself and
Lenders, and their respective successors and assigns and shall state that it may
be relied upon by (A) successor Agent, (B) any Assignee of any Lender’s interest
in the Loan, (C) any Participant, and (D) any servicer of the Loan,
(ii)    The Counterparty Opinion shall be in form and substance acceptable to
Lender and shall contain the following opinions:
(A)    the Counterparty under the Interest Rate Protection Agreement is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate
Protection Agreement;
(B)    the execution and delivery of the Interest Rate Protection Agreement by
the Counterparty thereunder, and any other agreement (including, without
limitation, the Assignment of Interest Rate Protection Agreement) which such
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by‑laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;
(C)    all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Protection Agreement, and any
other agreement (including, without limitation, the Assignment of Interest Rate
Protection Agreement) which such Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(D)    the Interest Rate Protection Agreement, and any other agreement
(including, without limitation, the Assignment of Interest Rate Protection
Agreement) which the Counterparty thereunder has executed and delivered pursuant
thereto, has been duly executed and delivered by such Counterparty and
constitutes the legal, valid and binding obligation of such Counterparty,
enforceable against such Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(iii)    The Counterparty Opinion shall contain such additional opinions on such
other matters relating to the Interest Rate Protection Agreement and/or and any
other agreement (including, without limitation, the Assignment of Interest Rate
Protection Agreement) which the Counterparty thereunder has executed and
delivered pursuant thereto,

USActive 32926859.13    -63-

--------------------------------------------------------------------------------




as Agent shall reasonably require, including, without limitation, the following
additional opinions if the Counterparty is a foreign Person:
(A)    Jurisdiction where Counterparty is located will respect and give effect
to the choice of law provisions of the Interest Rate Protection Agreement and
any other agreement (including, without limitation, the Assignment of Interest
Rate Protection Agreement) which the Counterparty thereunder has executed and
delivered pursuant thereto; and
(B)    A judgment obtained in the courts of the State of New York is enforceable
in the jurisdiction where Counterparty is located.
(h)    Each Lender agrees that if it or an Affiliate is a Lender Counterparty
under an Interest Rate Protection Agreement, then, unless an Event of Default
has occurred and is continuing,
(i) such Lender shall remain a Lender hereunder so long as it or such Affiliate
remains a Lender Counterparty;
(ii) such Lender shall not, and shall not permit any Affiliate to, assign,
transfer or novate, in whole or in part, such Interest Rate Protection Agreement
or any of such Lender’s or its Affiliate’s interest therein or obligation
thereunder to any party that is not a Lender or an Affiliate of a Lender; and
(iii) if its Affiliate becomes a Lender Counterparty, it will cause such
Affiliate to provide to Borrower written confirmation, in form and substance
reasonably satisfactory to Borrower, acknowledging such Affiliate’s agreement to
the foregoing.
4.1.16    Insurance. Borrower shall maintain in effect at all times while any
Obligations under the Note, Loan Agreement or other Loan Documents remain
outstanding, the insurance policies required by this Agreement.
4.1.17    Fees. Borrower shall pay when due all reasonable costs and expenses,
including, without limitation, appraisal fees (only if required by law after the
initial appraisal or pursuant to Section 4.1.13 hereof), recording fees and
charges, abstract fees, title policy fees, escrow fees, reasonable attorneys’
fees and disbursements, environmental consultants to the extent provided in the
Mortgage, mortgage servicing fees and expenses, and all other reasonable costs
and expenses of every character which have been incurred or which may hereafter
be incurred by Agent in connection with the preparation and execution of the
Loan Documents, including any extension, amendment or modification thereof; the
funding of the Loan, the administration and enforcement of this Agreement, the
Mortgage, the Note, and the other Loan Documents, including, without limitation,
reasonable attorneys’ fees and disbursements in any action for the foreclosure
of the Mortgage and the collection of the Loan, and all such fees incurred in
connection with any bankruptcy or insolvency proceeding; and Borrower will,
within twenty (20) days after demand by Agent, reimburse Agent for all such
reasonable expenses which have been incurred. All amounts incurred or paid by
Agent under this Section 4.1.17, together with interest thereon at the Default
Rate from

USActive 32926859.13    -64-

--------------------------------------------------------------------------------




the due date until paid by Borrower, shall be added to the Debt and shall be
secured by the Lien of the Mortgage.
4.1.18    Books and Records. Borrower shall keep and maintain detailed, complete
and accurate books, records and accounts reflecting all items of income and
expense of Borrower in connection with the Property and the results of the
operation thereof; and, upon the request of Agent, to make such books, records
and accounts available to Agent for inspection or independent audit at
reasonable times upon reasonable advance notice to Borrower. Any independent
audit conducted hereunder shall be at Agent’s expense unless such audit shall
uncover a material error in statements previously delivered to Agent, in which
case Borrower shall pay all reasonable costs related thereto. Agent hereby
agrees to comply with the terms of Section 10.32 with regard to any information
acquired hereby.
4.1.19    Indebtedness. Borrower shall duly and promptly pay all Borrower’s
indebtedness to Lenders according to the terms of this Agreement, the Note and
the other Loan Documents, and shall incur no other Indebtedness in any form,
whether direct, indirect, primary, secondary, or contingent, without Agent’s
prior written consent, other than such Indebtedness contemplated hereunder in
connection with operating the Improvements and the Indebtedness (if any)
permitted pursuant to Section 3.1.23(c)(iv), which other Indebtedness in each
case is paid on a timely basis.
4.1.20    Maintain Existence. Borrower shall maintain its existence in good
standing and make no material changes in its organization that would affect its
compliance with the representations, warranties and covenants contained in
Section 3.1.23 or have a Material Adverse Effect, except to the extent permitted
under Article VIII; shall not convey, transfer, or lease any substantial part of
its property, assets, or business to any other Person except as provided under
Article VIII; shall not engage in any business enterprise other than as provided
in this Agreement; shall not merge or consolidate with or into any other firm or
corporation or enter into any partnership or joint venture with any other
Person; and shall not make any loans or advances to any other Person, except
extensions of credit in the normal course of business.
4.1.21    Easements and Restrictions; Zoning. (a)  Borrower shall submit to
Agent for Agent’s approval prior to the execution thereof by Borrower all
proposed easements, restrictions, covenants, permits, licenses, and other
similar instruments which would affect the title to the Property, accompanied by
a Survey showing the exact proposed location thereof and such other information
as Agent shall reasonably require. With respect to any and all existing
easements, restrictions, covenants or operating agreements which benefit or
burden the Property and any easement, restriction or covenant to which the
Property may hereafter be subjected in accordance with the provisions hereof,
Borrower shall: (i) observe and perform the obligations imposed upon the
Borrower or the Property; (ii) not alter, modify or change the same without the
prior approval of Agent in its reasonable discretion; (iii) enforce its rights
thereunder in a commercially reasonable manner so as to preserve for the benefit
of the Property the full benefits of the same; and (iv) deliver to Agent a copy
of any written notice of default or other material written notice received by
Borrower in respect of the same promptly after Borrower’s receipt of such
notice.

USActive 32926859.13    -65-

--------------------------------------------------------------------------------




(b)    Except as may be expressly permitted under Article VIII, Borrower shall
not subject the Property or any part thereof to any easement, restriction or
covenant (including any restriction or exclusive use provision in any lease or
other occupancy agreement) without the prior approval of Agent (not to be
unreasonably withheld or delayed).
4.1.22    Ownership of Personalty. Borrower shall furnish to Agent, if Agent so
requests, photocopies of the fully executed contracts, bills of sale, receipted
vouchers and agreements, or any of them, under which Borrower claims title to
the materials, articles, fixtures and other Personal Property used or to be used
in the operation of the Improvements.
4.1.23    Comply with Other Loan Documents. Borrower shall perform all of
Borrower’s Obligations under the Note and the other Loan Documents.
4.1.24    Purchase of Material Under Conditional Sale Contract. Borrower shall
not permit any materials, equipment, fixtures or any other part of the
Improvements to be purchased or installed under any security agreement or other
arrangements wherein the seller reserves or purports to reserve the right to
remove or to repossess any such items or to consider them personal property
after their incorporation in the Improvements, unless authorized by Agent in
writing and in advance.
4.1.25    Intentionally Omitted.
4.1.26    USA Patriot Act Compliance. Borrower shall and shall cause its
Affiliates to comply with the USA Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over Borrower, its Affiliates and
the Property, which relate to money laundering and terrorism. If, at any time,
Agent has a reasonable belief that Borrower or any Affiliate of Borrower is not
in compliance with the USA Patriot Act or any applicable requirement of
Governmental Authorities having jurisdiction over Borrower or such Affiliate or
the Property which relates to money laundering and/or terrorism, upon ten (10)
days’ notice to Borrower, Agent shall have the right to audit Borrower’s and its
Affiliates’ compliance with the USA Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower, its Affiliates
and the Property, which relate to money laundering and terrorism. In the event
that Borrower fails or fails to cause its Affiliates to comply with the USA
Patriot Act or any such requirements of Governmental Authorities relating to
money laundering and terrorism, then Agent may, at its option, cause Borrower to
comply or cause Borrower to cause its Affiliates to comply therewith and any and
all reasonable costs and expenses incurred by Agent in connection therewith
shall be secured by the Mortgage and the other Loan Documents and shall be
immediately due and payable.
4.1.27    Anti-Terrorism Compliance. No portion of the proceeds of the Loan will
be used, are needed, or will be invested by Borrower, any Affiliates of
Borrower, or Guarantor, in order to support international terrorism or
activities that may contravene U.S. federal or state or any other Governmental
Authority’s anti-money laundering laws and regulations. Borrower understands and
hereby acknowledges that Agent and Lenders have certain anti-money laundering
responsibilities under various laws, rules and regulations of the United States
of America and shall deliver to Agent, in each case, as reasonably requested by
Agent and/or any Lender or as requested

USActive 32926859.13    -66-

--------------------------------------------------------------------------------




by Governmental Authority administering such laws and regulations, information
regarding Borrower’s direct and indirect beneficial owners’ identities or
sources of funds or other similar information and may seek to ensure that
representatives or direct or indirect beneficial owners of Borrower are not
named on one of the Government Lists. Borrower agrees, upon the reasonable
request of Agent and/or any Lender, to provide additional information as may be
necessary or advisable in order to satisfy their anti-money laundering
responsibilities under various laws, rules and regulations of the United States
of America.
4.1.28    Customer Due Diligence Requirements. Borrower shall, promptly after
written request by Agent (whether for itself, on behalf of any Lender or any
prospective new Lender), furnish or cause to be furnished to Agent any
documentation and such other information or evidence as may be reasonably
requested by Agent to enable Agent, such Lender or such prospective Lender to
carry out and be satisfied with the results of all applicable customer due
diligence requirements.
4.1.29    Maintenance of Property. At all times during the term of the Loan,
Borrower shall maintain the Property in a manner customary for class A office
buildings of similar type and use in New York City.
4.1.30    Sotheby’s Revolving Credit Facility. Borrower shall provide Agent
copies of all notices of defaults, events of default and/or acceleration
received by Borrower or any Affiliate of Borrower under the Sotheby’s Revolving
Credit Facility.
4.1.31    Required Repairs. Borrower shall perform the repairs at the Property
as set forth on Schedule 4.1.31 hereto (such repairs are referred to herein as
“Required Repairs”) and shall complete each of the Required Repairs in a good
and workmanlike manner on or before the respective deadline for each repair as
set forth on Schedule 4.1.31.
Section 4.2    Borrower Negative Covenants.
Borrower covenants and agrees that:
4.2.6    Due on Sale and Encumbrance; Transfers of Interests. Borrower shall not
permit or suffer any Transfer, other than Permitted Transfers, without the prior
written consent of Agent. In addition, Borrower shall not, without the prior
written consent of Agent, issue or have outstanding direct or indirect
securities, the legal, economic or beneficial interest of which is in bearer
form, provided, however, for the avoidance of doubt, nothing herein shall be
deemed to prohibit or otherwise restrict Guarantor from issuing stock or
securities.
4.2.7    Indebtedness; Liens. Borrower shall not incur any Indebtedness, other
than Indebtedness permitted pursuant to Section 3.1.23(c)(iv). In addition, no
Indebtedness other than the Debt may be secured (subordinate or pari passu) by
the Property. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property except for Permitted Encumbrances and in
connection with any secured Lender Interest Rate Protection Agreement.

USActive 32926859.13    -67-

--------------------------------------------------------------------------------




4.2.8    Dissolution. Borrower shall not engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, or Transfer,
all or substantially all of the property or assets of Borrower except as
otherwise permitted under the Loan Documents.
4.2.9    Change in Business. Borrower shall not enter into any line of business
other than the ownership, management, development and operation of the Property,
and any business incidental thereto.
4.2.10    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith or the terms of the Master Lease) owed to Borrower by any Person,
except for adequate consideration and in the ordinary course of Borrower’s
business.
4.2.11    Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of Borrower or any of the constituent
members of Borrower except in the ordinary course of business and on terms which
are fully disclosed to Agent in advance and are no less favorable to Borrower or
such Affiliate than would be obtained in a comparable arm’s‑length transaction
with an unrelated third party.
4.2.12    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non‑conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Agent. Borrower will promptly notify
Agent of any anticipated or proposed change in the zoning for the Property or
any portion thereof or any other property with respect to which a change in
zoning would affect the zoning or Borrower’s use and enjoyment of the Property,
or any part thereof, promptly upon its learning of any such anticipated or
proposed change. Agent shall have the right to (a) participate (at Borrower’s
sole cost and expense) in any and all proceedings, judicial, administrative or
otherwise, with respect to or in any way affecting the Property, including,
without limitation, zoning, environmental and other matters using counsel of
Agent’s choosing, and (b) with respect to any change in the zoning for the
Property, require a zoning opinion, acceptable to Agent in its reasonable
discretion.
4.2.13    Assets. Borrower shall not purchase or own any property other than the
Property and incidental Personal Property necessary for the ownership or
operation of the Property.
4.2.14    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any Taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.
4.2.15    Principal Place of Business. Borrower shall not change its principal
place of business, its jurisdiction of organization or its authorizations to do
business without first giving Agent thirty (30) days’ prior notice.

USActive 32926859.13    -68-

--------------------------------------------------------------------------------




4.2.16    ERISA. (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Agent of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non‑exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
(b)    Borrower shall deliver to Agent such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Agent in its
sole discretion, that (i) each Loan Party is not an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3‑101(b)(2);
(B)    Less than twenty‑five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; or
(C)    Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3‑101(c) or (e).
4.2.17    No Distributions. During the continuance of an Event of Default,
Borrower will not make any distributions or other disbursements to its
shareholders, partners or members or Persons owned by or related to any of its
shareholders, partners or members until the Loan has been repaid in full. At all
times, Borrower will use any and all Rents collected from the Property to pay
operating expenses of Borrower (including, without limitation, Property Taxes
and Other Charges (if any), Insurance Premiums (if any) and Debt Service) prior
to any distributions permitted pursuant to this Section 4.2.12.
4.2.18    Organizational Documents. Borrower will not amend, modify or otherwise
change its Organizational Documents without the prior consent of Agent in any
manner that (a) violates the single purpose covenants set forth in
Section 3.1.23, or (b) amends, modifies or otherwise changes any provision
thereof that by its terms cannot be modified at any time when the Loan is
outstanding or by its terms cannot be modified without Agent or the Lenders’
consent. Without the prior consent of Agent, neither Borrower nor Guarantor
shall make any material changes to their respective Organizational Documents
that would reasonably be expected to or does have a Material Adverse Effect.
4.2.19    Intentionally Omitted.
4.2.20    Government Regulation. Borrower shall not (a) be or become subject at
any time to any law, regulation, or list of any Governmental Authority
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Agent or Lenders from making any advance or extension
of credit to Borrower or from otherwise conducting business with Borrower, or
(b) fail to provide documentary and other evidence of Borrower’s identity as may
be

USActive 32926859.13    -69-

--------------------------------------------------------------------------------




requested by Agent or Lenders at any time to enable Agent or Lenders to verify
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act.
4.2.21    Sanctions Compliance. Borrower will not, directly or indirectly, use
the proceeds of the Loan, or lend, contribute or otherwise make available such
proceeds to any Affiliate, subsidiary, joint venture partner or other Person,
(i) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan, whether as underwriter, advisor, investor or otherwise).
4.2.22    Anti-Bribery Compliance. No part of the proceeds of the Loan will be
used, directly or indirectly, for any payments that could constitute a violation
of any applicable anti-bribery law.
V.
INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1    Insurance.
5.1.23    Insurance Policies. (a) Borrower, at its sole cost and expense, shall
obtain and maintain, or cause to be maintained, and deliver to Agent the
following insurance Policies:
(i)    Liability insurance, as follows, which shall be maintained at all times
during the term of the Loan:
(A)    Commercial general liability insurance applicable to claims for personal
injury and/or bodily injury including death or property damage occurring upon,
in or about the Property; occurring as a result of terrorism, the construction
and use and occupancy of facilities located at or on the Property; or as a
result of construction thereof. Coverage shall be provided on an occurrence
basis pursuant to the ISO Commercial General Liability Coverage Form (CG 00 01
10 01) or its equivalent, and for personal and/or bodily injury or property
damage as now are or hereafter incorporated into such form and its endorsements.
Such coverage shall be in amounts of not less than $1,000,000 per occurrence,
including products and completed operations liability, and $2,000,000 general
aggregate limit, applying per location if the policy covers other locations. The
policy shall be written with no deductible or self-insured retention unless
approved by Agent. Such coverage shall name Agent as an additional insured and
provide such Additional Insured coverage on a primary and non-contributory
basis;
(B)    If applicable, commercial automobile liability insurance providing bodily
injury and property damage coverage of no less than $1,000,000 combined single
limit covering all owned, non-owned and hired vehicles. Such coverage shall name
Agent as an additional insured and provide such additional insured coverage on a
primary and non-contributory basis;

USActive 32926859.13    -70-

--------------------------------------------------------------------------------




(C)    Commercial umbrella/excess liability coverage of not less than
$100,000,000 per occurrence and $100,000,000 in the annual aggregate. Commercial
umbrella/excess liability insurance shall provide additional coverage over all
limits and coverages noted in paragraph (A), and, if required, the coverages
noted in paragraph (B) and (D). This limit may be increased, from time to time,
to reflect what a reasonably prudent owner or lessee of buildings or
improvements similar in type and locality to that of the Property would carry.
This policy shall be written on an “occurrence” form basis and provide
follow-form coverage including terrorism and primary and non-contributory
additional insured coverage in favor of Agent;
(D)    Workers compensation insurance to the full extent as required by
applicable law; and employer’s liability coverage subject to a limit of no less
than $1,000,000 per accident, $1,000,000 disease per employee and $1,000,000
disease policy limit. Such workers compensation, disability and employer’s
liability insurance shall cover Borrower’s employees engaged in any work for or
related to the Property;
(E)    The policies described in paragraphs (A), (B) and (C) shall cover,
without limitation: elevators, escalators, independent contractors, contractual
liability for insured contracts (including coverage, to the maximum extent
permitted by law, Borrower’s obligation to indemnify Agent and the Lenders as
required under this Agreement), products and completed operations liability
coverage;
(F)    If applicable, fidelity/crime insurance providing coverage against loss
due to employee dishonesty, forgery & alteration, money & securities, funds
transfer and other prudent crime coverages in an amount as may be required by
Agent, and with a deductible not greater than Ten Thousand and No/100 Dollars
($10,000.00), provided that maintenance of such deductible shall be commercially
reasonable and shall be maintained by owners of properties similar in type,
location and quality as the Property;
(G)    If applicable, liquor liability insurance in connection with the sale of
alcoholic beverages in amounts acceptable to Agent; and
(H)    Such other types and amounts of insurance with respect to the Property
and the operation thereof which are commonly maintained in the case of other
property and buildings similar to the Property in nature, use, location, height
and type of construction as may from time to time be reasonably required by
Agent.
(ii)    Property insurance, as follows, which shall be maintained at all times
during the term of the Loan:
(A)    Insurance against loss customarily included under standard “all risk” or
“special form” policies including windstorm/named windstorm, vandalism,
malicious mischief, and such other insurable hazards as, under good insurance

USActive 32926859.13    -71-

--------------------------------------------------------------------------------




practices, from time to time are insured against for other property and
buildings similar to the Property in nature, use, location, height, and type of
construction. The amount of such insurance shall be not less than one hundred
percent (100%) of the insurable value of the Property, including Improvements
and betterments at the Property. Each such insurance Policy shall contain a
replacement cost endorsement and either be written on a no coinsurance form or
contain an agreed amount endorsement waiving all coinsurance provisions and
shall cover, without limitation, all tenant improvements and betterments (except
to the extent that the Tenant is required to insure the same pursuant to the
applicable Lease) on a replacement cost basis. Agent shall be named
mortgagee/lender loss payee on a standard mortgagee endorsement;
If the Property is, at any time during the term of the Loan, located in seismic
zone 3 or 4 and the probable maximum loss or scenario expected loss exceeds 20%,
earthquake coverage in amounts as may be reasonably required by Agent.
Earthquake deductibles shall not be greater than five percent (5%) of the total
insured value of the Property, per occurrence.
If all or any portion of the Improvements at the Property is, at any time during
the term of the Loan, located in a special flood hazard area or such other area
as Lender may determine its reasonable discretion, flood coverage in an amount
equal to (1) the maximum amount of such insurance available through the National
Flood Insurance Program and (2) such additional flood coverage in form and
substance and in amounts as may be reasonably required by Agent. The flood
coverage required pursuant to this subsection shall provide for deductibles as
may be reasonably required by Agent;
(B)    If at any time during the term of the Loan, any of the Improvements at
the property shall constitute legal non-conforming structures, Law & ordinance
coverage including, demolition cost, debris removal, operations of building
laws, and increased cost of construction, including, without limitation,
increased costs arising out of changes in applicable laws and codes, each in
amounts reasonably required by Agent;
(C)    Rent loss and/or business interruption insurance, including extra expense
coverage, for indirect loss or damage by all risks covered by the insurance
provided for in (A) above. Such coverage shall be equal to an amount not less
than one hundred percent (100%) of the projected net operating income and fixed
income in a twelve (12) month period commencing at the time of loss and which
shall also provide an Extended Period of Indemnity Endorsement as to be
reasonably required by Agent. Agent shall be named as Lender Loss Payee as
respects this coverage. Such coverage shall be written on a no coinsurance form
or shall contain an agreed amount endorsement waiving all coinsurance
provisions. The amount of such time element coverage shall be determined prior
to the Closing Date and at least once each year thereafter based on Borrower’s
reasonable estimate of the annual amount

USActive 32926859.13    -72-

--------------------------------------------------------------------------------




of net operating income and fixed expenses payable for the succeeding
twelve (12) month period. In the event that all or any portion of the Property
shall be damaged or destroyed, Borrower shall assign to Agent all claims under
the policies of such insurance and all amounts payable and all net amounts, when
collected by Borrower under such policies;
(D)    If applicable, comprehensive boiler and machinery coverage with limits
with respect to any one accident as may be reasonably requested by Agent. Such
coverage shall insure against direct and indirect loss or damage to all tenant
improvements and betterments that Borrower is required to insure pursuant to
this Agreement by explosion or breakdown of mechanical and electrical equipment,
including steam boiler, air conditioning equipment, pressure vessels or similar
apparatus, with exclusions for testing removed, now or hereafter installed on
the Property. Coverage for indirect loss/rental interruption insurance for a
period of at least twelve (12) months from the date of loss as is reasonably
required by Agent;
(E)    If the “all risk” commercial property insurance required under
subsection (i)(A) above and rent loss and/or business interruption insurance
Policies required under subsection (ii)(C) above do not cover perils of
terrorism or acts of terrorism, Borrower shall maintain commercial property and
rent loss and/or business interruption insurance for loss resulting from perils
and acts of terrorism on terms (including amounts) consistent with those
required under subsections (i)(A) and (ii)(B) above;
For the purposes of this Agreement “terrorism” shall mean the use of threatened
use of force or violence against person or property, or commission of an act
dangerous to human life or property, undertaken by any person or group, whether
or not acting on behalf of or in connection with any organization, government,
power, authority or military force, when the effect is to intimidate, harm or
coerce a government, the civilian population or any segment thereof, or to
disrupt any segment of the economy. For so long as the Terrorism Risk Insurance
Program Reauthorization Act of 2015, or subsequent statute, extension or
reauthorization (“TRIPRA”) is in effect and TRIPRA continues to cover foreign
and domestic acts, the provisions of TRIPRA shall determine what is deemed to be
included within this definition of “terrorism”;
(F)    Such other types and amounts of insurance with respect to the Property
and the operation thereof which are commonly maintained in the case of other
property and buildings similar to the Property in nature, use, location, height
and type of construction as may from time to time be reasonably required by
Agent; and
(G)    During any construction, repairs and/or renovation period, coverage as
required in subsection (ii)(A), (B), (C), (D), (E) and (F) shall be extended to
include any insurable hard and/or soft costs and shall otherwise be in form and
substance reasonably acceptable to Agent.

USActive 32926859.13    -73-

--------------------------------------------------------------------------------




(b)    Requirements of Insurance Policies:
(i)    All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and, to the extent not specified above, shall be subject to the
approval of Agent as to deductibles, Lender Loss Payees, Loss Payees, Additional
Insureds, Joint Loss Payee/Beneficiary and Insureds. At least five (5) Business
Days prior to the expiration date of any existing Policy, Borrower shall furnish
to Agent binding evidence of insurance evidencing a new or renewal Policy with
respect to such expiring Policy and evidence, satisfactory to Agent, that the
premiums due thereunder have been paid (the “Insurance Premiums”). Not later
than one hundred-twenty (120) days after the renewal or replacement of each of
the Policies, Borrower shall deliver to Agent an original or certified copy (as
required pursuant to this paragraph) of a renewal or replacement Policy or
Policies. Binding Evidence means an Evidence of Commercial Property form
(Accord 28 or its equivalent) for all first-party related coverages and a Binder
of Insurance (Accord 25-S or its equivalent) for all third-party liability
coverages.
(ii)    Prior to the renewal or replacement of the existing Policy, any required
insurance may be procured under a blanket insurance Policy covering the Property
and other properties or assets of Borrower or its affiliates, provided that any
such blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1(a). Agent, in its reasonable discretion, shall
determine whether such blanket Policies provide sufficient limits of insurance.
(iii)    Unless otherwise specified, all Policies of insurance provided for or
contemplated by Section 5.1.1(a) shall name Borrower as a named insured and, in
the case of property policies, builder’s risk, boiler and machinery, terrorism,
rent loss and/or business interruption, flood and earthquake insurance, shall
name Agent (for the Ratable benefit of Lenders and their successors and/or
assigns) as the Mortgagee/Lender Loss Payee under a standard non-contributing
mortgagee clause or its equivalent in favor of Agent providing that the loss
thereunder shall be payable to Agent for the Ratable benefit of Lenders and
providing thirty (30) days’ advance notice of cancellation to Agent. Loss of
Rental Income, Business Income and other applicable Time Element insurance shall
name Agent (for the Ratable benefit of Lenders and their successors and/or
assigns) as Lender Loss Payee pursuant to the ISO Loss Payable form (CP 1218
0695) or an equivalent form reasonably acceptable to Agent in form and content.
Such mortgagee clause shall provide that (A) Agent and the Lenders are permitted
to make payments to effect the continuation of such policy upon notice of
cancellation due to non-payment of premiums, and (B) such Policy shall not be
invalidated by and shall insure to the benefit of Agent for the benefit of
Lenders regardless of (1) any act, failure to act or negligence of or violation
of warranties, declarations or conditions contained in such Policy by Borrower
or any other named insured under the Policy, (2) the occupancy or use of the
Property for purposes more hazardous than permitted by the terms thereof, or
(3) any foreclosure or other action or proceeding taken by Agent or the Lenders
pursuant to any provision of the Mortgage or any other Loan Document.

USActive 32926859.13    -74-

--------------------------------------------------------------------------------




(iv)    Each Policy shall contain a provision whereby the insurer: (A) agrees
that such Policy shall not be canceled or terminated; the coverage, deductible,
and limits of such Policy shall not be materially modified; other provisions of
such Policy shall not be materially modified if such Policy, after giving effect
to such modification, would not satisfy the requirements of this Agreement, and
such Policy shall not be so modified, canceled or fail to be renewed, without in
each case, at least thirty (30) days’ prior written notice to Agent, (B) waives
any right to claim any Insurance Premiums and commissions against Agent or any
Lender, provided that the Policy need not waive the requirement that the
Insurance Premiums be paid in order for a claim to be paid to the insured and
(C) provides that Agent and the Lenders are permitted to make payments to effect
the continuation of such policy upon notice of cancellation due to non-payment
of premiums. In the event any Policy (except for general public and other
liability and Workers Compensation insurance) shall contain breach of warranty
provisions, such Policy shall not be invalidated by and shall insure to the
benefit of Agent for the benefit of Lenders regardless of (A) any act, failure
to act or negligence of or violation of warranties, declarations or conditions
contained in such Policy by any named insured, (B) the occupancy or use of the
Property for purposes more hazardous than permitted by the terms thereof, or
(C) any foreclosure or other action or proceeding taken by Agent or the Lenders
pursuant to any provision of the Mortgage or any other Loan Document.
(v)    Borrower shall pay the Insurance Premiums for the Policies as the same
become due and payable. When required by Agent, Borrower shall deliver to Agent
certified copies of the Policies required to be maintained pursuant to
Section 5.1.1(a); provided, however, Agent and Lenders shall not be deemed by
reason of the custody of such Policies to have knowledge of the contents
thereof. Borrower also shall deliver to Agent within ten (10) days after Agent’s
request, a statement setting forth the particulars as to all such Policies,
indicating that all Insurance Premiums due thereon have been paid and that the
same are in full force and effect at Closing and upon renewal.
(vi)    If at any time Agent is not in receipt of written evidence that all
insurance required hereunder is maintained in full force and effect, Agent and
the Lenders shall have the right (but not the obligation), upon notice to
Borrower, to take such action as Agent deems necessary to protect Lenders’
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lenders in its sole discretion deems appropriate and all
Insurance Premiums incurred by Agent and the Lenders in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Agent upon demand and until paid shall be secured by the Mortgagee
and shall bear interest at the Default Rate.
(vii)    In the event of foreclosure of the Mortgage or other transfer of title
to the Property in extinguishment in whole or in part of the Debt, all proceeds
payable under the Policies and, upon written notice to and written approval from
insurance carriers, all right, title and interest of Borrower in and to the
Policies then in force concerning the Property, shall thereupon vest in the
purchaser at such foreclosure, Agent, Lender, or other transferee in the event
of such other transfer of title.

USActive 32926859.13    -75-

--------------------------------------------------------------------------------




5.1.24    Insurance Carrier Ratings. The Policies shall be issued by financially
sound and responsible insurance companies authorized to do business in the state
in which the Property is located and having a Financial Strength rating of A-
and a Financial Size rating of VIII or better by A.M. Best Company, Inc. current
for the time when the insurance is effected or a rating agency otherwise
approved by Agent.
5.1.25    Insurance Premiums; Insurance Policies and Certificates. Borrower
acknowledges the importance to Agent and Lenders of the timely payment of
Insurance Premiums by Borrower and the timely delivery to Agent of Policies and
certificates of insurance as required pursuant to this Section 5.1. In the event
Borrower fails to either pay any Insurance Premiums prior to the date that the
same becomes delinquent or fails to deliver to Agent any Policies or
certificates of insurance in accordance with this Section 5.1, in addition to
constituting a Default or Event of Default hereunder, as applicable, and without
limiting Agent’s other rights and remedies with respect to the occurrence of
such a Default or Event of Default, as applicable, Agent shall have the right,
at its election, to charge Borrower $500.00 per annum if Borrower has failed to
pay any Insurance Premiums as required hereunder or Borrower has failed to
deliver Insurance Policies or certificates of insurance as required hereunder.
It shall constitute a further Event of Default hereunder if any such payment is
not received by Agent within ten (10) days of request by Agent, and Agent shall
be entitled to the exercise of all of its rights and remedies provided
hereunder.
Section 5.2    Casualty and Condemnation.
5.2.5    Casualty. If the Property shall sustain a Casualty, Borrower shall give
prompt notice of such Casualty to Agent and shall promptly commence and
diligently prosecute to completion the repair and restoration of the Property in
a first-class workmanlike manner at least equivalent to the value and general
utility of the original work in the Improvements (provided, however, that in the
case of a partial Casualty, the work shall be done to the extent reasonably
practicable after taking into account the consequences of such partial
Casualty); it being understood, however, that Borrower shall not be obligated to
restore the Property to the precise condition of the Property prior to such
Casualty provided the Property is restored, to the extent practicable, to be of
at least equal value and utility as prior to the Casualty (a “Restoration”) and
otherwise in accordance with Section 5.3. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Agent may, but
shall not be obligated to, make proof of loss if not made promptly by Borrower.
5.2.6    Condemnation. Borrower shall give Agent prompt notice of any actual or
threatened Condemnation by any Governmental Authority of all or any part of the
Property and shall deliver to Agent a copy of any and all papers served in
connection with such proceedings. Agent may participate in any such proceedings,
and Borrower shall from time to time deliver to Agent all instruments requested
by Agent to permit such participation. Borrower shall, at its expense,
diligently prosecute any such proceedings, and shall consult with Agent, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any Condemnation, Borrower shall continue
to pay the Debt at the time and in the manner provided for its payment in the
Note and this Agreement. Lenders shall not be limited to the interest paid on
the Award by any Governmental Authority but shall be entitled to receive out of
the Award interest

USActive 32926859.13    -76-

--------------------------------------------------------------------------------




and additional interest (if any) at the rate or rates provided in this Agreement
or in the Note. If the Property or any portion thereof is taken by any
Governmental Authority, Borrower shall promptly commence and diligently
prosecute the Restoration of the Property and otherwise comply with the
provisions of Section 5.3; provided that, if required pursuant to the terms of
this Agreement, Agent shall have made the Net Proceeds available to Borrower in
accordance with the provisions of this Agreement. If the Property is sold,
through foreclosure or otherwise, prior to the receipt by Agent of the Award,
Agent shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.
Section 5.3    Delivery of Net Proceeds.
5.3.1    Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property, Borrower’s right, title and interest in and to all
Proceeds are, except as otherwise herein provided, hereby assigned by Borrower
to Agent and all Net Proceeds shall, except as otherwise herein provided, be
paid to Agent. Borrower shall, in good faith and in a commercially reasonable
manner, file and prosecute the adjustment, compromise or settlement of any claim
for Proceeds and, subject to Borrower’s right to receive the direct payment of
any Net Proceeds as herein provided, will cause the same to be paid directly to
Agent to be held and applied in accordance with the provisions of this
Agreement. Except upon the occurrence and during the continuance of an Event of
Default, Borrower may settle any insurance or condemnation claim with respect to
Net Proceeds which do not exceed the Restoration Threshold. Whether or not an
Event of Default shall have occurred and be continuing, Agent shall have the
right to approve, such approval not to be unreasonably withheld, any settlement
which would in Agent’s reasonable judgment result in Net Proceeds which exceed
the Restoration Threshold and Borrower shall deliver or cause to be delivered to
Agent all instruments reasonably requested by Agent to permit such approval.
Borrower shall pay all reasonable, actual, out-of-pocket costs, fees and
expenses incurred by Agent on behalf of Lenders (including reasonable attorneys’
fees and expenses, the reasonable fees of insurance experts and adjusters and
reasonable costs incurred in any litigation or arbitration), and interest
thereon at the Default Rate to the extent not paid within fifteen (15) Business
Days after delivery of a request for reimbursement by Agent, accompanied by
reasonable back-up documentation, in connection with the settlement of any claim
for Proceeds and the seeking and obtaining of any payment on account thereof in
accordance with the foregoing provisions. If any Proceeds are received by
Borrower and may be retained by Borrower pursuant to this Section 5.3.1, such
Proceeds shall, until the completion of the related Work, be held in trust for
Agent for the Ratable benefit of Lenders and shall be segregated from other
funds of Borrower to be used to pay for the cost of the Restoration in
accordance with the terms hereof, and to the extent such Proceeds exceed the
Restoration Threshold, such Proceeds shall be forthwith paid directly to and
held by Agent to be applied or disbursed in accordance with this Article V. If
an Event of Default shall have occurred and be continuing, or if Borrower fails
to file any insurance claim for a period of fifteen (15) Business Days, or to
prosecute same with commercially reasonable diligence following Borrower’s
receipt of written notice to do so from Agent, Borrower hereby irrevocably
empowers Agent, in the name of Borrower as its true and lawful attorney-in-fact,
to file and prosecute such claim (including settlement thereof) with counsel
satisfactory to Agent and to collect and to make receipt for any such payment,
all at Borrower’s expense (including payment of interest at the Default Rate for
any

USActive 32926859.13    -77-

--------------------------------------------------------------------------------




amounts advanced by Agent pursuant to this sentence). If a Casualty or
Condemnation has occurred to the Property and the Net Proceeds shall be less
than the Restoration Threshold and the costs of completing the Restoration shall
be less than the Restoration Threshold, and provided no Event of Default shall
have occurred and remain uncured, the Net Proceeds will be disbursed by Agent to
Borrower. As soon as reasonably practicable after receipt of the Net Proceeds
(but in no event later than seventy-five (75) days after such Casualty or
Condemnation, whichever the case may be, occurs) Borrower shall commence the
Restoration and shall satisfactorily complete with due diligence the Restoration
within a reasonable period of time in accordance with the terms of this
Agreement.
5.3.2    Major Casualty or Condemnation. (a)  If a Casualty or Condemnation has
occurred to the Property, Borrower shall commence and satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement, provided that, if required to pursuant to the terms of this
Agreement, Agent shall have made the Net Proceeds available to Borrower in
accordance with the provisions of this Agreement. If the Net Proceeds are equal
to or greater than the Restoration Threshold or the costs of completing the
Restoration are equal to or greater than the Restoration Threshold, Agent shall
make the Net Proceeds available for the Restoration, provided that each of the
following conditions are met:
(i)    no Event of Default shall have occurred and be continuing;
(ii)    (A) in the event the Net Proceeds are insurance proceeds, less than
forty percent (40%) of the total floor area of the Improvements at the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(B) in the event the Net Proceeds are an Award, less than ten percent (10%) of
the land constituting the Property is taken, and such land is located along the
perimeter or periphery of the Property, and no portion of the Improvements is
the subject of the Condemnation;
(iii) the Master Lease shall remain in full force and effect during and after
the completion of the Restoration without abatement of rent beyond the time
required for Restoration, notwithstanding the occurrence of such Casualty or
Condemnation;
(iv)    Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than seventy-five (75) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;
(v)    Agent shall be satisfied, in its reasonable discretion, that (A) the
undisbursed amount of the Net Proceeds shall be sufficient to pay for the costs
of completing the Restoration or Borrower has deposited sufficient funds with
Agent to pay for any such deficiency, (B) any operating deficits and all
payments of principal and interest under the Note will be paid during the period
required for Restoration from (1) the Net Proceeds or (2) other funds of
Borrower;
(vi)    Agent shall be satisfied, in its reasonable discretion, that the
Restoration will be completed on or before the earliest to occur of (A) the date
which is six (6) months prior

USActive 32926859.13    -78-

--------------------------------------------------------------------------------




to the Maturity Date, (B) the outside date required for such completion under
the terms of any Lease, (C) such time as may be required under applicable Legal
Requirements in order to repair and restore the Property in a first-class
workmanlike manner at least equivalent to the value and general utility of the
original work in the Improvements (provided, however, that in the case of a
partial Casualty or Condemnation, the Restoration shall be done to the extent
reasonably practicable after taking into account the consequences of such
partial Casualty or Condemnation), so that upon completion thereof, the Property
shall be at least equal in value and general utility to the Property prior to
the damage or destruction or condemnation, it being understood, however, that
Borrower shall not be obligated to restore the Property to the precise condition
of the Property prior to such Casualty or Condemnation provided the Property is
restored, to the extent practicable, to be of at least equal value and utility
as prior to the Casualty or Condemnation or (D) the expiration of the business
income insurance required hereunder;
(vii)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(viii)    the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements; and
(ix)    such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property or the related Improvements.
(b)    Except as otherwise provided herein, the Net Proceeds shall be paid
directly to Agent and held by Agent in a non-interest‑bearing account and, until
disbursed in accordance with the provisions of this Section 5.3.2, shall
constitute additional security for the Debt. The Net Proceeds shall be disbursed
by Agent to Borrower from time to time during the course of the Restoration,
promptly after receipt of evidence satisfactory to Agent that (i) all
requirements set forth in Section 5.3.2(a) have been satisfied, (ii) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (iii) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property arising out of the Restoration which have not either been fully bonded
to the satisfaction of Lender and discharged of record or in the alternative
fully insured to the satisfaction of Lender by the title company issuing the
Title Insurance Policy.
(c)    All plans and specifications required in connection with the Restoration
shall be subject to prior reasonable approval by Agent and by an independent
architect selected by Agent (the “Casualty Consultant”). The plans and
specifications shall require that the Restoration be completed in a first‑class
workmanlike manner at least equivalent to the quality and character of the
original work in the Improvements (provided, however, that in the case of a
partial Condemnation, the Restoration shall be done to the extent reasonably
practicable after taking into account the consequences of such partial
Condemnation), so that upon completion thereof, the Property shall be at least
equal in value and general utility to the Property prior to the damage or
destruction; it being understood, however, that Borrower shall not be obligated
to restore the Property

USActive 32926859.13    -79-

--------------------------------------------------------------------------------




to the precise condition of the Property prior to such Casualty provided the
Property is restored, to the extent practicable, to be of at least equal value
and of substantially the same character as prior to the Casualty. Borrower shall
restore all Improvements such that when they are fully restored and/or repaired,
such Improvements and their contemplated use fully comply with all applicable
material Legal Requirements. The identity of the contractors, subcontractors and
materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to reasonable approval by Agent and the
Casualty Consultant. All reasonable, actual, out-of-pocket costs and expenses
incurred by Agent in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower upon demand and if the same are not
paid within ten (10) days of such demand, such amounts shall accrue interest at
the Default Rate commencing on the date of such demand.
(d)    In no event shall Agent be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.3.2(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Agent that the Restoration has been completed in accordance with the
provisions of this Section 5.3.2(d) and all applicable Legal Requirements and
that all approvals necessary for the re‑occupancy and use of the Property have
been obtained from all appropriate Governmental Authorities, and Agent receives
evidence satisfactory to Agent that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Agent will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to Agent
that the contractor, subcontractor or materialman has satisfactorily completed
all work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Agent or by the title company issuing the
Title Insurance Policy, and Agent receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgage and evidence
of payment of any premium payable for such endorsement. If required by Agent,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.
(e)    Agent shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

USActive 32926859.13    -80-

--------------------------------------------------------------------------------




(f)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Agent in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Agent within five (5) days of demand thereof and no further
disbursement of the Net Proceeds shall be made until such deposit is received.
The Net Proceeds Deficiency deposited with Agent shall be held by Agent and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 5.3.2 shall constitute
additional security for the Debt.
(g)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Agent after the Casualty
Consultant certifies to Agent that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2, and the receipt by Agent
of evidence satisfactory to Agent that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Agent to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
any of the Loan Documents and provided, however, that with respect to an Award,
no amounts shall be remitted to Borrower in excess of the Net Proceeds
Deficiency deposited with Agent.
(h)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.3.2(g) may be retained and applied by Agent toward the payment of
the Debt, without prepayment premium or penalty (but subject to Sections 2.2.7
and 2.4.3), whether or not then due and payable in such order, priority and
proportions as Agent in its sole discretion shall deem proper, or, at the
discretion of Agent, the same may be paid, either in whole or in part, to
Borrower for such purposes as Agent shall designate.
5.3.3    Application of Net Proceeds. Upon the occurrence and during the
continuance of an Event of Default, Agent, at its option, may withdraw all the
Net Proceeds or the undisbursed balance thereof and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Agent and may apply the such
Net Proceeds and Net Proceeds Deficiency either to the payment of Restoration or
to payment of the Debt (without premium or penalty, but subject to
Section 2.2.7) in such order, proportion and priority as Agent may determine in
its sole discretion. Agent’s right to withdraw and/or direct the withdrawal of
the Net Proceeds and Net Proceeds Deficiency and apply such Net Proceeds and Net
Proceeds Deficiency shall be in addition to all other rights and remedies
provided to Agent under the Loan Documents.
VI.
RESERVE FUNDS

Section 6.1    Intentionally Omitted.
Section 6.2    Property Tax Funds.
6.2.4    Deposits of Property Tax Funds. On the Closing Date, Borrower or Master
Tenant shall deposit with Agent the amount of Three Hundred Twenty Thousand Four
Hundred Eleven and 72/100 Dollars ($320,411.72) and, thereafter, on each Payment
Date, an amount equal to one-twelfth of the Property Taxes that Agent reasonably
estimates will be payable during

USActive 32926859.13    -81-

--------------------------------------------------------------------------------




the next ensuing twelve (12) months in order to accumulate sufficient funds to
pay all such Property Taxes, which monthly amount shall initially be Three
Hundred Twenty Thousand Four Hundred Eleven and 72/100 Dollars ($320,411.72).
Amounts deposited pursuant to this Section 6.2.1 are referred to herein as the
“Property Tax Funds.” If at any time Agent reasonably determines that the
Property Tax Funds will not be sufficient to pay the Property Taxes, Agent shall
notify Borrower of such determination and the monthly deposits for Property
Taxes shall be increased by the amount that Agent estimates is sufficient to
make up the deficiency within five (5) Business Days of a request therefore.
6.2.5    Release of Property Tax Funds. Agent shall have the right to apply the
Property Tax Funds to payments of Property Taxes. In making any payment relating
to Property Taxes, Agent may reasonably do so according to any bill, statement
or estimate procured from the appropriate public office (with respect to
Property Taxes) without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any Property Tax, assessment, sale, forfeiture,
tax lien or title or claim thereof. To the extent that Borrower desires that
Lender make annual payments of Property Taxes in the full annual amount of such
Property Taxes, Borrower shall send Agent written notice (sent in accordance
with the terms of Section 10.6) so directing Agent and including all invoices
and any other information necessary to make such payment; provided, however,
that if any subsequent invoice for Property Taxes indicates any outstanding or
delinquent Property Taxes despite such payment of the annual amount due, Agent
will pay any such outstanding or delinquent amount shown on such invoice from
Property Tax Funds. If the amount of the Property Tax Funds shall exceed the
amounts due for Property Taxes, Agent shall, annually, in its reasonable
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Property Tax Funds. Any Property Tax Funds remaining
after the Debt has been paid in full shall be returned to Borrower. Borrower
acknowledges and agrees that in no event shall Agent be required to review the
Property Tax Funds more than once in any calendar year to determine if the
Property Tax Funds shall exceed the amounts due for Property Taxes.
Section 6.3    Insurance Funds.
6.3.1    Deposits of Insurance Funds. On the Closing Date, Borrower or Master
Tenant shall deposit with Agent the amount of Six Hundred Seventy-Two Thousand
Four Hundred Fifty-Seven and 44/100 Dollars ($672,457.44) and, thereafter, on
each Payment Date, an amount equal to one‑twelfth of the Insurance Premiums that
Agent estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, which monthly amount shall initially be Eighty-Four
Thousand Fifty-Seven and 18/100 Dollars ($84,057.18). Amounts deposited pursuant
to this Section 6.3.1 are referred to herein as the “Insurance Funds.” If at any
time Agent reasonably determines that the Insurance Funds will not be sufficient
to pay the Insurance Premiums, Agent shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Agent estimates is sufficient to make up the deficiency at least
thirty (30) days prior to expiration of the Policies; provided, that, if Agent
determines that there is a deficiency less than thirty (30) days prior to the
expiration of any such Policy, Borrower shall deposit such deficiency with Agent
within two (2) Business Days of receipt of notice thereof.

USActive 32926859.13    -82-

--------------------------------------------------------------------------------




6.3.2    Release of Insurance Funds. Agent shall have the right to apply the
Insurance Funds to payment of Insurance Premiums. In making any payment relating
to Insurance Premiums, Agent may do so according to any bill, statement or
estimate procured from the insurer or its agent, without inquiry into the
accuracy of such bill, statement or estimate. To the extent that Borrower
desires that Lender make quarterly payments of Insurance Premiums, Borrower
shall send Agent written notice (sent in accordance with the terms of Section
10.6) so directing Agent and including all invoices and any other information
necessary to make such payment. If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Agent shall, in its reasonable
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds. Any Insurance Funds remaining after
the Debt has been paid in full shall be returned to Borrower.
Section 6.4    Security Interest in Funds.
6.4.1    Grant of Security Interest. Borrower shall be the owner of the Net
Proceeds Deficiency, if any, deposited with Agent after a Casualty or
Condemnation, the Property Tax Funds, the Insurance Funds, payments received by
Agent from the Counterparty under and pursuant to any Assignment of Interest
Rate Protection Agreement, LTV Collateral and Debt Yield Collateral
(collectively, the “Funds”). Borrower hereby pledges, assigns and grants a
security interest to Agent for the benefit of Agent and Lenders, as security for
payment of the Debt and the performance of all other terms, conditions and
covenants of the Loan Documents on Borrower’s part to be paid and performed, in
all of Borrower’s right, title and interest in and to the Funds. Agent and
Borrower hereby acknowledge and agree that, at all times, the Lockbox Account,
the Accounts and the Funds shall be under the sole dominion and control of Agent
and, subject to the provisions hereof, Borrower shall not have any right of
withdrawal with respect to the Lockbox Account or the Accounts. Subject to the
provisions hereof, Agent may direct transfers or redemptions of any financial
asset relating to the Lockbox Account and the Accounts without further consent
by Borrower or any other Person. Borrower acknowledges and agrees that Agent’s
security interest in the Lockbox Account, the Accounts and Funds shall be
automatically perfected by control pursuant to Sections 8-106(e), 9-104(a)(1),
9-106(a) and 9-314(a) of the UCC, as applicable. In addition, Borrower hereby
pledges, assigns and grants a first priority continuing security interest to
Agent for the benefit of Agent and Lenders, as security for payment of the Debt
and the performance of all other terms, conditions and covenants of the Loan
Documents on Borrower’s part to be paid and performed, in all of Borrower’s
right, title and interest in and to (a) the Lockbox Account, the Accounts and
the Funds, (b) any and all amounts invested in Permitted Investments, as
applicable, (c) all interest, dividends, Cash, instruments, investment property
and other property from time to time received, receivable or otherwise payable
in respect of or in exchange for any or all of the foregoing, and (d) to the
extent not covered by the foregoing, all “proceeds” (as defined in the UCC) of
any or all of the foregoing (collectively, the “Cash Management Collateral”).
Agent shall have with respect to the Cash Management Collateral, in addition to
the rights and remedies herein set forth, all of the rights and remedies
available to a secured party under the UCC as if such rights and remedies were
fully set forth herein. Borrower agrees that it will not (a) sell or otherwise
dispose of any of the Cash Management Collateral or (b) create or permit to
exist any Lien upon or with respect to all or any of the Cash Management
Collateral, except the Lien granted to Agent under this Agreement.

USActive 32926859.13    -83-

--------------------------------------------------------------------------------




6.4.2    Prohibition Against Further Encumbrance. Borrower shall not, without
the prior consent of Agent, further pledge, assign or grant any security
interest in the Funds or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC‑1 Financing Statements, except those
naming Agent as the secured party, to be filed with respect thereto.
6.4.3    Application of Funds. Upon the occurrence and during the continuance of
an Event of Default, Agent, at its option, may withdraw the Funds and apply the
Funds to payment of the Debt in such order, proportion and priority as Agent may
determine in its sole discretion. Agent’s right to withdraw and apply the Funds
shall be in addition to all other rights and remedies provided to Agent or
Lenders under the Loan Documents.
Section 6.5    Permitted Investments.
6.5.1    Permitted Investments. Agent may invest any balances of the Funds in
such Permitted Investments as Agent shall determine in its sole discretion is
appropriate given the length of time that such Funds are to be invested, which
Permitted Investments shall be under the sole dominion and control of Agent and
subject at all times to the terms hereof. No investment shall be made unless
Agent shall have and continue to have a perfected first priority lien in such
investment securing the Obligations of Borrower hereunder and under the other
Loan Documents and all filings and other actions necessary to ensure the
validity, perfection, and first priority of such lien shall have been taken.
Agent shall have no liability for any loss of such funds that are invested in
investments and no such loss shall affect Borrower’s obligations to make the
deposits required under this Article VI.
6.5.2    Earnings on Fund Collateral; Monthly Statements. All interest or other
income (whether by virtue of Permitted Investments or otherwise) accruing on
such funds, as applicable, shall, in each case, be added to the funds in the
applicable Accounts and be for the benefit of Borrower, be held as if a part of
the funds so invested. All risk of loss in respect of the investments shall be
borne by Borrower.
6.5.3    Income Taxes. To the extent required under applicable law, Borrower
shall report on its federal, state and local income Tax returns all interest or
income paid or accrued on such funds.
Section 6.6    Letters of Credit.
6.6.1    Delivery of Letters of Credit. (a) In lieu of making the payments of
the Funds pursuant to Section 4.1.12, Borrower may deliver to Agent a Letter of
Credit in accordance with the provisions of this Section 6.6. The aggregate
amount of any Letter of Credit and Cash on deposit with respect to the Funds
shall at all times be at least equal to the aggregate amount which Borrower is
required to have on deposit in such Fund pursuant to this Agreement.
(b)    Borrower shall give Agent no less than thirty (30) days’ notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Agent all of Agent’s reasonable out‑of‑pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon thirty (30) days’ notice to Agent, Borrower may replace a

USActive 32926859.13    -84-

--------------------------------------------------------------------------------




Letter of Credit with a Cash deposit if a Letter of Credit has been outstanding
for more than six (6) months. Prior to the return of a Letter of Credit,
Borrower shall deposit an amount equal to the amount that would have accumulated
and not been disbursed in accordance with this Agreement if such Letter of
Credit had not been delivered.
6.6.2    Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Agent shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Agent may determine.
6.6.3    Additional Rights of Agent. In addition to any other right Agent may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Agent shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Agent
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Agent has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(d) if Agent has received notice that the bank issuing the Letter of Credit
shall cease to be an Eligible Institution and within ten (10) days after Agent
notifies Borrower in writing of such circumstance, Borrower shall fail to
deliver to Agent a substitute Letter of Credit issued by an Eligible
Institution. Notwithstanding anything to the contrary contained in the above,
Agent is not obligated to draw any Letter of Credit upon the happening of an
event specified in (a), (b), (c) or (d) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Agent has not drawn the Letter of Credit.
Section 6.7    Lockbox Agreement.
6.7.1    Lockbox Account. Borrower hereby confirms that, simultaneously with the
execution of this Agreement, pursuant to the Lockbox Agreement, it has
established the Lockbox Account at the Lockbox Bank in the name of Borrower for
the benefit of Agent, which has been established as a non-interest‑bearing
deposit account (the “Lockbox Account”).
6.7.2    Instructions to Lockbox Bank. Pursuant to the Lockbox Agreement,
Borrower shall irrevocably instruct and authorize the Lockbox Bank to disregard
any and all orders for withdrawal from the Lockbox Account made by, or at the
direction of, Borrower, other than to transfer all amounts on deposit in the
Lockbox Account on a periodic basis (except upon (a) the occurrence and during
the continuance of an Event of Default and/or (b) the occurrence of a Trigger
Event and during the continuance of a Trigger Period) to the Borrower’s Account
or, at Borrower’s

USActive 32926859.13    -85-

--------------------------------------------------------------------------------




direction, to an account designated by Agent for the payment of monthly debt
service and monthly payments of Reserves required pursuant to this Agreement.
Upon the occurrence of an Event of Default and during the continuance of an
Event of Default, the Lockbox Bank shall transfer all amounts on deposit in the
Lockbox Account, on a periodic basis, to or as directed by Agent in its sole
discretion. Upon the occurrence of a Trigger Event and during the continuance of
a Trigger Period, provided that no Event of Default shall then exists, the
amounts on deposit in the Lockbox Account shall be transferred on a periodic
basis, to the Deposit Account and applied in the manner set forth in
Section 6.8.2.
6.7.3    No Amendment. Borrower agrees that, prior to the payment in full of the
Debt, the terms and conditions of the Lockbox Agreement shall not be amended,
modified or supplemented without the prior written consent of Agent (which
consent Agent may grant or withhold in its sole discretion) and the Lockbox
Agreement shall not be terminated without the prior written consent of Agent.
6.7.4    Tenant Direction. Borrower represents, warrants and covenants that
(a) not later than the Closing Date, Borrower shall direct Master Tenant under
the Master Lease to mail all checks and wire all funds with respect to any
payments due under such Master Lease after any payment for the month of July
2015 directly to the Lockbox Account pursuant to a letter substantially in the
form of Exhibit 6.7.4, and (b) Borrower shall deliver a letter substantially in
the form attached hereto as Exhibit 6.7.4 to Tenants under all direct Leases (as
opposed to subleases and which, for the avoidance of doubt, shall not include
the Existing Leases) entered into after the date hereof. Borrower further
represents, warrants and covenants that (i) if Borrower or Manager, if
applicable, shall receive any Rents after the payment for the month of July
2015, Borrower shall and shall cause Manager, if applicable, to deposit such
Rents into the Lockbox Account within two (2) Business Days after receipt
thereof and, until so deposited, any such amounts held by Borrower or Manager,
if applicable, shall be deemed to be Funds and shall be held in trust by it for
the benefit of Agent, for the Ratable benefit of the Lenders, and shall not be
commingled with any other funds or property of Borrower or Manager, if
applicable, (ii) there are no accounts other than the Lockbox Account and
Borrower’s Account maintained by Borrower or any other Person on behalf of
Borrower with respect to the Property or the collection of Rents, (iii) so long
as any portion of the Loan shall be outstanding, neither Borrower nor any other
Person on behalf of Borrower shall open any other operating accounts with
respect to the Property or the collection of Rents, except for the Lockbox
Account and Borrower’s Account, and (iv) in the event that any Rents are paid
into an account other than the Lockbox Account, Borrower shall promptly, upon
becoming aware of the same, cause such Rents to be paid into the Lockbox
Account.
Section 6.8    Cash Management.
6.8.1    Accounts.
(h)    Upon the occurrence of a Trigger Event, Borrower shall establish the
following Accounts with Agent:
(i)    the Cash Management Account;

USActive 32926859.13    -86-

--------------------------------------------------------------------------------




(ii)    an Account for the retention of any debt service reserve required to be
deposited by Borrower with Agent pursuant to the terms of Section 4.1.12(c) (the
“Debt Service Reserve Account”); and
(iii)    an Account for the retention of Excess Cash Flow (the “Excess Cash Flow
Account”).
(i)    Each Account shall be entitled “1334 York, LLC, as Borrower, for the
benefit of HSBC Bank USA, National Association, as Agent, [Name of Account]”. If
Borrower shall fail to open any Account as required hereunder, the same shall
constitute an Event of Default. Borrower hereby acknowledges and agrees that
Borrower shall not be required to open an account for the Property Tax Funds or
an account for the Insurance Funds because the same shall be held by Agent and
Borrower acknowledges and agrees that the Property Tax Funds and Insurance Funds
may be commingled by Agent.
(j)    Each Account is and shall be treated as a “securities account” as such
term is defined in Section 8-501(a) of the UCC and control of each Account shall
be vested in Agent in accordance with Section 8-106 of the UCC. In the event
that balances in any Account are uninvested and maintained as Cash, such Account
shall be treated as a “deposit account” as such term is defined in
Section 9-102(a) of the UCC. Agent hereby agrees that each item of property
(whether investment property, financial asset, security, instrument, cash or
other property) credited to any Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC. Agent shall be entitled to
exercise the rights that comprise any financial asset credited to any Account.
All securities or other property underlying any financial assets credited to any
Account shall be registered in the name of Agent, indorsed to Agent or in blank
or credited to another securities account maintained in the name of Agent, and
in no case will any financial asset credited to any Account be registered in the
name of Borrower, payable to the order of Borrower or specially indorsed to
Borrower.
(k)    Agent shall have the right, from time to time, to pay itself all
customary fees relating to the Accounts from amounts in the Cash Management
Account.
6.8.2    Payments to Accounts and Reserves. (a)  During a Trigger Period,
provided no Event of Default has occurred and is continuing, Agent shall, on a
monthly basis (on a day during such calendar month selected by Agent), transfer
all amounts on deposit that are determined to be available in the Cash
Management Account on the first (1st) Business Day of such calendar month (the
“Available Amount”), in the following amounts and order of priority:
(i)    First, to be added to the Property Tax Funds, the amounts then required
to be deposited pursuant to Section 6.2.1;
(ii)    Second, to be added to the Insurance Funds, the amounts then required to
be deposited pursuant to Section 6.3.1;
(iii)    Third, for payment to Agent, for the Ratable benefit of Lenders, the
amount of all delinquent interest and principal on the Loan, any outstanding or
then due scheduled

USActive 32926859.13    -87-

--------------------------------------------------------------------------------




monthly payment of interest and principal on the Loan and all other amounts then
due and payable under the Loan Documents;
(iv)    Fourth, to Borrower’s Account, an amount equal to the Operating Expenses
of Borrower, for the calendar month in which such Payment Date occurs as set
forth in the Approved Annual Budget, provided that the amount disbursed to
Borrower’s Account pursuant to this clause (iv) shall be used by Borrower solely
to pay Borrower’s Operating Expenses for such calendar month as set forth in the
Approved Annual Budget. In addition, Borrower hereby agrees that Agent may, at
any time and from time to time, audit Borrower’s use of such funds and, in the
event that the approved Operating Expenses exceed the actual Operating Expenses
for any calendar month, the excess amount which was funded to Borrower’s account
pursuant to this clause (iv) shall be deducted from the Operating Expenses to
which Borrower would otherwise be entitled on the next succeeding Payment Date;
and
(v)    Fifth, the amounts remaining after payment of the items set forth in
clauses (i) through (iv) above, as applicable (the “Excess Cash Flow”), to the
Excess Cash Flow Account to be held as additional Collateral for the Debt.
(b)    Upon Borrower’s request, subsequent to the expiration of any Trigger
Period, as applicable, provided no Event of Default shall have occurred and be
continuing under this Agreement, Agent hereby agrees to transfer all Funds then
on deposit in each of the Cash Management Account, the Debt Service Reserve
Account, the Debt Service Reserve Account and the Excess Cash Flow Account to
Borrower’s Account.
(c)    During a Trigger Period, if, at any time the Available Amount shall be
insufficient to make all of the transfers described in Section 6.8.2(a) as
determined by Agent in its sole discretion, then Borrower shall, upon notice
from Agent, deposit into the Cash Management Account on such Payment Date the
amount of such deficiency. If Borrower shall fail to make such deposit the same
shall constitute an Event of Default and, in addition to all other rights and
remedies provided for under the Loan Documents, Agent may disburse and apply the
amounts in the Accounts in accordance with Section 6.8.3.
6.8.3    Remedies. Upon the occurrence and during the continuance of an Event of
Default, without additional notice from Agent to Borrower, all Funds in the
Lockbox Account and all Funds in the Accounts may be applied by Agent in such
order and priority as Agent shall determine in its sole and absolute discretion,
including, but not limited to, liquidating and transferring any amounts then
invested in Permitted Investments to the Accounts to which they relate or
reinvesting such amounts in other Permitted Investments as Agent may determine
in its sole discretion as necessary to perfect or protect any security interest
granted or purported to be granted hereby or to enable Agent to exercise and
enforce Agent’s and Lenders’ rights and remedies hereunder.
6.8.4    Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof or as otherwise expressly provided herein, neither Agent nor Lenders
shall have any duty as to any Accounts or Funds in its possession or control as
agent therefor or bailee thereof or any

USActive 32926859.13    -88-

--------------------------------------------------------------------------------




income thereon or the preservation of rights against any Person or otherwise
with respect thereto. Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Accounts and the Funds in its possession, as
applicable, if the same is accorded treatment substantially equal to that which
Agent accords its own property, it being understood that Agent and the Lenders
shall not be liable or responsible for any loss or damage to the Funds, or for
any diminution in value thereof, by reason of the act or omission of Agent, the
Lenders or their respective Affiliates, agents, employees or bailees, except to
the extent that such loss or damage results from Agent’s or Lenders’ gross
negligence or willful misconduct.
VII.
PROPERTY MANAGEMENT

Section 7.1    The Management Agreement.
Borrower currently self-manages the Property. If Borrower retains a Manager in
accordance with the terms and provisions of this Agreement, Borrower shall cause
Manager to manage the Property in accordance with the Management Agreement. If
Borrower retains a Manager in accordance with the terms and provisions of this
Agreement, Borrower shall (a) diligently perform and observe in all material
respects all of the terms, covenants and conditions of the Management Agreement
on the part of Borrower to be performed and observed, (b) promptly notify Agent
of any notice to Borrower of any default by Borrower in the performance or
observance of any of the terms, covenants or conditions of the Management
Agreement on the part of Borrower to be performed and observed and (c) promptly
notify Agent of any default by Manager in the performance or observance of any
of the terms, covenants or conditions of the Management Agreement on the part of
Manager to be performed and observed. If Borrower shall default in the
performance or observance of any material term, covenant or condition of any
such Management Agreement on the part of Borrower to be performed or observed,
then, without limiting Agent’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower from any of
its obligations hereunder or under the Management Agreement, Agent shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act as may be appropriate to cause all the material terms, covenants and
conditions of such Management Agreement on the part of Borrower to be performed
or observed.
Section 7.2    Prohibition Against Termination or Modification.
Borrower shall not surrender, terminate, cancel, modify, renew or extend the
Management Agreement, if one exists, or enter into any other agreement relating
to the management or operation of the Property with Manager or any other Person,
including, without limitation, any brokerage, listing or leasing agreement, or
consent to the assignment by the Manager of its interest under any Management
Agreement, in each case without the express consent of Agent, which consent
shall not be unreasonably withheld; provided, however, with respect to a new
manager such consent may be conditioned upon such new manager and Borrower
executing an assignment of management agreement and subordination of management
fees in the form then used by Agent.
Section 7.3    Replacement of Manager.

USActive 32926859.13    -89-

--------------------------------------------------------------------------------




If there is a Management Agreement at any time during the term of the Loan,
Agent shall have the right to require Borrower to replace the Manager with a
Person chosen by Borrower and reasonably approved by Agent, or at Agent’s
option, selected by Agent in its sole discretion, upon the occurrence of any one
or more of the following events: (a) at any time during the existence of an
Event of Default and/or (b) at any time that the Manager has engaged in
(i) gross negligence, (ii) fraud or (iii) willful misconduct.
VIII.
TRANSFERS

Section 8.1    Agent’s and Lenders’ Reliance.
Borrower acknowledges that Agent and Lenders have examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to enter into this Agreement and make the Loan and,
subject to Section 8.3, will continue to rely on Borrower’s ownership of the
Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Borrower’s Obligations under
the Loan Documents. Borrower acknowledges that Agent and Lenders have a valid
interest in maintaining the value of the Property so as to ensure that, should
Borrower default in the repayment of the Debt or the performance of the
Borrower’s Obligations under the Loan Documents, Agent and Lenders can recover
the Debt by a sale of the Property.
Section 8.2    No Transfers.
Except for Permitted Transfers, Borrower shall not Transfer the Property or any
part thereof or permit or suffer the Property or any part thereof to be
Transferred or permit any other Transfer to occur, unless Agent shall consent
thereto in writing, in Agent’s sole and absolute discretion.
Section 8.3    Permitted Transfers.
The restrictions on Transfers set forth in Section 8.2 shall not apply to the
following Transfers (“Permitted Transfers”):
(c)    the sale, conveyance, transfer or other disposition of publicly or
privately traded shares of Guarantor, so long as, after giving effect to such
sale, conveyance, transfer or other disposition of publicly or privately traded
shares, Guarantor shall be Controlled by a Person that has and provides
substantially the same or better experience and expertise in owning and
operating properties similar to the Property as the Person Controlling Guarantor
immediately prior to such sale, conveyance, transfer or other disposition of
publicly or privately traded shares;
(d)    easements affecting the Property that are granted with the approval of
Agent (not to be unreasonably withheld) in accordance with the terms of this
Agreement and the Mortgage;
(e)    any Liens that are Permitted Encumbrances; and

USActive 32926859.13    -90-

--------------------------------------------------------------------------------




(f)    the transfer of any direct or indirect equity ownership interests in
Borrower to any Person that is wholly owned and Controlled, directly or
indirectly, by Guarantor
Notwithstanding the provisions of this Section 8.3, to the extent that any such
Permitted Transfer results in a Person acquiring a direct or indirect interest
of ten percent (10%) or more of Borrower or Control of Borrower, Borrower shall
provide written notice of any such Transfer to Agent at least thirty (30) days
prior to such Transfer and Borrower shall deliver to Agent searches and
documentation regarding such Persons reasonably requested by Agent in writing
(including, without limitation, credit, judgment, lien, litigation, bankruptcy,
criminal and watch list searches), which search results and documentation shall
be reasonably acceptable to Agent and the Lenders. If such search results and/or
documentation are not acceptable to Agent or any Lender, in their reasonable
discretion, such Transfer shall not be permitted even if such Transfer is a
Permitted Transfer. Borrower shall be responsible for the costs of any such
required searches and the delivery of any such requested documentation. In
addition, each transferee pursuant to a Permitted Transfer shall comply with
Section 4.1.26, Section 4.1.27, Section 4.1.28, Section 4.2.16, and Section
4.2.17 hereof.
IX.
DEFAULTS

Section 9.1    Events of Default.
(c)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest and/or principal due under the
Note is not paid in full within ten (10) days of the applicable Payment Date,
(C) any amounts required to be deposited into the applicable reserves pursuant
to Article VI have not been deposited within ten (10) days of the applicable
deposit date, or (D) except as to any amount explicitly included in (A), (B) and
(C) of this sub‑paragraph (i), any other amount payable pursuant to the Loan
Documents is not paid in full when due and payable in accordance with the
provisions of the applicable Loan Document and such failure continues for
ten (10) days after Agent delivers written notice thereof to Borrower;
(ii)    if any of the Property Taxes or Other Charges are not paid when due,
except to the extent Agent is collecting Property Tax Funds and fails to apply
such Property Tax Funds, to the extent available, to pay Property Taxes or Other
Charges;
(iii)    if the Policies are not kept in full force and effect except to the
extent Agent is collecting Insurance Funds and fails to apply such Insurance
Funds, to the extent available, to pay the applicable premiums for such Policy;
(iv)    if Borrower breaches or permits or suffers a breach of Article 6 of the
Mortgage or Article VIII (Transfers) hereof;

USActive 32926859.13    -91-

--------------------------------------------------------------------------------




(v)    if Borrower is in breach of any of the covenants set forth in
Section 4.1.7 (Financial Reporting), Section 4.1.9 (Estoppel) or Section 4.1.15
(Interest Rate Protection Agreement), or if Borrower is in breach of any of the
covenants set forth in Section 4.1.12 (Financial Covenants) for a period of
ten (10) Business Days following the date on which Agent notified Borrower of
any such breach;
(vi)    if any representation or warranty made by Borrower or Guarantor in this
Agreement or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Agent and/or Lenders on behalf of Borrower shall have been false or shall have
omitted a material fact so as to make the same not misleading in any material
adverse respect as of the date the representation or warranty was made;
provided, however, that with respect to the representations set forth in Section
3.1.1, Section 3.1.2, Section 3.1.3, Section 3.1.4, Section 3.1.6, Section
3.1.7, Section 3.1.8, Section 3.1.11, Section 3.1.13, Section 3.1.15, Section
3.1.17, Section 3.1.20, Section 3.1.23, Section 3.1.25, Section 3.1.26, Section
3.1.30, Section 3.1.33, Section 3.1.34, Section 3.1.35, Section 3.1.36, Section
3.1.37, Section 3.1.40, Section 3.1.41, Section 3.1.42 and Section 3.1.43, and
provided further that such breach is susceptible of being cured, the same shall
not be an Event of Default hereunder so long as such breach is cured within five
(5) Business Days after the earlier to occur of (a) Borrower’s knowledge of such
breach, and (b) Agent’s notification to Borrower in writing of such breach;
(vii)    if Borrower or Guarantor shall make an assignment for the benefit of
creditors;
(viii)    if a receiver, liquidator or trustee shall be appointed for Borrower
or Guarantor or if Borrower or Guarantor shall be adjudicated bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or such Guarantor, upon the same not being discharged, stayed or
dismissed within sixty (60) days;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if the Master Lease is modified, amended, supplemented, restated,
extended, surrendered or terminated without the prior written consent of Agent,
to the extent that such consent is required pursuant to the provisions of
Section 4.1.10;
(xi)    if any material easements, restrictions, covenants or operating
agreements benefiting the Property shall no longer be in full force and effect
and the same has a Material Adverse Effect;

USActive 32926859.13    -92-

--------------------------------------------------------------------------------




(xii)    if Borrower breaches any representation, warranty or covenant contained
in Section 3.1.23 or Section 4.2; provided, with respect to a breach of Section
3.1.23, such breach is susceptible of being cured, the same shall not be an
Event of Default hereunder provided that the same is cured within ten (10)
Business Days after the earlier to occur of (a) Borrower’s knowledge of such
breach, and (b) Agent’s notification to Borrower in writing of such breach;
(xiii)    if Borrower fails to comply with the covenants as to Prescribed Laws
set forth in Section 4.1.1, Section 4.1.26, Section 4.1.27, Section 4.1.28,
Section 4.2.16 or Section 4.2.17;
(xiv)    if Guarantor (A) breaches any of the covenants contained in Section 4.2
of the Guaranty or (B) breaches in any material respect any other covenant,
warranty or representation contained in the Guaranty beyond any applicable
notice and cure periods set forth therein, and, with respect only to a breach of
Section 4.2(a) of the Guaranty, such breach continues for 60 days after notice
from Agent of such breach;
(xv)    if Borrower shall be in Default under any of the other terms, covenants
or conditions of this Agreement or any other Loan Document not otherwise
specified in subsections (i) to (xiv) above or in subsections (xvi) to
Section 9.1(a)(xxi) below and such Default continues for ten (10) days, in the
case of any such Default which can be cured by the payment of a sum of money, or
for twenty (20) Business Days after notice from Agent in the case of any other
such Default; provided, however, that if such non‑monetary Default is
susceptible of cure but cannot reasonably be cured within such twenty (20)
Business Day period and provided, further, that Borrower shall have commenced to
cure such Default within such twenty (20) Business Day period and thereafter
diligently and expeditiously proceeds to cure the same, such twenty (20)
Business Day period shall be extended for such time as is reasonably necessary
for Borrower in the exercise of due diligence to cure such Default, such
additional period not to exceed sixty (60) days;
(xvi)    or if any other event shall occur or condition shall exist if the
effect of such event or condition under any Loan Document is to accelerate the
maturity of any portion of the Debt or to permit Agent to accelerate the
maturity of all or any portion of the Debt;
(xvii)    intentionally omitted;
(xviii)    if (A) one or more non-appealable judgments or decrees shall be
entered against Borrower involving in the aggregate a liability in excess of
$3,000,000 (and the same is not covered by insurance) and shall not have been
vacated or bonded and stayed within sixty (60) days, (B) one or more
non-appealable judgments or decrees shall be entered against Master Tenant
involving in the aggregate a liability in excess of $10,000,000 (and the same is
not covered by insurance) and shall not have been vacated or bonded and stayed
within sixty (60) days or (C) one or more judgments or decrees shall be entered
against Guarantor involving in the aggregate a liability in excess of
$10,000,000 (and the same is

USActive 32926859.13    -93-

--------------------------------------------------------------------------------




not covered by insurance) and shall not have been vacated or bonded and stayed
within sixty (60) days;
(xix)    (A) the neglect, failure or refusal of Borrower or Master Tenant to
keep in full force and effect any material permit, license, consent or approval
required for the operation of the Improvements that is not fully reinstated
within thirty (30) days after the earlier of (I) the date on which Borrower
first became aware of the lapse of effectiveness of such material permit,
license, consent or approval and (2) the date Agent notified Borrower of such
lapse in effectiveness or (II) the curtailment in availability to the Property
of utilities or other public services necessary for the full occupancy and
utilization of the Improvements that is not restored to full availability within
thirty (30) days after such curtailment of availability;
(xx)    if Borrower breaches any of the negative covenants contained in
Section 4.2.14 (Organization Documents) hereof or acts or neglects to act in
such a manner as to be considered a default under the Operating Agreements and
such failure continues for ten (10) Business Days after the occurrence of such
breach;
(xxi)    if there is any default under the Master Lease or the Master Lease
Guaranty beyond any applicable notice and/or cure period;
(xxii)    if the Master Lease or the Master Lease Guaranty shall no longer be in
full force and effect or if the Master Lease has at any time been finally
adjudicated and determined by a court of competent jurisdiction to not be a
“true lease”;
(xxiii)    if there is any termination, surrender, cancellation, amendment,
restatement, replacement, supplement or other modification of the Master Lease
or Master Lease Guaranty without Agent’s prior written consent except as
provided herein; or
(xxiv)    if there has been a default under the Sotheby’s Revolving Credit
Facility and the lenders thereof have accelerated the maturity of such Sotheby’s
Revolving Credit Facility, provided, however, that any Event of Default pursuant
to this clause (xxiv) shall be deemed to have been cured if the relevant default
under the Sotheby’s Revolving Credit Facility has been completely cured (and, if
required, such cure has been accepted by the agent and/or lenders thereunder) or
such default has been waived by such agent and/or lenders so long as no other
Event of Default has occurred hereunder.
(d)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above) and at any time
thereafter Agent may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without notice or demand, that Agent deems advisable
to protect and enforce its rights against Borrower and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Agent may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vii), (viii) or (ix) above, the
Debt and all other Obligations

USActive 32926859.13    -94-

--------------------------------------------------------------------------------




of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
Section 9.2    Rights and Remedies of Agent and Lenders.
(g)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Agent against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Agent at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Agent shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Property. Any such actions taken by Agent shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Agent may
determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Agent
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Agent is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Agent shall remain in full force and
effect until Agent has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
(h)    Agent shall have the right from time to time following the occurrence and
during the continuance of an Event of Default to partially foreclose the
Mortgage in any manner and for any amounts secured by the Mortgage then due and
payable as determined by Agent in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Agent may foreclose the Mortgage to recover
such delinquent payments, or (ii) in the event Agent elects to accelerate less
than the entire outstanding principal balance of the Loan, Agent may foreclose
the Mortgage to recover so much of the principal balance of the Loan as Agent
may accelerate and such other sums secured by the Mortgage as Agent may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.
(i)    Agent shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as Agent
shall determine in its sole discretion for purposes of evidencing and enforcing
its rights and remedies provided hereunder. Borrower shall execute and deliver
to Agent from time to time, promptly after the request of Agent, a severance
agreement and such other documents as Agent shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Agent. Borrower hereby absolutely and irrevocably
appoints Agent as its true and lawful attorney, coupled with an

USActive 32926859.13    -95-

--------------------------------------------------------------------------------




interest, in its name and stead to, during the continuance of an Event of
Default, make and execute all documents necessary or desirable to effect the
aforesaid severance, Borrower ratifying all that its said attorney shall do by
virtue thereof; provided, however, Agent shall not make or execute any such
documents under such power until three (3) Business Days after notice has been
given to Borrower by Agent of Agent’s intent to exercise its rights under such
power. Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.
(j)    Upon the occurrence of an Event of Default, Agent may:
(ii)    execute all applications and certificates on behalf of Borrower which
may be required by any Governmental Authority or Legal Requirement or contract
documents or agreements;
(iii)    complete the marketing and leasing of leasable space in the
Improvements, and modify or amend existing leases and occupancy agreements, all
as Agent shall deem to be necessary or desirable;
(iv)    take such other action hereunder, or refrain from acting hereunder, as
Agent may, in its sole and absolute discretion, from time to time determine, and
without any limitation whatsoever, to carry out the intent of this Section 9.2.
(k)    Upon the occurrence and during the continuance of an Event of Default,
Agent may appoint or seek appointment of a receiver, without notice and without
regard to the solvency of Borrower or the adequacy of the security, for the
purpose of preserving the Property, preventing waste, and to protect all rights
accruing to Agent and/or Lenders by virtue of this Agreement and the other Loan
Documents. All expenses incurred in connection with the appointment of such
receiver, or in protecting, preserving, or improving the Property, shall be
charged against Borrower and shall be secured by the Mortgage and enforced as a
Lien against the Property.
(l)    Upon the occurrence and during the continuance of an Event of Default,
Agent may accelerate maturity of the Note and any other indebtedness of Borrower
to Lenders, and demand payment of the principal sum due thereunder, with
interest, costs and reasonable attorneys’ fees and expenses (including those for
appellate proceedings), and enforce collection of such payment by foreclosure of
the Mortgage or the enforcement of any other collateral, or other appropriate
action.
Section 9.3    Power of Attorney.
For the purposes of carrying out the provisions and exercising the rights,
powers and privileges granted by or referred to in this Agreement, Borrower
hereby irrevocably constitutes and appoints Agent its true and lawful
attorney‑in‑fact, exercisable only during the continuance of

USActive 32926859.13    -96-

--------------------------------------------------------------------------------




an Event of Default, with full power of substitution, to execute, acknowledge
and deliver any instruments and do and perform any acts which are referred to in
this Agreement, in the name and on behalf of Borrower. The power vested in such
attorney‑in‑fact is, and shall be deemed to be, coupled with an interest and
irrevocable.
Section 9.4    Remedies Cumulative.
Upon the occurrence and during the continuance of any Event of Default, the
rights, powers and privileges provided in this Article IX and all other remedies
available to Agent and Lenders under this Agreement or under any of the other
Loan Documents or at law or in equity may be exercised by Agent and Lenders at
any time and from time to time and shall not constitute a waiver of Agent’s or
any of Lenders’ other rights or remedies thereunder, whether or not the Loan
shall be due and payable, and whether or not Agent shall have instituted any
foreclosure proceedings or other action for the enforcement of its rights under
the Loan Documents. The rights, powers and remedies of Agent under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Agent may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law, in equity or otherwise. Agent’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Agent may determine in Agent’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.
Section 9.5    Annulment of Defaults.
An Event of Default shall not be deemed to be in existence for any purpose of
this Agreement or any Loan Document if Agent shall have waived such Event of
Default in writing or provided in writing that the same has been cured to its
reasonable satisfaction, but no such waiver shall extend to or affect any
subsequent Event of Default or impair any of the rights of Lenders upon the
occurrence thereof.
Section 9.6    Waivers.
Borrower hereby waives to the extent not prohibited by applicable law (a) all
presentments, demands for payment or performance, notices of nonperformance
(except to the extent required by the provisions hereof or of any other Loan
Documents), protests and notices of dishonor, (b) any requirement of diligence
or promptness on Agent’s or Lenders’ part in the enforcement of its rights (but
not fulfillment of its obligations) under the provisions of this Agreement or
any other Loan Document, and (c) any and all notices of every kind and
description which may be required to be given by any statute or rule of law, to
the fullest extent permitted by applicable law.
Section 9.7    Course of Dealing, Etc.

USActive 32926859.13    -97-

--------------------------------------------------------------------------------




No course of dealing and no delay or omission by Agent, Lenders or Borrower in
exercising any right or remedy hereunder shall operate as a waiver thereof or of
any other right or remedy and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. No waiver or consent
shall be binding upon Lenders unless it is in writing and signed by Agent.
Agent’s exercise of Agent’s right to remedy any default by Borrower to Lenders
or any other person, firm or corporation shall not constitute a waiver of the
default remedied, a waiver of any other prior or subsequent default by Borrower
or a waiver of the right to be reimbursed for any and all of its expenses in so
remedying such default. All rights and remedies of Lenders hereunder are
cumulative.
X.
MISCELLANEOUS

Section 10.1    Successors and Assigns.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Borrower or Guarantor may assign or otherwise transfer
any of its rights or obligations under the Loan Documents without the prior
written consent of Agent, in Agent’s sole discretion (and any attempted
assignment or transfer by Borrower or Guarantor without such consent shall be
null and void). Nothing in the Loan Documents, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 10.25(j) hereof) and, to the extent expressly contemplated
hereby, the Affiliates of any Lender) any legal or equitable right, remedy or
claim under or by reason of any of the Loan Documents.
Section 10.2    Agent’s and Lenders’ Discretion.
Whenever, pursuant to this Agreement, Agent and/or a Lender exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Agent and/or any Lender, the decision of Agent and/or such
Lender to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Agent and/or such Lender, as
applicable, and shall be final and conclusive.
Section 10.3    Governing Law, Jurisdiction and Agent for Service.
(e)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDERS AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING

USActive 32926859.13    -98-

--------------------------------------------------------------------------------




HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR
THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST
CREATED PURSUANT THE MORTGAGE AND THE OTHER LOAN DOCUMENTS (OTHER THAN WITH
RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND
PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS) WHICH SHALL BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE
THERETO IN ACCORDANCE WITH SECTIONS 9‑301 THROUGH 9‑307 OF THE UCC AS IN EFFECT
IN THE STATE OF NEW YORK) SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE
LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER, AGENT AND LENDERS EACH HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.
(f)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT, ANY LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT AGENT’S OR LENDERS’
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5‑1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER, AGENT AND LENDERS EACH WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF AGENT, LENDERS AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:
Corporation Service Company
80 State Street
Albany, New York 12207
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT,

USActive 32926859.13    -99-

--------------------------------------------------------------------------------




ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER (I) SHALL GIVE PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR OR REFUSES TO CONSENT TO SUCH DESIGNATION AS
AUTHORIZED AGENT FOR BORROWER PURSUANT TO A WRITTEN CONSENT IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT.
Section 10.4    Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.
Section 10.5    Delay Not a Waiver.
Neither any failure nor any delay on the part of Agent and/or Lenders in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under any
other Loan Document, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement or any other Loan Document, neither Agent nor
Lenders shall be deemed to have waived any right either to require prompt
payment when due of all other amounts due under this Agreement or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.
Section 10.6    Notices.
All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder or under any other Loan Document (other than the Guaranties, which
shall be governed by the respective provisions thereof concerning notices) shall
be in writing sent by registered or certified mail, postage

USActive 32926859.13    -100-

--------------------------------------------------------------------------------




prepaid, return receipt requested, or delivered by hand or reputable overnight
courier addressed to the party to be so notified at its address set forth
herein, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 10.6; provided, however, that any
Required Financial Items may be sent by electronic mail. Any Notice to Borrower
shall be effective if rendered in accordance with this Section to Borrower
solely. Agent shall use commercially reasonable efforts to provide copies of
notices rendered to Borrower to the additional parties specified below, but the
failure to effect any such Notice to such additional party shall not affect the
validity and full force and effect of such Notice upon Borrower. Any Notice
shall be deemed to have been received: (a) three (3) days after the date such
Notice is mailed, (b)  on the date of delivery by hand if delivered during
business hours on a Business Day (otherwise on the next Business Day), and
(c) on the next Business Day if sent by an overnight commercial courier, in each
case addressed to the parties as follows:
If to Agent:
HSBC Bank USA, National Association, as Agent    
545 Washington Boulevard, 10th Floor
Jersey City, New Jersey 07310
Attention: Commercial Mortgage Servicing Department

with a copy to:
HSBC Bank USA, National Association, as Agent
452 Fifth Avenue, 4th Floor
New York, New York 10018
Attention: Jo Hastings

with a copy to:
Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Steven M. Herman, Esq.

If to Lenders:
at their respective Applicable Lending Office set forth opposite their
signatures hereto.

If to Borrower:
1334 York, LLC
1334 York Avenue
New York, New York 10021
Attention: Michael Gillis

With a copy to:
1334 York, LLC
1334 York Avenue
New York, New York 10021
Attention: General Counsel

With a copy to:
Morrison & Foerster LLP
250 West 55th Street
New York, New York 10019
Attention: Tushna Gamadia, Esq.


USActive 32926859.13    -101-

--------------------------------------------------------------------------------




Section 10.7    Trial by Jury.
BORROWER, AGENT AND EACH LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AGENT AND EACH LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. BORROWER, AGENT AND EACH LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.
Section 10.8    Headings.
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 10.9    Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 10.10    Preferences.
Each Lender shall have the continuing and exclusive right to apply or reverse
and reapply any and all payments by Borrower to any portion of the Obligations
of Borrower hereunder. To the extent Borrower makes a payment or payments to
Agent or any Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by Agent
or such Lender.
Section 10.11    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Agent or Lenders except with respect to matters for which this Agreement or the
other Loan Documents specifically and expressly provide for the giving of notice
by Agent and/or Lenders to Borrower

USActive 32926859.13    -102-

--------------------------------------------------------------------------------




and except with respect to matters for which Borrower is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Borrower
hereby expressly waives the right to receive any notice from Agent and/or any
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Agent and/or such Lender to Borrower.
Section 10.12    Remedies of Borrower.
In the event that a claim or adjudication is made that Agent or any Lender or
its agents have acted unreasonably or unreasonably delayed acting in any case
where, by law or under this Agreement or the other Loan Documents, Agent or such
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, neither Agent nor such Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment or injunctive relief.
Any action or proceeding to determine whether Agent or a Lender has acted
reasonably shall be determined by an action seeking declaratory judgment. Any
expedited procedure legally available with such a declaratory judgment action or
action for injunctive relief may be utilized to the extent possible.
Section 10.13    Expenses; Indemnity.
(a)    Borrower shall pay or, if Borrower fails to pay, shall reimburse Agent
within ten (10) days of receipt of notice and demand from Agent for all
reasonable, actual, out-of-pocket costs and expenses (including attorneys’ fees
and disbursements) incurred by Agent in connection with (i) Borrower’s and/or
Guarantor’s ongoing performance of and compliance with Borrower’s and/or
Guarantor’s agreements and covenants contained in this Agreement and the other
Loan Documents on their respective parts to be performed or complied with after
the date of this Agreement, including, without limitation, confirming compliance
with environmental and insurance requirements; (ii) Agent’s ongoing performance
of and compliance with all agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the date of this Agreement; (iii) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower and/or Guarantor; (iv) the filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Agent all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Agent
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights, whether at trial or not, including appeals therefrom, in
response to third party claims or the prosecuting or defending of any action or
proceeding, mediation, arbitration or other litigation or administrative
proceeding, in each case against, under or affecting Borrower, Guarantor, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (vi) enforcing any Obligations of or collecting any payments
due from Borrower and/or Guarantor under this Agreement, the other Loan
Documents or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work‑out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower

USActive 32926859.13    -103-

--------------------------------------------------------------------------------




shall not be liable for the payment of any such costs and expenses to Agent to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Agent. This Section 10.13(a) shall not apply with
respect to Taxes or consequential damages, other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim under this Section
10.13(a).
(b)    Borrower shall indemnify, defend and hold harmless Agent and each Lender,
each Participant in the Loan, and their respective officers, directors,
partners, employees and agents (each, an “Indemnified Party”) from and against,
and shall reimburse the affected Indemnified Party for, any and all actual,
out-of-pocket liabilities, obligations, losses, damages (but excluding
consequential, punitive and special damages) penalties, actions, judgments,
suits, claims, costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and expenses of
counsel for Agent in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Agent shall be
designated a party thereto) (collectively, “Losses”), that may be imposed on,
incurred by, or asserted against such Indemnified Party in any manner relating
to or arising out of (i) any breach by Borrower of its Obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, (ii) the use or intended use of the proceeds of the Loan or
(iii) any other matter arising from this Agreement or the Loan (collectively,
the “Indemnified Liabilities”); provided, however, that Borrower shall not have
any obligation to such Indemnified Party hereunder to the extent that such
Indemnified Liabilities (x) arise from the gross negligence, illegal acts, fraud
or willful misconduct of such Indemnified Party, (y) arise solely from the
material breach of this Agreement by such Indemnified Party or (z) first arise
after the Property is conveyed by foreclosure of the Mortgage or the acceptance
of a deed in lieu of foreclosure and are the result of the acts or omissions of
such Indemnified Party. For purposes of this Section 10.13(b), Losses shall not
include any Taxes, other than any Taxes that represent losses, claims or damages
arising from a non-Tax claim under this Section 10.13(b). To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by such Indemnified Party.
(c)    In case any such claim, action or proceeding (a “Claim”) is brought
against an Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, Agent shall give prompt written
notice thereof to Borrower, which notice shall include all documents and
information in the possession of or under the control of Agent and such
Indemnified Party relating to such Claim and shall specifically state that
indemnification for such Claim is being sought under this Section 10.13;
provided, however, that the failure of Agent to so notify Borrower shall not
limit or affect such Indemnified Party’s rights to be indemnified pursuant to
this Section 10.13 except to the extent Borrower is materially prejudiced by
such failure. Upon receipt of such notice of Claim (together with such documents
and information from Agent and such Indemnified Party), Borrower shall, at its
sole cost and expense, in good faith defend any such Claim with counsel
reasonably satisfactory to Agent and such Indemnified Party (it being understood
that counsel selected by Borrower’s insurance carrier shall be deemed to be
acceptable to Agent and such Indemnified Party, provided such insurer is an
acceptable insurer under the Loan

USActive 32926859.13    -104-

--------------------------------------------------------------------------------




Documents or otherwise was accepted by Agent as an insurer), which counsel may,
without limiting the rights of Agent and such Indemnified Party pursuant to the
next succeeding sentence of this Section 10.13, also represent Borrower in such
investigation, action or proceeding. In the alternative, such Indemnified Party
may elect to conduct its own defense through counsel of its own choosing and at
the reasonable expense of Borrower, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by Borrower could be materially
prejudicial to its interests, (ii) Borrower refuses to defend, or (iii) Borrower
shall have failed, in such Indemnified Party’s reasonable judgment, to defend
the Claim in good faith (unless such Claim is being defended by Borrower’s
insurance carrier, provided such insurer is an acceptable insurer under the Loan
Documents or otherwise was accepted by Agent as an insurer); provided that if
such Claim involves multiple Indemnified Parties, Borrower shall only be
obligated to pay the reasonable expense of a single counsel representing all
Indemnified Parties unless any of such Indemnified Parties reasonably determines
that the conduct of its defense by such single counsel could be materially
prejudicial to its interests or such single counsel shall have failed, in such
Indemnified Party’s reasonable judgment, to defend such Claim in good faith.
Borrower may settle any Claim against such Indemnified Party without such
Indemnified Party’s consent, provided (A) such settlement is without any
liability, cost or expense whatsoever to such Indemnified Party, (B) the
settlement does not include or require any admission of liability or culpability
by such Indemnified Party under any federal, state or local statute or
regulation, whether criminal or civil in nature and (C) Borrower obtains an
effective written release of liability for such Indemnified Party from the party
to the Claim with whom such settlement is being made, which release must be
reasonably acceptable to such Indemnified Party, and a dismissal with prejudice
with respect to all claims made by the party against such Indemnified Party in
connection with such Claim. Agent and such Indemnified Party shall reasonably
cooperate with Borrower, at Borrower’s sole cost and expense, in connection with
the defense or settlement of any Claim in accordance with the terms hereof. If
Borrower refuses to defend any Claim or fails to defend such Claim in good faith
(other than a Claim that is being defended by Borrower’s carrier, provided such
insurer is an acceptable insurer under the Loan Documents or otherwise was
accepted by Agent as an insurer) and such Indemnified Party elects to defend
such Claim by counsel of its own choosing Borrower shall be responsible for any
good faith settlement of such Claim entered into by such Indemnified Party. If
such Indemnified Party reasonably determines that the conduct of its defense by
Borrower could be materially prejudicial to its interests and elects to defend
such Claim by counsel of its own choosing, Borrower shall be responsible for any
good faith settlement of such Claim entered into by such Indemnified Party.
Except as provided in the preceding two (2) sentences, no Indemnified Party may
pay or settle any Claim and seek reimbursement therefor under this
Section 10.13. Nothing contained herein shall be construed as requiring Agent or
any Indemnified Party to expend funds or incur costs to defend any Claim in
connection with the matters for which Agent or any Indemnified Party is entitled
to indemnification pursuant to this Section 10.13. The Obligations of Borrower
hereunder shall specifically include the obligation to expend its own funds, to
incur costs in its own name and to perform all actions as may be necessary to
protect Agent or any other Indemnified Party from the necessity of expending its
own funds, incurring cost or performing any actions in connection with the
matters for which Agent or such other Indemnified Party is entitled to
indemnification hereunder.
Section 10.14    Schedules and Exhibits Incorporated.

USActive 32926859.13    -105-

--------------------------------------------------------------------------------




The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses.
Any Assignee of Agent’s or any Lender’s interest in and to this Agreement and
the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such Assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower, Agent and Lenders intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Agent or Lenders nor to grant Agent or Lenders any interest in the Property
other than that of mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Agent and Lenders and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Agent and Lenders any
right to insist upon or to enforce the performance or observance of any of the
Obligations contained herein or therein. In addition, no Lender is the agent or
representative of Borrower and this Agreement shall not make any Lender liable
to any Person for goods delivered to or services performed by them upon the
Property, or for debts or claims accruing to such parties against Borrower and
there is no contractual relationship, either express or implied, between any
Lender and any Person supplying any work, labor or materials for the
Improvements.
Section 10.17    Publicity.
(a)    All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public that refers to the Loan
Documents or the financing evidenced by the Loan Documents shall be subject to
the prior reasonable approval of Agent and Borrower, with the exception of
disclosures required by a Governmental Authority or applicable law or pursuant
to applicable stock market rules and regulations.
(b)    Subject to Borrower’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Agent shall have the right to
issue news releases, and publicize and/or advertise the fact that it has
provided financing with respect to the Property and in connection therewith
Agent shall have the right to photograph and use pictures of the Property in any
such advertisements, brochures, print, media and other copy.
Section 10.18    Approvals and Consents.

USActive 32926859.13    -106-

--------------------------------------------------------------------------------




Wherever the consent or approval of Agent is required under this Agreement or
any other Loan Document, such consent or approval may be granted or withheld in
the sole discretion of Agent unless the specific provision states that the
consent or approval shall be reasonable or shall not be unreasonably withheld,
in which case, such consent or approval shall be granted or withheld in Agent’s
discretion exercising its reasonable business judgment and shall not be
unreasonably withheld, conditioned or delayed.
Section 10.19    Waiver of Offsets/Defenses/Counterclaims.
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by Agent
or Lenders or their agents or otherwise to offset any obligations to make the
payments required by the Loan Documents. No failure by Agent or Lenders to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents.
Section 10.20    Conflict; Construction of Documents; Reliance.
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Agent or any Lender or any
parent, subsidiary or affiliate of Agent or such Lender. Neither Agent nor any
Lender shall be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or affiliate of Agent or such Lender of any equity
interest any of them may acquire in Borrower, and Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Agent’s and/or Lenders’ exercise of any such rights or
remedies. Borrower acknowledges that Agent and each Lender engages in the
business of real estate financings and other real estate transactions and
investments that may be viewed as adverse to or competitive with the business of
Borrower or its Affiliates.
Section 10.21    Brokers and Financial Advisors.
Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower shall indemnify,
defend and hold each Indemnified Party and its officers and directors harmless
from and against any Losses in any way relating to or arising from a Claim by
any Person that such Person acted on behalf of Borrower or Agent or any Lender
in connection with the transactions contemplated herein. The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

USActive 32926859.13    -107-

--------------------------------------------------------------------------------




Section 10.22    Intentionally Reserved.
Section 10.23    Prior Agreements.
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, are superseded by the terms of this Agreement and the other
Loan Documents.
Section 10.24    Joint and Several Liability.
If Borrower is comprised of more than one Person, all representations,
warranties, covenants (both affirmative and negative) and all other Obligations
hereunder shall be the joint and several obligation of each Person making up
Borrower and a Default or Event of Default by any such Person shall be deemed a
Default or Event of Default by all such entities and Borrower. The
representations, covenants and warranties contained herein or in any other Loan
Document shall be read to apply to the individual entities comprising Borrower
when the context so requires but a breach of any such representation, covenant
or warranty or a breach of any obligation under the Loan Documents shall be
deemed a breach by all such entities and Borrower, entitling Agent and/or
Lenders, as applicable, to exercise all of their rights and remedies under all
the Loan Documents and under applicable law. Notwithstanding anything to the
contrary herein contained, except as provided in any Guaranty or in the
Environmental Indemnity, no principal, director, officer or employee or direct
or indirect partner or member or shareholder or Affiliate of Borrower, nor any
principal, director, officer or employee of any such partner or member or
shareholder or Affiliate, shall have any personal liability under the Loan
Documents.
Section 10.25    Assignments/Participations/Information Sharing.
(a)    Except as otherwise set forth in any Loan Document, Borrower may not
assign this Agreement or any of its rights or obligations hereunder without the
prior approval of Agent.
(b)    No Lender shall assign, transfer, sell, pledge or hypothecate all or any
portion of its rights or obligations in and to the Loan (including all or a
portion of its Maximum Commitment and the Loan at the time owing to it) to any
other Person (a Person to which any such assignment, transfer or sale is made in
accordance with this Article X being an “Assignee”):
(xxiii)    without the prior written consent of Agent, which consent shall not
be unreasonably withheld and shall not be required if the Assignee is a Lender
or an Affiliate of the assigning Lender and provided that if such assignment is
to an Affiliate of the assigning Lender, the assigning Lender shall not be
released from its continuing obligations hereunder after such assignment to its
Affiliate unless such Affiliate is an Eligible Assignee;
(xxiv)    so long as no Event Default shall have occurred and be continuing,
without the prior written consent of Borrower (which consent shall not to be
unreasonably withheld, conditioned or delayed), which consent shall not be
required so long as the Assignee is an Eligible

USActive 32926859.13    -108-

--------------------------------------------------------------------------------




Assignee, a Lender or an Affiliate of the assigning Lender and provided that if
such assignment is to an Affiliate of the assigning Lender, the assigning Lender
shall not be released from its continuing obligations hereunder after such
assignment to its Affiliate unless such Affiliate is an Eligible Assignee; and
(xxv)    the parties to each such assignment shall execute and deliver to Agent,
for its acceptance and recording in Agent’s Register, Agent’s form of assignment
and acceptance agreement which is attached to the Co-Lender Agreement.
In addition, Agent shall have the right to resign as Agent without the consent
of Borrower. So long as no Event of Default is then continuing, Borrower shall
have the right to consent, which consent shall not be unreasonably withheld,
conditioned or delayed, to the appointment by Lenders of a new Agent.
(c)    Borrower agrees to execute, or cause Guarantor to execute, within
ten (10) days after request therefor is made by Agent, any documents and/or
estoppel certificates reasonably requested by Agent in connection with such
assignment or participation, without charge; provided that such documents and/or
estoppel certificates do not expand the liability or Obligations (or reduce the
rights) of Borrower or Guarantor other than in a de minimis respect or reduce
Assignee’s or Participant’s obligations; provided, further, that such estoppel
certificates with respect to Borrower, shall be in accordance with Section 4.1.9
hereof and with respect to Guarantor shall only be required to specify (A) that
the Loan Documents to which such Guarantor is a party, are still in effect and
have not been modified and if modified, giving particulars of such modification,
(B) to such Guarantor’s knowledge, any offsets or defenses to its obligations
under the Loan Documents to which it is a party, (C) that such Guarantor is not
in Default with respect to any Loan Document, (D) that the Master Lease Guaranty
is still in effect and has not been modified and if modified, giving particulars
of such modification, (E) to Guarantor’s knowledge, any offsets or defenses to
its obligations under the Master Lease Guaranty and (F) that Guarantor is not in
default with respect to the Master Lease Guaranty.
(d)    From and after the effective date of any assignment by a Lender or all or
any portion of its interest in the Loan, (x) the Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned to it, have the rights
and obligations of a Lender hereunder and (y)  the Lender assignor shall, to the
extent of the interest assigned by it, relinquish its rights and be released
from its obligations under this Agreement (and, in the case of an assignment
covering all of the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.2.4, 2.2.7,
2.2.8, 10.12, 10.13 and 10.29 hereof.
(e)    Agent acting solely for this purpose as an agent of the Borrower, shall
maintain a register (the “Agent’s Register”) at one of its offices in New York,
New York, showing the name and addresses of the Lenders and each Lender’s
Ratable Share of the Loan (including any stated interest to which such Lender is
entitled) from time to time. The entries in the Agent’s Register shall be
conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders shall treat each Person whose name is recorded in the Agent’s Register
as the owner of such portion of the Loan or other obligation hereunder as the
owner thereof for all purposes of this Agreement and

USActive 32926859.13    -109-

--------------------------------------------------------------------------------




the other Loan Documents. The Agent’s Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(f)    The assigning Lender shall give Agent, the other Lenders and Borrower
prompt notice of such assignment.
(g)    Borrower authorizes each Lender to disclose to any Assignee or
Participant of such Lender (each, a “Transferee”), any prospective Transferee,
any Affiliate of such Lender, any derivative counterparty any and all financial
or other information in such Lender’s possession concerning Borrower and its
Affiliates which has been delivered to such Lender by or on behalf of Borrower
pursuant to this Agreement or which has been delivered to such Lender by or at
the instructions of Borrower in connection with such Lender’s credit evaluation
of Borrower and its Affiliates prior to becoming a party to this Agreement,
provided that any parties receiving such disclosure from Agent or a Lender shall
be subject to the same confidentiality requirements as Agent or such Lender
under this Agreement or any other confidentiality agreement and non-disclosure
agreement entered into by Agent and/or such Lender and Borrower.
(h)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank in accordance with applicable law, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
(i)    Borrower agrees that (i) Borrower shall execute and deliver to Agent, at
no cost to Borrower other than Borrower’s internal overhead costs and Borrower’s
attorneys’ fees and disbursements, any amendment and/or other document that may
be necessary to effectuate such an assignment, but which document shall not
alter any material terms of the Loan and shall not result in any increased
obligations or costs to Borrower other than to a de minimis extent and (ii) 
upon the request to Agent by any Lender, Borrower shall execute and deliver to
such Lender one or more substitute notes of Borrower evidencing such Lender’s
Ratable Share of the Loan in substantially the same form as the Note with
appropriate insertions as to payee and principal amount; each such substitute
note shall be dated as of the Closing Date; provided, however, (i) the aggregate
principal amount of all notes then outstanding (after giving effect to such
substituted or exchanged note) is no greater than the Loan Amount, and (ii) the
aggregate interest rate payable under all notes then outstanding (after giving
effect to such substituted or exchanged note) is reasonably comparable to the
rate of interest payable under Article 2. Notwithstanding anything to the
contrary contained in this Agreement, Borrower shall not be required to enter
into such documents or instruments that would increase the principal balance of
the Loan, or materially increase Borrower’s liabilities or obligations or
decrease its rights other than to a de minimis extent from those existing
pursuant to the terms of this Agreement and applicable law.
(j)    (i) Any Lender may, without the consent of Borrower, at no cost to
Borrower other than Borrower’s internal overhead costs and Borrower’s attorneys’
fees and disbursements, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion such

USActive 32926859.13    -110-

--------------------------------------------------------------------------------




Lender’s rights and obligations under this Agreement (including all or a portion
of its Maximum Commitment and the Loan at the time owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the parties hereto for the
performance of such obligations, (C) Borrower, Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) in no event may any
Lender sell a participation in the Loan to Borrower, Guarantor or an Affiliate
of Borrower or Guarantor. Subject to Section 10.25(j)(ii) hereof, the parties
hereto agree that each Participant shall be entitled to the benefits of
Sections 2.2.4, 2.2.7 and 2.2.8 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.25(b) hereof (it
being understood that the documentation required under Section 2.2.8(f) shall be
delivered to the participating Lender).
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.2.4 or 2.2.8 hereof than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
except to the extent such entitlement to receive a greater payment results from
a Regulatory Change that occurs after the Participant acquired the applicable
participation.
(iii)    Each Lender that sells a participation in the Loan shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each such Participant and the principal amount of
each such Participant’s interest in the Loan (including any stated interest to
which such Participant is entitled) or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of such Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in any such Participant Register shall
be conclusive absent manifest error, and the applicable Lender shall treat each
Person whose name is recorded in such Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
Section 10.26    Cooperation.
(a)    Borrower hereby acknowledges and agrees that Agent and the Lenders
reserve the right to syndicate and/or participate their respective interests the
Loan and Borrower agrees, at Agent’s request, to reasonably cooperate, at no
cost to Borrower other than Borrower’s internal overhead costs and Borrower’s
attorneys’ fees and disbursements, with Agent and the Lenders in any such
syndication and/or participation, including, without limitation, (i) providing
timely information regarding Borrower, the Guarantor and the Property as may be
reasonably requested from time to time by Agent, (ii) assisting in the
preparation of marketing materials to be used in connection with the syndication
at no cost to Borrower other than Borrower’s internal overhead costs and
Borrower’s attorneys’ fees and disbursements, (iii) executing such additional
promissory notes and other instruments as may be appropriate to evidence its
Obligations under the Loan to such syndicate Lenders, provided (a) the same
shall not result in any increased obligations to Borrower other than to a de
minimis extent, (b) the aggregate principal amount of all notes then outstanding
(after giving effect to such substituted or exchanged note) is no greater than
the Loan

USActive 32926859.13    -111-

--------------------------------------------------------------------------------




Amount, and (c) the aggregate interest rate payable under all notes then
outstanding (after giving effect to such substituted or exchanged note) is
reasonably comparable to the rate of interest payable under Article 2, and
(iv) executing and delivering any documents (including, without limitation, any
amendments, modifications or supplements to this Agreement or any other Loan
Document, provided that there are not material changes to the Loan Documents,
including, without limitation, any increases in the aggregate interest or
principal payable under the Loan, any senior/junior or mortgage/mezzanine loan
structures, or potential for “rate creep”), updated opinion letters, and/or
estoppel certificates with respect to the Loan which are reasonably requested by
Agent or Lenders in connection with any such syndication and in form and
substance reasonably satisfactory to Agent or such Lenders, as the case may be;
provided that such documents and/or estoppel certificates do not materially
expand the liability or Obligations (or materially reduce the rights) of
Borrower or Guarantor or reduce Assignee’s or Participant’s obligations, in each
case other than to a de minimis extent; provided, further, that such estoppel
certificates (i) with respect to Borrower, shall be in accordance with Section
4.1.9 hereof and (ii) with respect to the Guarantor shall be in accordance with
Section 10.25(c). Borrower will not be responsible for any costs and expenses of
Agent related to the syndication, including, without limitation, reasonable
attorney’s fees and disbursements.
(b)    Borrower acknowledges that Agent and/or Lenders and their successors and
assigns may (i) sell this Agreement, the Note and other Loan Documents to one or
more investors as a whole loan, (ii) participate the Loan to one or more
investors or (iii) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (i) through (iii) are each referred to
herein as “Secondary Market Transaction”). Borrower shall, at no cost to
Borrower other than Borrower’s internal overhead costs and Borrower’s attorneys’
fees and disbursements, cooperate with Agent and Lender in effecting any such
Secondary Market Transaction. Borrower shall provide such information and
documents relating to Borrower, the Property and any Tenants of the Improvements
as Agent may reasonably request in connection with such Secondary Market
Transaction. In addition, Borrower shall make available to Agent all information
concerning its business and operations that Agent and Lenders may reasonably
request. Agent and Lenders shall be permitted to share all such information with
accounting firms, law firms and other third-party advisory firms involved with
the Loan and the Loan Documents or the applicable Secondary Market Transaction.
Agent, Lender and all of the aforesaid third-party advisors and professional
firms shall be entitled to rely on the information supplied by, or on behalf of,
Borrower in the form as provided by Borrower, which shall be provided by
Borrower to such Persons subject to any confidentiality agreements entered into
by Agent or Lenders which shall apply to such Persons. Agent and Lenders may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
For the avoidance of doubt, nothing contained herein shall be construed to
permit Agent and/or any Lender to securitize the Loan and/or deposit the Loan
Documents with a trust which trust may sell certificates to investors evidencing
an ownership interest in trust assets or any other similar Secondary Markets
Transaction.
Section 10.27    Adjustments; Set‑Off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Ratable Share of the Loan, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the

USActive 32926859.13    -112-

--------------------------------------------------------------------------------




nature referred to in Section 9.1(a)(viii), or otherwise including pursuant to
subsection (b) below), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Ratable Share of the Loan, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Borrower agrees that each Lender so purchasing a
portion of another Lender’s Ratable Share of the Loan may exercise all rights of
payment (including, without limitation, rights of set‑off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set‑off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify
Borrower and Agent after any such set‑off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set‑off and application.
Section 10.28    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement.
Section 10.29    WAIVER OF SPECIAL DAMAGES.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, NONE OF AGENT, ANY LENDER NOR
BORROWER SHALL ASSERT, AND EACH OF AGENT, EACH LENDER AND BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST ANY PARTY HERETO ON ANY THEORY OF LIABILITY FOR
SPECIAL INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
THE LOAN OR THE USE OF PROCEEDS THEREOF.
Section 10.30    USA Patriot Act Notification.
Agent and Lenders hereby notify Borrower that pursuant to the requirements of
the USA Patriot Act, Agent and the Lenders are required to obtain, verify and
record information that

USActive 32926859.13    -113-

--------------------------------------------------------------------------------




identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Agent and Lenders to identify Borrower in
accordance with the USA Patriot Act.
Section 10.31    Assignment/ Discharge Upon Payment. Upon repayment or
prepayment of the Loan in full by Borrower in accordance with the terms of this
Agreement and the other Loan Documents:
(a)    Lenders shall, on a one‑time basis, assign the Note and Agent shall
assign the Mortgage, each without recourse, covenant or warranty of any nature,
express or implied, (except if any Lender is not delivering the original Note,
in which case such Lender shall execute and deliver a “lost note affidavit”
(without indemnity) in its customary form with respect to the copy of its Note)
to such new mortgagee designated by Borrower (other than Borrower or a nominee
of Borrower); provided that Borrower (a) has caused to be paid the reasonable
out‑of‑pocket expenses of Agent and Lenders incurred in connection therewith and
Agent’s and Lenders’ reasonable attorneys’ fees and disbursements for the
preparation, delivery and performance of such an assignment, (b) has caused the
delivery of an executed Statement of Oath under Section 275 of the New York Real
Property Law; and (c) has provided such other information and documents which a
prudent mortgagee would reasonably require to effectuate such assignment.
Borrower shall be responsible for all mortgage recording Taxes, recording and
filing fees and other charges payable in connection with any such assignment; or
(b)    The Lenders shall return the Note to Borrower and Agent shall discharge
the Mortgage and the Assignment of Leases and authorize the termination of any
UCC-1 financing statements with respect to the Loan, each without recourse,
covenant or warranty of any nature except that Lender holds its applicable Note
and has not previously assigned the same, express or implied (except if any
lender is not delivering its original Note, in which case such Lender shall
execute and deliver to Borrower a “lost note affidavit” (without indemnity) in
its customary form with respect to the copy of its Note). Borrower shall pay all
reasonable out-of-pocket expenses of Agent and Lenders incurred in connection
herewith and Agent’s and Lenders’ attorney’s fees and disbursements for the
preparation, delivery and performance of the foregoing documentation. In
addition, Borrower shall be responsible for all recording and filing fees, as
applicable, and other charges payable in connection with the foregoing
discharge.
Section 10.32    Confidentiality.
Each of Agent and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
auditors, (c) to the extent required by Legal Requirements or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to the Obligations or the enforcement of rights
under the Loan Documents, (f) with the consent of Borrower, (g) to holders of
equity interests in Borrower, (h) to the extent

USActive 32926859.13    -114-

--------------------------------------------------------------------------------




such Information (A) becomes publicly available other than as a result of a
breach of this Section or (B) becomes available to Agent or any Lender on a
nonconfidential basis from a source other than Borrower, and (i) by Agent in
connection with a Secondary Markets Transaction, subject to Agent’s standard
practices for maintaining the confidentiality of information disclosed in
connection with a Secondary Markets Transaction, as determined from time to time
by Agent in its sole and absolute discretion. For the purposes of this Section,
“Information” means all information received from Borrower or Guarantor relating
to Borrower or Guarantor or their respective business, other than any such
information that is available to Agent or any Lender on a nonconfidential basis
prior or subsequent to disclosure by Borrower or Guarantor; provided that, in
the case of information received from Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.32 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH OF AGENT AND LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS
SECTION) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING BORROWER, THE GUARANTOR AND THEIR RESPECTIVE
AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND LEGAL REQUIREMENTS, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
XI.
AGENT

Section 11.1    Performance by Agent.
If an Event of Default shall have occurred and be continuing, Agent shall have
the right, but not the duty, without limitation, upon any of Agent’s rights
pursuant hereto, to perform the Obligations of Borrower which are the subject of
the Event of Default, in which event Agent shall endeavor to give notice to
Borrower of Agent’s performance, and Borrower agrees to pay to Agent, within
five (5) Business Days of demand therefor, all reasonable costs and expenses
incurred by Agent in connection therewith, including, without limitation,
attorneys’ fees and disbursements, together with interest from the date of
expenditure at the Default Rate, if an Event of Default shall have given rise to
such expenditure.
Section 11.2    Actions.
If Agent shall have reasonable cause to believe that any action or proceeding
related to the Property could, if adversely determined, have a material adverse
effect upon the rights or interests of Agent and/or Lenders under this Agreement
or any of the other Loan Documents, Agent shall have the right to commence,
appear in and defend such action or proceeding, and in connection therewith
Agent may pay necessary expenses, employ counsel, and pay attorneys’ fees and

USActive 32926859.13    -115-

--------------------------------------------------------------------------------




disbursements. Borrower agrees to pay to Agent, within five (5) Business Days
after demand therefor by Agent, all actual, out-of-pocket reasonable costs and
expenses incurred by Agent in connection therewith, including, without
limitation, attorneys’ fees and disbursements, together with interest from the
date of expenditure at the Default Rate, if an Event of Default shall have given
rise to such action or proceeding. Borrower’s Obligations to repay such expenses
shall be secured by the Loan Documents.
Section 11.3    Nonliability of Agent and Lenders.
Borrower acknowledges and agrees that:
(a)    by accepting or approving anything required to be observed, performed,
fulfilled or given to Agent or Lenders pursuant to the Loan Documents, including
any certificate, statement of profit and loss or other financial statement,
survey, appraisal, lease or insurance policy, neither Agent nor Lenders shall be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by Agent; and
(b)    neither Agent nor any Lender shall be directly or indirectly liable or
responsible for any loss, claim, cause of action, liability, indebtedness,
damage or injury of any kind or character to any person or property arising from
any construction on, or occupancy or use of, any of the Property, including,
without limitation, any loss, claim, cause of action, liability, indebtedness,
damage or injury caused by, or arising from: (i) any defect in any building,
structure, grading, fill, landscaping or other improvements. thereon or in any
on‑site or off‑site improvement or other facility therein or thereon; (ii) any
act or omission of Borrower, the parties comprising Borrower or any of
Borrower’s agents, employees, independent contractors, licensees or invitees;
(iii) any accident in or on the Land and Improvements or any fire, flood or
other casualty or hazard thereon; (iv) the failure of Borrower, any of
Borrower’s licensees, employees, invitees, agents, independent contractors or
other representatives to maintain the Property in a safe condition; and (v) any
nuisance made or suffered on any part of the Property.
Section 11.4    Authorization and Action.
(d)    Each Lender hereby appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents and the
Co-Lender Agreement as are delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto.
(e)    By their execution of this Agreement, all of the Lenders hereby authorize
and direct Agent to act on their behalf in all respects in connection with the
Loan Documents and the making of the Loan, subject to the provisions of the Loan
Documents and the Co-Lender Agreement, and agree with Borrower that Borrower
shall only be required to and shall only deal with Agent and each of the Lenders
shall be bound by any acts of Agent.

USActive 32926859.13    -116-

--------------------------------------------------------------------------------




(f)    If Agent shall resign as Agent (which Agent may so resign upon
thirty (30) days’ written notice to Borrower and each Lender), or if the Lenders
shall remove Agent in accordance with the provisions of the Co-Lender Agreement,
then the Lenders shall, in accordance with the Co-Lender Agreement, designate
another Lender to perform the obligations and exercise the rights of Agent
hereunder. The successor Agent shall assume such obligations in writing and from
and after Borrower’s receipt of a copy of notice of such replacement and receipt
of a copy of such assumption the successor Agent shall be the sole Agent
hereunder and the term “Agent” shall thereafter refer to such successor.
Section 11.5    Agent as a Lender.
With respect to Agent’s ownership interest in the Loan and the Loan Documents as
a Lender, Agent in its capacity as a Lender shall have the rights and powers of
a Lender under this Agreement and the other Loan Documents as set forth herein
and therein and may exercise the same as though it were not Agent. Agent in its
capacity as a Lender and its affiliates may accept deposits from, lend money to,
act as trustee under indentures of accept investment banking engagements from
and generally engage in any kind of business with, Borrower, any of its
affiliates and/or subsidiaries and any Person who may do business with or own
securities of Borrower, any of its affiliates and/or subsidiaries, all as if
such Lender were not Agent and without any duty to account therefor to the other
Lenders.
[NO FURTHER TEXT ON THIS PAGE]





USActive 32926859.13    -117-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.
BORROWER:
1134 YORK, LLC,
a Delaware limited liability company
By:
/s/ Michael L. Gillis    
Name: Michael L. Gillis
Title: Senior Vice President and Treasurer

[signatures continued on next page]




--------------------------------------------------------------------------------




AGENT:
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America as Agent
By:
/s/ Jo Hastings    
Name: Jo Hastings
Title: Vice President

LENDERS:
HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws of the
United States of America
By:
/s/ Jo Hastings    
Name: Jo Hastings
Title: Vice President

Applicable Lending Office:

HSBC Bank USA, National Association
545 Washington Boulevard, 10th Floor
Jersey City, New Jersey 07310
Attention: Commercial Mortgage Servicing Department
HSBC Bank USA, National Association
452 Fifth Avenue
New York, New York 10018
Attention: Jo Hastings

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Steven M. Herman, Esq.





--------------------------------------------------------------------------------




INDUSTRIAL AND COMMERCIAL BANK OF CHINA, LIMITED, NEW YORK BRANCH, a New York
State branch of a bank organized under the laws of the People’s Republic of
China
By:
/s/ Yuqiang Xiao     
Name: Yuqiang Xiao
Title: General Manager

    
Applicable Lending Office:

Industrial and Commercial Bank of China, Limited, New York Branch    
725 5th Avenue, 20F
New York, NY 10022
Attention: Vivian Zhang
Industrial and Commercial Bank of China, Limited, New York Branch    
725 5th Avenue, 20F
New York, NY 10022
Attention: Jerome Sanzo














